Exhibit 10.6



















LOAN AGREEMENT


FIXED RATE


BETWEEN


WOOD 1031 LLC, A MICHIGAN LIMITED LIABILITY COMPANY


AS BORROWER


AND


CAPMARK BANK, A UTAH INDUSTRIAL BANK


AS LENDER


DATED AS OF MARCH 29, 2007




Loan Number: 56533








































# 1155891 v2- Loan Agreement- Walgreens Pool I


--------------------------------------------------------------------------------









Table of Contents
 
 
Page
 
 
 
ARTICLE 1 DEFINED TERMS AND CONSTRUCTION GUIDELINES
1
1.01
 Defined Terms
1
1.02
 General Construction
1
1.03
 Intentionally Omitted
1
1.04
 Property
1
ARTICLE 2 MAXIMUM LOAN AMOUNT; PAYMENT TERMS; ADVANCES;
 
 
DEFEASANCE
2
2.01
 Commitment to Lend
2
2.02
 Calculation of Interest
2
2.03
 Payment of Principal and Interest
3
2.04
 Payments Generally
4
2.05
 Prepayment Rights
6
ARTICLE 3 CASH MANAGEMENT
12
3.01
 Intentionally Omitted
12
ARTICLE 4 ESCROW AND RESERVE REQUIREMENTS
12
4.01
 Creation and Maintenance of Escrows and Reserves
12
4.02
 Tax Escrow
14
4.03
 Insurance Premium Escrow
15
4.04
 Immediate Repair Escrow Account
16
4.05
 Replacement Reserve Account
17
4.06
 TI/LC Reserve Account
17
ARTICLE 5 COMPLETION OF REPAIRS RELATED TO RESERVE
 
 
ACCOUNTS; CONDITIONS TO RELEASE OF FUNDS
19
5.01
 Conditions Precedent to Disbursements from Certain Reserve Accounts
19
5.02
 Waiver of Conditions to Disbursement
21
5.03
 Direct Payments to Suppliers and Contractors
21
5.04
 Performance of Reserve Items
21
ARTICLE 6 LOAN SECURITY AND RELATED OBLIGATIONS
23
6.01
 Security Instrument and Assignment of Rents and Leases
23
6.02
 Assignment of Property Management Contract
23
6.03
 Assignment of Operating Agreements
23





i




--------------------------------------------------------------------------------







Table of Contents
(continued)
 
 
Page
 
 
 
6.04
 Pledge of Property; Grant of Security Interest
23
6.05
 Environmental Indemnity Agreement
23
6.06
 Guaranty of Borrower Sponsors
23
ARTICLE 7 SINGLE PURPOSE ENTITY REQUIREMENTS
24
7.01
 Commitment to be a Single Purpose Entity
24
7.02
 Definition of Single Purpose Entity
24
7.03
 Lender's Acknowledgments
27
7.04
 Acknowledgment; Conflicts
28
ARTICLE 8 REPRESENTATIONS AND WARRANTIES
28
8.01
 Organization; Legal Status
28
8.02
 Power; Authorization; Enforceable Obligations
28
8.03
 No Legal Conflicts
28
8.04
 No Litigation
29
8.05
 Business Purpose of Loan
29
8.06
 Warranty of Title
29
8.07
 Condition of the Property
29
8.08
 No Condemnation
30
8.09
 Requirements of Law
30
8.10
 Operating Permits
30
8.11
 Separate Tax Lot
30
8.12
 Flood Zone
30
8.13
 Adequate Utilities
30
8.14
 Public Access
30
8.15
 Boundaries
30
8.16
 Mechanic Liens
31
8.17
Assessments
31
8.18
 Insurance
31
8.19
 Leases
31
8.20
 Management Agreement
32
8.21
 Financial Condition
32







ii




--------------------------------------------------------------------------------





Table of Contents
(continued)
 
 
Page
 
 
 
8.22
 Taxes
32
8.23
 No Foreign Person
32
8.24
 Federal Regulations
32
8.25
 Investment Company Act; Other Regulations
32
8.26
 ERISA
32
8.27
 No Illegal Activity as Source of Funds
33
8.28
 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
 
 
Laundering Laws
33
8.29
 Brokers and Financial Advisors
33
8.30
 Complete Disclosure; No Change in Facts or Circumstances
33
8.31
 Survival
33
ARTICLE 9 BORROWER COVENANTS
33
9.01
 Payment of Debt and Performance of Obligations
33
9.02
 Payment of Taxes and Other Lienable Charges
33
9.03
 Insurance
34
9.04
 Obligations upon Condemnation or Casualty
39
9.05
 Inspections and Right of Entry
44
9.06
 Leases and Rents
44
9.07
 Use of Property
45
9.08
 Maintenance of Property
46
9.09
 Waste
46
9.10
 Compliance with Laws
46
9.11
 Financial Reports, Books and Records
47
9.12
 Performance of Other Agreements
48
9.13
 Existence; Change of Name; Location as a Registered Organization
49
9.14
 Property Management
49
9.15
 ERISA
50
9.16
 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
 
 
Laundering Laws
50
ARTICLE 10 NO TRANSFERS OR ENCUMBRANCES; DUE ON SALE
50
10.01
 Prohibition Against Transfers
50





iii




--------------------------------------------------------------------------------







Table of Contents
(continued)
 
 
Page
 
 
 
10.02
 Lender Approval
50
10.03
 Borrower Right to Partial Defeasance and Release for Allocated
 
 
Maximum Loan Amount
51
10.04
 Other Releases of the Mortgaged Property
53
10.05
 OF AC Compliance; Substantive Consolidation Opinion
53
ARTICLE 11 EVENTS OF DEFAULT; REMEDIES
53
11.01
 Events of Default
53
11.02
Remedies
56
11.03
 Cumulative Remedies; No Waiver; Other Security
58
11.04
 Enforcement Costs
58
11.05
 Application of Proceeds
58
11.06
 Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets
58
ARTICLE 12 NONRECOURSE-LIMITATIONS ONPERSONALLIABILITY
59
12.01
 Nonrecourse Obligation
59
12.02
 Full Personal Liability
59
12.03
 Personal Liability for Certain Losses
60
12.04
 No Impairment
61
12.05
 No Waiver of Certain Rights
61
ARTICLE 13 INDEMNIFICATION
61
13.01
 Indemnification Against Claims
61
13.02
 Duty to Defend
62
ARTICLE 14 SUBROGATION; NO USURY VIOLATIONS
62
14.01
 Subrogation
62
14.02
 No Usury
63
ARTICLE 15 SALE OR SECURITIZATION OF LOAN
63
15.01
 Splitting the Note
63
15.02
 Lender's Rights to Sell or Securitize
64
15.03
 Dissemination of Information
65
15.04
 Reserves Accounts
65
15.05
 Securitization Indemnification
65







iv




--------------------------------------------------------------------------------









Table of Contents
(continued)
 
 
Page
 
 
 
15.06
 Additional Financial Information for Large Loans
67
ARTICLE 16 BORROW FURTHER ACTS AND ASSURANCES PAYMENT OF
 
 
SECURITY RECORDING CHARGES
67
16.01
 Further Acts
67
16.02
 Replacement Documents
68
16.03
 Borrower Estoppel Certificates
68
16.04
 Recording Costs
69
16.05
 Publicity
69
ARTICLE 17 LENDER CONSENT
69
17.01
 No Joint Venture; No Third Party Beneficiaries
69
17.02
 Lender Approval
69
17.03
 Performance at Borrower's Expense
70
17.04
 Non-Reliance
70
ARTICLE 18 MISCELLANEOUS PROVISIONS
70
18.01
 Notices
70
18.02
 Entire Agreement; Modifications; Time of Essence
71
18.03
 Binding Effect; Joint and Several Obligations
72
18.04
 Duplicate Originals; Counterparts
72
18.05
 Unenforceable Provisions
72
18.06
 Governing Law
72
18.07
 Consent to Jurisdiction
72
18.08
 WAIVER OF TRIAL BY JURY
72
ARTICLE 19 LIST OF DEFINED TERMS
72
19.01
 Definitions
72



























v




--------------------------------------------------------------------------------









LOAN AGREEMENT (FIXED RATE LOAN)




THIS LOAN AGREEMENT is made as of this 29th day of March, 2007 by WOOD 1031
LLC, a Michigan limited liability company (“Borrower”), as borrower, and CAPMARK
BANK, a Utah industrial bank (together with its successors and assigns
“Lender”), as lender.


Background


Borrower desires to obtain a commercial mortgage loan from Lender in the
original principal amount of Thirty-Three Million Eight Hundred Fifty Thousand
and 00/100 Dollars ($33,850,000.00) in lawful money of the United States of
America. Lender is willing to make such loan to Borrower on the terms and
conditions set forth in this Loan Agreement.


Agreement


NOW, THEREFORE, in consideration of such loan and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, Borrower and Lender agree as follows:


ARTICLE 1
DEFINED TERMS AND CONSTRUCTION GUIDELINES


1.01. Defined Terms. Each defined term used in this Loan Agreement has the
meaning given to that term in Article 19 of this Loan Agreement unless otherwise
stated in any other provision hereof.


1.02. General Construction. Defined terms used in this Loan Agreement may be
used interchangeably in singular or plural form, and pronouns are to be
construed to cover all genders. All references to this Loan Agreement or any
agreement or instrument referred to in this Loan Agreement shall mean such
agreement or instrument as originally executed and as hereafter amended,
supplemented, extended, consolidated or restated from time to time. The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Loan Agreement as a whole and not to any particular subdivision; and the
words “Article” and “section” refer to the entire article or section, as
applicable and not to any particular subsection or other subdivision. Reference
to days for performance means calendar days unless business days are expressly
indicated.


1.03.     Intentionally Omitted.


1.04. Property. The parties hereto acknowledge that the defined term “Property”
has been defined to collectively include each Individual Property. All
references to “Property” in this Loan Agreement shall be deemed to refer to one
or more Individual Properties, as the context requires. It is the intent of the
parties hereto in making any determinations under this




--------------------------------------------------------------------------------





Loan Agreement, including, without limitation, in determining whether (a) breach
of a representation, warranty or a covenant has occurred, (b) there has occurred
a default or Event of Default, or (c) an event has occurred which would create
recourse obligations under Article 12 of this Loan Agreement, that any such
breach, occurrence or event with respect to any Individual Property shall be
deemed to be such a breach, occurrence or event with respect to the Loan.


ARTICLE2
MAXIMUM LOAN AMOUNT; PAYMENT TERMS; ADVANCES; DEFEASANCE


2.01.     Commitment to Lend.


(a) Maximum Loan Amount Approved. Subject to the terms and conditions set forth
herein, and in reliance on Borrower's representations, warranties and covenants
set forth herein, Lender agrees to loan the Maximum Loan Amount to Borrower. The
Loan shall be evidenced by this Loan Agreement and by the Note made by Borrower
to the order of Lender and shall bear interest and be paid upon the terms and
conditions provided herein.


(b) Advance of Maximum Loan Amount. On the Closing Date, Lender shall advance
the entire Maximum Loan Amount to Borrower.


2.02.    Calculation of lnterest.


(a) Calculation Basis. Interest due on the Loan shall be paid in arrears,
calculated based on a 360-day year and paid for the actual number of days
elapsed for any whole or partial month in which interest is being calculated.


(b) Applicable Interest Rate. Interest shall accrue on outstanding principal at
the rate of five and sixty-six hundredths percent (5.66%) per annum (“Applicable
Interest Rate”).


(c) Adjustment for Impositions on Loan Payment. All payments made by Borrower
hereunder shall be made free and clear of, and without reduction for, or on
account of, any income, stamp or other taxes, levies, imposts, duties, charges,
fees, deductions or withholdings hereafter imposed, levied, collected, withheld
or assessed by any government or taxing authority (other than taxes on the
overall net income or overall gross receipts of Lender imposed as a result of a
present or former connection between Lender and the jurisdiction of the
government or taxing authority imposing same provided, that this exclusion shall
not apply to a connection arising solely from Lender's having executed,
delivered, performed its obligations under, received a payment under, or
enforced this Loan Agreement or any other Loan Document). If any such amounts
are required to be withheld from amounts payable to Lender, the amounts payable
to Lender under the Loan Documents shall be increased to the extent necessary to
yield to Lender, after payment of such amounts, interest or any such other
amounts payable at the rates or in the amounts specified herein. If any such
amounts are payable by Borrower, Borrower shall pay all such amounts by their
due date and promptly send Lender a certified copy of an original official
receipt showing payment thereof. If Borrower fails to pay




--------------------------------------------------------------------------------





such amounts when due or to deliver the required receipt to Lender, Borrower
shall indemnify Lender for any incremental taxes, interest or penalties that may
become payable by Lender as a result of any such failure.


(d) Increased Costs of Maintaining Interest. If Lender detem1ines that the
adoption of any local, state or federal law, regulation, rule or guideline
(including, without limitation, any change regarding the imposition or increase
in reserve requirements but excluding, specifically, increases in state or
federal corporate income taxes), whether or not having the force of law, does or
will have the effect of reducing Lender's rate of return on the Loan, then, from
time to time, within five (5) business days after written demand by Lender,
Borrower shall pay Lender such additional amount as will compensate Lender for
its reduction; provided, however, Lender shall only require Borrower to pay said
amount if: (i) Lender is requiring similar payment from a majority of the
borrowers under similar types of loans made by, held by or serviced by Lender
for Property located in the same geographic region as the Property, and (ii)
such reduction has an effect upon the rate of return to Lender on the Loan and
not an immaterial increased administrative cost imposed on businesses or lenders
in general. In addition, if any law, regulation, rule or guideline hereafter is
enacted or modified, whether or not having the force of law, and compliance
therewith results in an increase in the cost to Lender (including, without
limitation, a reduction in the income received by Lender) in making, funding or
maintaining interest on the Loan at the rate herein provided, then, within five
(5) business days after written demand by Lender, Borrower shall pay Lender the
additional amounts necessary to compensate Lender for such increased costs;
provided, however, Lender shall only require Borrower to pay said amount if: (i)
Lender is requiring similar payment from a majority of the borrowers under
similar types of loans made by, held by or serviced by Lender for Property
located in the same geographic region as the Property and (ii) such reduction
has an effect upon the rate of return to Lender on the Loan and is not an
immaterial increased administrative cost imposed on businesses or lenders in
general.


(e) Acceleration. Notwithstanding anything to the contrary contained herein, if
Borrower is prohibited by law from paying any amount due to Lender under Section
2.02(c) or (d), Lender may elect to declare the unpaid principal balance of the
Loan, together with all unpaid interest accrued thereon and any other amounts
due hereunder, due and payable within ninety (90) days of Lender's written
notice to Borrower. No Prohibited Prepayment Fee shall be due in such event.
Lender's delay or failure in accelerating the Loan upon the discovery or
occurrence of an event under Section 2.02(c) or (d) shall not be deemed a waiver
or estoppel against the exercise of such right.


2.03.     Payment of Principal and Interest.


(a) Payment at Closing. If the Loan is funded on a date other than the first
(1st) day of a calendar month, Borrower shall pay to Lender at the time of
funding of the Loan an interest payment calculated by multiplying (i) the number
of days from and including the date of funding to (but excluding) the first
(1st) day of the next calendar month by (ii) a daily rate based on the
Applicable Interest Rate and calculated for a 360-day year.






--------------------------------------------------------------------------------





(b) Payment Dates. Commencing on the first (1st) day of May, 2007 and continuing
on the first (1st) day of each and every successive month thereafter (each, a
"Payment Due Date"), through and including the Payment Due Date immediately
prior to the Maturity Date, Borrower shall pay consecutive monthly payments of
interest only, at the Applicable Interest Rate, based on the outstanding
principal balance hereof and any amounts due pursuant to Section 2.02 ofthis
Loan Agreement.


(c) Maturity Date. On the first (1st) day of April, 2017 ("Maturity Date"),
Borrower shall pay the entire outstanding principal balance of the Loan,
together with all accrued but unpaid interest thereon and all other amounts due
under this Loan Agreement, the Note or any other Loan Document.


2.04.     Payments Generally.


(a) Delivery of Payments. (i) All payments due to Lender under this Loan
Agreement and the other Loan Documents are to be paid in immediately available
funds to Lender at Lender's office located at 116 Welsh Road, P.O. Box 809,
Horsham, Pennsylvania
19044, Attn: Servicing - Accounting Manager, or at such other place as Lender
may designate to Borrower in writing from time to time. All amounts due under
this Loan Agreement and the other Loan Documents shall be paid without setoff,
counterclaim or any other deduction whatsoever.


(ii) Notwithstanding the foregoing subsection (i), Lender shall provide
continuous on­ line internet access to Borrower which details on a daily basis
all activity regarding the account into which all Rent is deposited and
maintained by Lender pursuant to the terms of the Assignment of Leases and
Rents. Borrower shall be responsible for monitoring the account, and the failure
by Walgreens or any subsequent tenant to deposit rents on a timely basis shall
in no way relieve Borrower of its payment obligations hereunder. If at any time
Borrower does not have access to the internet site for a period of more than 24
hours due to a failure on Lender's or Lender's agent's part to make the site
accessible to Borrower via the internet, or due to a circumstance affecting
access generally (A) to the internet site or (B) to the internet in the greater
Detroit Metropolitan area, and Borrower promptly notifies Lender of such event,
Lender shall thereafter be obligated to deliver to Borrower via facsimile or
other suitable form of transmission a hard copy of such account activity on a
daily basis, until such time as Borrower is able to access the internet site for
at least 24 hours.


(b) Credit for Payment Receipt. No payment due under this Loan Agreement or any
of the other Loan Documents shall be deemed paid to Lender until received by
Lender at its designated office on a business day prior to 2:00 p.m. Eastern
Standard Time. Any payment received after the time established by the preceding
sentence shall be deemed to have been paid on the immediately following business
day. Each payment that is paid to Lender within ten (10) days prior to the date
on which such payment is due shall not be deemed a prepayment and shall be
deemed to have been received on the Payment Due Date solely for the purpose of
calculating interest due. Where a Payment Due Date falls on a date other than a
business day, the Payment Due Date shall be deemed the first business day
immediately thereafter.






--------------------------------------------------------------------------------









(c) Invalidated Payments. If any payment received by Lender is deemed by a court
of competent jurisdiction to be a voidable preference or fraudulent conveyance
under any bankruptcy, insolvency or other debtor relief law, and is required to
be returned by Lender, then the obligation to make such payment shall be
reinstated, notwithstanding that the Note may have been marked satisfied and
returned to Borrower or otherwise canceled, and such payment shall be
immediately due and payable upon demand.


(d) Late Charges. If any payment due on a Payment Due Date is not received by
Lender in full on or before the fifth (5th) day from and including the Payment
Due Date on which such payment is due (e.g., if the Payment Due Date is the 1st
day of month, a late charge would accrue if the full payment is not received on
or before the 5th day of the month); Borrower shall pay to Lender, immediately
and without demand, a late fee equal to five percent (5%) of such delinquent
amount. Notwithstanding the foregoing, the parties agree that if the Loan is not
paid in full on or before the Maturity Date, the late charge under this
subsection shall not apply to the balloon payment due on the Maturity Date; the
Default Rate, however, shall apply as provided below.


(e) Default Interest Rate. If the Loan is not paid in full on or before the
Maturity Date or if the Loan is accelerated following an Event of Default and
during the continuance thereof, the interest rate then payable on the Loan shall
immediately increase to the Applicable Interest Rate plus five hundred (500)
basis points ("Default Rate") and continue to accrue at the Default Rate until
full payment is received. In addition, Lender shall have the right, without
acceleration of the Loan, to collect interest at the Default Rate on any payment
due hereunder (including, without limitation, late charges and fees for legal
counsel) which is not received by Lender on or before the date on which such
payment originally was due. Interest at the Default Rate also shall accrue on
any judgment obtained by Lender in connection with collection of the Loan or
enforcement of any obligations due under the other Loan Documents until such
judgment amount is paid in full.


(f) Application of Payments. Payments of principal and interest due from
Borrower shall be applied first to the payment of late fees, then to Lender
advances made to protect the Property or to perform obligations which Borrower
failed to perform, then to the payment of accrued but unpaid interest, and then
to reduction of the outstanding principal. If at any time Lender receives less
than the full amount due and payable on a Payment Due Date, Lender may apply the
amounts received to amounts then due and payable in any manner and in any order
determined by Lender, in its sole discretion. Following an Event of Default,
Lender may apply all payments to an1ounts then due in any manner and in any
order determined by Lender, in its sole discretion. Lender's acceptance of a
payment from Borrower in an amount that is less than the full amount then due
and Lender's application of such payments to amounts then due from Borrower
shall not constitute or be deemed to constitute a waiver of the unpaid amounts
or an accord and satisfaction. No principal amount repaid may be reborrowed.


2.05.     Prepayment Rights.






--------------------------------------------------------------------------------





(a) Open Date. Borrower acknowledges that Lender is making the Loan to it at the
interest rate and upon the other terms herein set forth in reliance upon
Borrower's promise to pay the Loan over the full stated term of this Loan
Agreement and that Lender may suffer loss or other detriment if Borrower were to
prepay all or any portion of the Note prior to its stated Maturity Date. Except
as provided in this Section 2.05 and in Section 10.03, Borrower agrees that
Borrower has no right to prepay all or any part of the Loan prior to the
Maturity Date. At any time on and after the 117th Payment Due Date (the "Open
Date"), Borrower may prepay the Loan in whole, but not in part, provided
Borrower pays with such prepayment (i) all accrued interest and all other
outstanding amounts then due and unpaid under this Loan Agreement and under the
other Loan Documents, and (ii) if the prepayment is not made on a Payment Due
Date, Borrower pays with such prepayment the full interest amount that would
have accrued for the period from the date of prepayment through the day prior to
the next Payment Due Date.


(b)     Voluntary Defeasance of the Loan.


(i) Defeasance to Release Property from Security Instrument. Subject to
Borrower's compliance with all terms and conditions of this Section 2.05(b),
Borrower may defease the Loan in whole or in part as set forth in Section 10.03
("Defeasance") on any Business Day after the Lock-out Period Expiration Date
(defined below) and obtain a release ("Release") of the Property or one or more
Individual Properties provided Borrower complies with Section
10.03 from the lien of the Security Instrument. Once a Defeasance in whole has
been completed, the Loan will be secured by the Defeasance Collateral (defined
below), and thereafter the Loan cannot be the subject of any further Defeasance
nor prepaid in whole or in part, notwithstanding any provision of this Section
2.05 to the contrary. Once partial Defeasance has been completed, the Loan will
be partially secured by the Defeasance Collateral (defined below), and
thereafter the portion of the Loan defeased cannot be prepaid in whole or in
part, notwithstanding any provision of this Section 2.05 to the contrary.
"Lock-out Period Expiration Date" means the earlier to occur of (i) the third
(3rd) anniversary of the Closing Date, or (ii) the second (2nd) anniversary oft
he "startup date" of the REMIC within the meaning of Section 860G(a)(9) of the
Tax Code.


(ii) Conditions to Defeasance. Borrower may cause a Release or a Partial Release
upon the satisfaction of the following conditions (all as reasonably approved by
Lender):


(A)     no Event or Default shall exist under any of the Loan Documents;






--------------------------------------------------------------------------------





(B) not less than forty-five (45) days (but not more than one hundred fifteen
(115) days) prior written notice shall be given to Lender specifying the Release
Date;


(C) all accrued and unpaid interest and all other sums due under the Note, this
Loan Agreement and under the other Loan Documents up to the Release Date
including, without limitation, all fees, costs and expenses incurred by Lender
and its agents in connection with such release (including, without limitation,
reasonable legal fees and expenses for the review and preparation of the
Defeasance Pledge Agreement (as defined below) and of the other materials
described in Section 2.05(b)(ii)(D) below and any related documentation, and any
servicing fees, Rating Agency fees or other costs related to such release),
shall be paid in full on or prior to the Release Date;


(D)     Borrower shall deliver to Lender on or prior to the Release Date:




(1) The Defeasance Collateral which meets all requirements of subsection
2.05(b)(iii) below and is owned by Borrower, free and clear of all liens and
claims of third-parties.
(2) A written certification of an independent certified public accounting firm
(reasonably acceptable to Lender), confirming that the Defeasance Collateral
will (y) in the event of Defeasance of the entire Loan generate amounts
sufficient to make all Scheduled Debt Payments as they fall due under the Note,
including full payment due on the Note on the Open Date or (z) in the event of
partial Defeasance generate amounts sufficient to make scheduled Debt Payments
as they fall due under the Defeasance Note including full payment on such
Defeasance Note on the Open Date.
(3) Lender's form of a pledge and security agreement ("Defeasance Pledge
Agreement") and financing statements which pledge and create a first priority
security interest in the Defeasance Collateral in favor of Lender.


(4) Confirmation in writing from Lender's custodian that it has received all of
the Defeasance Collateral for the account and benefit of Lender.


(5) In the event of a partial Defeasance, a written certification from Borrower
which confirms that, following Defeasance, Borrower continues to satisfy the
"single purpose entity" requirements of this Loan Agreement.


(6) Such legal opinions given by Borrower's counsel (which counsel must be
reasonably acceptable to Lender) as Lender may require to confirm (i) that the
Defeasance Collateral and the proceeds thereof have been validly pledged to
Lender, that the Defeasance Pledge Agreement and other Loan Documents after the
Defeasance are enforceable against Borrower in accordance with the respective
terms and Lender has a perfected first priority security interest in the
Defeasance Collateral, (ii) the release of the lien of the






--------------------------------------------------------------------------------





Security Instrument and the pledge of Defeasance Collateral will not directly or
indirectly result in or cause any REMIC that then holds the Note to fail to
maintain its status as a REMIC and (iii) the defeasance will not cause any REMIC
to be an investment company under the Investment Company Act of 1940.
(7) Forms of all Release Instruments, each in appropriate form required by the
state or states in which the Property or, in the case of partial Defeasance, the
state or states in which the Release Property is located. Such other
certificates, confirmations, documents or instruments as Lender reasonably deems
necessary in connection with the Defeasance, including, without limitation, a
Rating Confirmation.

(E)    Borrower shall satisfy the requirements of Section 10.03
hereof.




(iii) Purchase and Ownership of the Defeasance Collateral. The "Defeasance
Collateral" must consist only of non-callable and non-redeemable securities
issued, or fully insured as to payment, by the United States of America
(including, without limitation, obligations issued or held in book-entry form of
the Department of the Treasury and principal-only and interest-only strips that
are issued by the United States Treasury, or non-callable obligations, the
principal of and interest on which are unconditionally guaranteed by the United
States of America, or senior, unsubordinated U.S. Agency for International
Development (U.S.A.I.R.) guaranteed notes which mature at least four (4)
business days before the appropriate Payment Due Date), or such other securities
as are permitted at the time of Defeasance by the Tax Code with respect to REMIC
collateral substitutions.The Defeasance Collateral also must provide for (A)
redemption payments to occur prior, but as close as possible, to all successive
Payment Due Dates occurring after the Release Date and (B) deliver redemption
proceeds at least equal to (1) in the event of Defeasance of the entire Loan the
amount of principal and interest due on the Note on each such Payment Due Date
including full payment due on the Note on the Open Date or (2) in the event of
partial Defeasance the amount of principal and interest due on the Defeasance
Note on each such Payment Due Date, including full payment    due on the
Defeasance Note on the Open Date ("Scheduled Debt Payment"). The Defeasance
Collateral shall be arranged such that redemption payments received from the
Defeasance Collateral are paid directly to Lender to be applied on account of
the Scheduled Debt Payments. Unless otherwise agreed in writing by Lender, the
pledge of the Defeasance Collateral shall be effectuated through the book-entry
facilities of a qualified






--------------------------------------------------------------------------------





securities intermediary designated by Lender (which may be Lender itself or an
Affiliate of Lender if such party qualifies as a securities intermediary) in
conformity with all applicable laws.


(iv) Successor Borrower Option. Borrower, at Borrower's expense, has the right,
or, in the case of partial Defeasance, an obligation to designate an
accommodation borrower ("Successor Borrower") which satisfies Lender's then
current requirements for a "single purpose entity" to assume at the time of
Defeasance ownership of the Defeasance Collateral and liability for all or, in
the case of partial Defeasance, a portion of, related to the Partial Release
Price of Borrower's obligations under this Loan Agreement, the Defeasance Pledge
Agreement and the other Loan Documents (to the extent that liability thereunder
survives repayment of the Loan and release of the Property or, in the case of
partial Defeasance, the Release Property). Such transfer and assumption shall be
evidenced by a duly executed, written agreement reasonably satisfactory to
Lender, whereupon Borrower (subject to satisfaction of all requirements of this
Section 2.05(b)(ii)) shall be relieved, or, in the case of partial Defeasance,
partially relieved from liability in connection with the Loan (except for those
obligations which, by the express terms of the Loan Documents, survive payment
of the Loan which shall be assumed by Successor Borrower). Notwithstanding any
contrary provision in this Loan Agreement, no assumption fee is required upon a
transfer of the Loan in accordance with this Section. If a Successor Borrower
assumes Borrower's obligations, Lender may require as a condition to Defeasance,
such additional legal opinions from Borrower's counsel as Lender reasonably
deems necessary to confirm the valid creation and authority of the Successor
Borrower (including a nonconsolidation opinion), the assignment and assumption
of the Loan and Defeasance Collateral between Borrower and Successor Borrower,
and the enforceability of the assignment documents and of the Loan Documents as
the obligation of Successor Borrower.


(v) Substitute Notes on Partial Defeasance. With respect to any partial
Defeasance, Borrower and Successor Borrower, as applicable, shall execute and
deliver to Lender all documents necessary to amend and restate the Note with two
substitute notes: one note having a principal balance equal to the defeased
portion of the Loan (the "Defeased Note") and one note having a principal
balance equal to the undefeased portion of the Note (the "Undefeased Note"). The
Undefeased Note may be the subject of a further Defeasance in accordance with
the terms of this Section






--------------------------------------------------------------------------------









 
 
2.05(b) (the term "Note" , as used in this Section 2.05(b), being deemed to
refer to the Undefeased Note that is the subject of further Defeasance).


(vi)


Defeasance Costs and Expenses. Borrower shall pay all reasonable costs and
expenses incurred by Lender in connection with Defeasance, which payment is
required prior to Lender's issuance of the Release and whether or not Defeasance
is completed. Such expenses include, without limitation, the cost incurred by
Lender to obtain Rating Confirmation contemplated by Section
2.05(b)(ii)(D)(7), the reasonable fees and disbursements of Lender's legal
counsel and a processing fee to cover Lender's administrative costs to process
Borrower's Defeasance request. Lender reserves the right to require that
Borrower post a deposit to cover costs which Lender reasonably anticipates will
be incurred.


(c)
 


Prepayment Yield Maintenance Premium. Borrower, at its option,

may prepay the Loan in whole, but not in part, by delivery of the outstanding
balance of the Loan
less any portion of the Maximum Principal Amount that is evidenced by a Defeased
Note together with the Yield Maintenance Premium (as defined in subsection (d)
below) to Lender on any Business Day after the Lock-out Period Expiration Date
and obtain a Release of the Property from the lien of the Security Instrument;
provided that Borrower satisfies all of the conditions of
this Section 2.05(c).


(i) Conditions to Release. Borrower may cause a Release upon the satisfaction of
the following conditions (all as reasonably approved by Lender):


(A)    no Event or Default shall exist under any of the Loan Documents;




(B) not less than forty-five (45) (but not more than one hundred fifteen (115))
days prior written notice shall be given to Lender specifying the Release Date;


(C) all accrued and unpaid interest and all other sums due under the Note, this
Loan Agreement and under the other Loan Documents up to the Release Date
including, without limitation, all fees, costs and expenses incurred by Lender
and its agents in connection with such Release shall be paid in full or
evidenced by a Defeased Note on or prior to the Release Date;


(D) Borrower shall deliver forms of Release Instruments, each in appropriate
form required by the state or states in which the Property is located; and






--------------------------------------------------------------------------------









(E) Borrower shall deliver such other certificates, confirmations, documents or
instruments as Lender reasonably deems necessary in connection with the Release,
including, without limitation, a Rating Confirmation.


(ii) Release Costs and Expenses. Borrower shall pay all reasonable costs and
expenses incurred by Lender in connection with a Release, which payment is
required prior to Lender's issuance of the Release and whether or not the
Release is completed. Such expenses include, without limitation, the cost
incurred by Lender to    obtain Rating Confirmation, the reasonable fees and
disbursements of Lender's legal counsel and a processing fee to cover Lender's
administrative costs to process Borrower's Release request. Lender reserves the
right to require that Borrower post a deposit to cover costs which Lender
reasonably anticipates will be incurred.


(d) Prohibited Prepayment Prior to Open Date. Except as otherwise set forth in
Section 2.05(b) or in Section 2.05(c), if payment of all or any part of the
principal balance of the Loan is tendered by Borrower, a purchaser at
foreclosure, a Guarantor, or any other Person prior to the Open Date, whether by
reason of acceleration of the Loan or otherwise (a "Prohibited Prepayment"),
such tender shall be deemed an attempt to circumvent the prohibition against
prepayment set forth in Section 2.05(a) and, at Lender's option, shall be an
Event of Default. If a Prohibited Prepayment occurs and is accepted voluntarily
or otherwise by Lender, then, in addition to all other rights and remedies
available to Lender upon an Event of Default, a Prohibited Prepayment Fee (as
defined below) shall be due to compensate Lender for damages suffered as a
result of the Prohibited Prepayment, such amount shall be due in addition to the
outstanding principal balance, all accrued and unpaid interest and other
outstanding amounts due under the Loan Docun1ents. The "Prohibited Prepayment
Fee" shall be a prepayment premium equal to:


(i) three percent (3%) of the outstanding principal balance of Note, plus


(ii)    the Yield Maintenance Premium (as defined below).


The "Yield Maintenance Premium" shall be equal to the greater of (i) one percent
(1%) of the outstanding principal balance of the Note or (ii) the excess, if
any, of (A) the present value ("PV") of all scheduled interest and principal
payments due on each Payment Due Date in respect of the Loan for the period from
the date of such accepted prepayment to the Maturity Date, including the
principal amount of the Loan scheduled to be due on the Maturity Date,
discounted at an interest rate per annum equal to the Index (defined below),
based on a 360-day year of twelve 30-day months, over (B) the principal amount
of the Loan outstanding immediately before such accepted prepayment [i.e., (PV
of all future payments) - (principal balance at time of acceleration)]. The
foregoing amount shall be calculated by Lender and shall be conclusive and
binding on Borrower (absent manifest error).




--------------------------------------------------------------------------------





For purposes hereof, "Index" means the average yield for "treasury constant
maturities" published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) ("FRB Release"), for the second full week
preceding the date of acceleration of the Maturity Date for instruments having a
maturity coterminous with the remaining term of the Loan. If the FRB Release is
no longer published, Lender shall select a comparable publication to determine
the Index. If there is no Index for instruments having a maturity coterminous
with the remaining term of the Loan, then the weighted average yield to maturity
of the Indices with maturities next longer and shorter than such remaining
average life to maturity shall be used, calculated by averaging (and rounding
upward to the nearest whole multiple of 1/100 of 1% per annum, if the average is
not such a multiple) the yields of the relevant Indices (rounded, if necessary,
to the nearest 1/100 of 1% with any figure of 1/200 of 1% or above rounded
upward).


(e) Prepayment as a Result of a Casualty or Condemnation. Prepayments arising
from Lender's application of insurance proceeds upon the occurrence of a
Casualty, the application of a condemnation award upon the occurrence of a
Condemnation, or as set forth in Section 2.02 (e) may be made prior to the Open
Date without being deemed a Prohibited Prepayment and, whenever made, without
payment of the Prohibited Prepayment Fee.


(f) Revocation of Notice. In the event Borrower revokes any notice of defeasance
in accordance with subsection 2.05(b) above, Borrower shall be obligated to
reimburse to Lender all fees, costs and other expenses incurred in connection
with such notice.


ARTICLE3
CASH MANAGEMENT


3.01.     Intentionally Omitted.


ARTICLE 4
ESCROW AND RESERVE REQUIREMENTS


4.01.     Creation and Maintenance of Escrows and Reserves.


(a) Control of Reserve Accounts. On the Closing Date, each of the Reserve
Accounts shall be established by Lender. Each Reserve Account required under
this Loan Agreement shall be a custodial account established by Lender, and, at
Lender's option, funds deposited into a Reserve Account may be commingled with
other money held by Lender. Each Reserve Account shall be under the sole
dominion and control of Lender, and Borrower shall not have any right to
withdraw funds from a Reserve Account. Borrower shall be entitled to earnings or
interest on funds deposited in the Reserve Accounts other than the Tax Escrow
Account and the Insurance Premium Escrow Account; provided, however, that
interest paid or payable with respect to any Reserve Account held by or on
behalf of Lender may not be based on the highest rate of interest payable by
Lender on deposits and shall not be calculated based on any particular external
interest rate or interest rate index, nor shall any such interest reflect the
interest rate utilized by Lender to calculate interest payable on deposits held
with respect to any particular loan or borrower or class of loans or borrowers,
and Lender shall have no liability with respect to




--------------------------------------------------------------------------------



the amount of interest paid and/or loss of principal. Upon the occurrence of an
Event of Default, Lender may, in addition to any and all other rights and
remedies available to Lender, apply any sums then present in any or all of the
Reserve Accounts to the payment of the Debt in any order as determined by Lender
in its sole discretion.


(b) Funds Dedicated to Particular Purpose. Funds held in a Reserve Account are
not to be used to fund Reserve Items contemplated by a different Reserve
Account, and Borrower may not use and Lender shall have no obligation to apply
funds from one Reserve Account to pay for Reserve Items contemplated by another
Reserve Account. For example, (i) funds held in the Immediate Repair Escrow
Account shall not be used to pay for Replacements, Tenant Improvements or
Leasing Commissions; (ii) funds held in the Replacement Reserve Account shall
not be used to pay for Immediate Repairs, Tenant Improvements or Leasing
Commissions, and (iii) funds held in the TIILC Reserve Account shall not be used
to pay for Immediate Repairs or Replacements.


(c) Release of Reserves Upon Payment of Debt. Upon payment in full ofthe Loan,
Lender shall disburse to Borrower all unapplied funds held by Lender in the
Reserve Accounts pursuant to this Loan Agreement.


(d) Release of Individual Reserve Account after Full Performance of Reserve
Items. Lender shall disburse to Borrower all unapplied funds remaining in the
Immediate Repair Escrow Account upon receipt of evidence satisfactory to Lender
that (i) Borrower has completed, in the manner required by this Loan Agreement,
all Reserve Items to be funded by such Reserve Account, and (ii) no Liens exist
against the Property with respect to such Reserve Items. Lender shall not be
obligated to make any such disbursement when an Event of Default exists, and in
such case, Lender may deduct from such final disbursement all outstanding
amounts then due and unpaid to Lender under the Loan Documents.


(e) No Obligation of Lender. Nothing in this Loan Agreement shall: (i) make
Lender responsible for making or completing any Reserve Item; (ii) require
Lender to advance, disburse or expend funds in addition to funds then on deposit
in the related Reserve Account to make or complete any Reserve Item; or (iii)
obligate Lender to demand from Borrower additional sums to make or complete any
Reserve Item.


(f) No Waiver of Default. No disbursements made from a Reserve Account at the
time when a Borrower default or Event of Default has occurred and is then
continuing shall be deemed a waiver or cure by Lender of that default or Event
of Default, nor shall Lender's rights and remedies be prejudiced in any manner
thereby.


(g) Insufficient Amounts in a Reserve Account. Notwithstanding that Lender has
the right to require Borrower to pay any deficiency in a Reserve Account if
Lender determines that amounts in a Reserve Account are insufficient, the
insufficiency of funds in a Reserve Account, or Lender's application of funds in
a Reserve Account following an Event of Default other than for funding of the
Reserve Items, shall not relieve Borrower from its obligation to perform in full
each of its: (i) obligations and covenants under this Loan






--------------------------------------------------------------------------------





Agreement; (ii) agreements or covenants with tenants under the Leases; and (iii)
agreements with leasing agents.


(h) Escrow Waiver Criteria. Notwithstanding anything in this Loan Agreement to
the contrary, Borrower shall not be required to make monthly payments to the Tax
Escrow Account, the Insurance Premium Escrow Account, the Replacement Reserve
Account, or the TI/LC Reserve Account, provided that the following conditions
(collectively, the "Waiver Criteria") are satisfied:


(i) no Event of Default nor any event which with the passage of time or the
giving of notice or both would constitute an Event of Default) has occurred and
is continuing under the Note, this Loan Agreement or any other Loan Document;
and


(ii) those certain leases entered into by and between Borrower or its
predecessor, as landlord, and Walgreen Co. or Walgreen Louisiana Co., Inc. (in
either case, "Walgreens"), as tenant, as more particularly described on Exhibit
H attached hereto, (individually or collectively, as the context may require,
the "Walgreens Leases") are in full force and effect and either (A) Walgreens
has taken and remains in physical possession of same or (B) Walgreens continues
to maintain an Investment Grade Rating.


Upon the failure of Borrower and/or Walgreens to satisfy the Waiver Criteria,
and continuing until the Waiver Criteria are thereafter satisfied, Borrower
shall on the next succeeding Payment Due Date commence making monthly deposits
to the Tax Escrow Account, the Insurance Premium Escrow Account, the Replacement
Reserve Account and/or the TI/LC Reserve Account in such amounts reasonably
determined by Lender; provided, however, that if the Waiver Criteria are not
satisfied solely because Walgreens fails to be in physical possession of one or
more of the Individual Properties, then Borrower shall be obligated to make
monthly payments to the Reserve Accounts only in such amounts as Lender
reasonably allocates to such vacant Individual Properties.


4.02.     Tax Escrow.


(a) Deposits to the Tax Escrow Account. On the Closing Date, Borrower has
deposited such amount as is noted on the closing statement relating to the
closing of the Loan, to the Tax Escrow Account which is the amount determined by
Lender that is necessary to pay when due Borrower's obligation for Taxes upon
the later of the actual due dates or the dates prior to delinquency (if
available) established by the appropriate tax or assessing authorities during
the next ensuing twelve (12) months, taking into consideration the Monthly Tax
Deposits to be collected :from the first Payment Due Date to the due date for
payment of Taxes. Thereafter, beginning on the first Payment Due Date and on
each Payment Due Date thereafter, Borrower shall deliver to Lender the Monthly
Tax Deposit, subject, however, to the terms set forth in Section 4.01(h) above.




--------------------------------------------------------------------------------





(b) Disbursement from Tax Escrow Account. Provided amounts in the Tax Escrow
Account are sufficient to pay the Taxes then due and no Event of Default exists,
Lender shall pay the Taxes of Borrower upon the later of the due dates or the
date prior to delinquency, (if available) by applying the funds held in the Tax
Escrow Account to the payments of Taxes then due. In making any payment of
Taxes, Lender may do so according to any bill, statement or estimate obtained
from the appropriate public office with respect to Taxes without inquiry into
the accuracy of such bill, statement or estimate or into the validity of any
tax, assessment, sale, forfeiture, tax lien or title or claim thereof.


(c) Surplus or Deficiency in Tax Escrow Account. If amounts on deposit in tl1e
Tax Escrow Account collected for an annual tax period exceed the Taxes actually
paid during such tax period, Lender shall, in its discretion, return the excess
to Borrower or credit the excess against the payments Borrower is to make to the
Tax Escrow Account for the next tax period. If amounts on deposit in the Tax
Escrow Account collected for an annual tax period are insufficient to pay the
Taxes actually due during such tax period, Lender shall notify Borrower of the
deficiency and, within ten (10) days thereafter, Borrower shall deliver to
Lender such deficiency amount. If, however, Borrower receives notice of any such
deficiency on a date that is within ten (10) days prior to the later of the
actual due dates or the dates prior to delinquency (if available) for such
Taxes, Borrower will deposit the deficiency amount within one (1) business day
after its receipt of such deficiency notice.


(d) Changes in Amount of Taxes Due; Changes in the Monthly Tax Deposit. Borrower
shall notify Lender immediately of any changes to the amounts, schedules and
instructions for payment of any Taxes of which it has or obtains knowledge and
authorizes Lender or its agent to obtain the bills for Taxes directly from the
appropriate taxing authority. If the amount due for Taxes shall increase and
Lender reasonably determines that amounts on deposit in the Tax Escrow Account
will not be sufficient to pay Taxes due for an annual tax period, Lender shall
notify Borrower of such determination and of the increase needed to the Monthly
Tax Deposit. Commencing with the Payment Due Date specified in such notice from
Lender, Borrower shall make deposits at the increased amount of the Monthly Tax
Deposit subject, however, to the terms set forth in Section 4.01(h) above.


4.03.     Insurance Premium Escrow.


(a) Deposits to Insurance Premium Escrow Account. On the Closing Date, Borrower
has deposited such amount as is noted on the closing statement relating to the
closing of the Loan to the Insurance Premium Escrow Account which is the amount
determined by Lender that is necessary to pay when due Borrower's obligation for
Insurance Premiun1s during the next ensuing twelve (12) months, taking into
consideration the Monthly Insurance Deposits to be collected from the first
Payment Due Date to the due date for payment of such Insurance Premiums.
Thereafter, beginning on the first Payment Due Date and on each Payment Due Date
tl1ereafter, Borrower shall deliver to Lender the Monthly Insurance Deposit
subject, however, to the terms set forth in Section 4.01(h) above.






--------------------------------------------------------------------------------





(b) Disbursement from Insurance Premium Escrow Account. Provided amounts in the
Insurance Premium Escrow Account are sufficient to pay the Insurance Premiums
then due and no Event of Default exists, Lender shall pay the Insurance Premiums
as they become due on their respective due dates on behalf of Borrower by
applying funds held in the Insurance Premium Escrow Account to the payments of
Insurance Premiums then due. In making any payment relating to Insurance
Premiums, Lender may do so according to any bill, statement or estimate procured
from the insurer without inquiry into the accuracy of such bill, statement or
estimate.


(c) Surplus or Deficiency in Insurance Premium Escrow Account. If amounts on
deposit in the Insurance Premium Escrow Account collected for an annual period
exceed the Insurance Premiums actually paid during such period, Lender shall, in
its discretion, return such excess to Borrower or credit such excess against the
payments Borrower is to make to the Insurance Premium Escrow Account for the
next annual period. If amounts on deposit in the Insurance Premium Escrow
Account collected for an annual premium period are insufficient to pay the
Insurance Premiums actually due during such annual period Lender shall notify
Borrower of the deficiency and, within ten (10) days thereafter, Borrower shall
deliver to Lender such deficiency amount. If, however, Borrower receives notice
of any such deficiency on a date that is within ten (10) days prior to the date
that Insurance Premiums are due, Borrower will deposit the deficiency amount
within one (1) business day after its receipt of such deficiency notice.


(d) Changes in Insurance Premium Amounts; Change in Monthly Deposit Amount.
Borrower shall notify Lender immediately of any changes to the amounts,
schedules and instructions for payment of any Insurance Premiums of which it has
or obtains knowledge and authorizes Lender or its agent to obtain the bills for
the Insurance Premiums directly from the insurance provider or its agent. If the
amount due for Insurance Premiums shall increase and Lender reasonably
determines that amounts on deposit in the Insurance Premium Escrow Account will
not be sufficient to pay the Insurance Premiums, Lender shall notify Borrower of
such determination and of the increase needed to the Monthly Insurance Deposit.
Commencing with the Payment Due Date specified in such notice from Lender,
Borrower shall make deposits at the increased amount of the Monthly Insurance
Deposit subject, however, to the terms set forth in Section 4.01(h) above.


4.04.     Immediate Repair Escrow Account.


(a) Immediate Repair Escrow Generally. Amounts in the Immediate Repair Escrow
Account are to be used for the purpose of funding the Immediate Repairs, which
Borrower covenants and agrees to perform in accordance with the terms of this
Loan Agreement on or before the dates specified on Exhibit C but not later than
twelve (12) months from the date hereof.


(b) Deposit to the Immediate Repair Escrow Account. On the Closing Date,
Borrower shall deposit $0.00 with Lender as the reserve for completion of the
Immediate Repairs ("Immediate Repair Deposit").






--------------------------------------------------------------------------------









(c) Disbursements from the Immediate Repair Escrow Account. Lender shall make
disbursements from the Immediate Repair Escrow Account upon Borrower's
performance, to Lender's satisfaction, of all conditions to disbursement set
forth in Article 5 of this Loan Agreement.


(d) Reassessment of Required Deposit. If at any time Lender reasonably
determines that the Immediate Repair Deposit will not be sufficient to pay the
cost of the Immediate Repairs, Lender may notify Borrower of such determination
and of the amount estimated by Lender to make-up such deficiency as reasonably
determined by Lender based upon changes in circumstances. Within ten (10) days
after such notice from Lender, Borrower shall deliver the deficiency amount to
Lender, and Lender shall deposit in the Immediate Repair Escrow Account and hold
and administer same in accordance with this Loan Agreement subject, however, to
the terms set forth in Section 4.01(h) above.


4.05.     Replacement Reserve Account.


(a) Replacement Reserve Generally. Amounts in the Replacement Reserve Account
are to be used for the purpose of funding the Replacements, which Borrower
covenants and agrees to perform in accordance with the terms of this Loan
Agreement.


(b) Deposits to the Replacement Reserve Account. On the Closing Date, Borrower
shall deposit $0.00 with Lender as an initial deposit to the Replacement Reserve
Account. Subject to the terms set forth in Section 4.01(h) above, beginning on
the first Payment Due Date and on each Payment Due Date thereafter, Borrower
shall pay $0.00 ("Monthly Replacement Reserve Deposit") to Lender as a deposit
to the Replacement Reserve Account.


(c) Disbursements from the Replacement Reserve Account. Lender shall make
disbursements from the Replacement Reserve Account upon Borrower's performance,
to Lender's satisfaction, of all conditions to disbursement set forth in Article
5 hereof.


(d) Reassessment of Required Monthly Deposits. Lender may, from time to time
based on Lender's inspections of the Property, reassess its estimate of the
Monthly Replacement Reserve Deposit and may increase such amount on not less
than thirty (30) days written notice to Borrower if Lender determines that an
increase is necessary (i) to fund replacements not listed as part of the
Replacements (and not intended to be covered by the Immediate Repair Escrow
Account or TI/LC Reserve Account) which are advisable to keep the Property in
good order, repair and marketable condition, or (ii) to fund the replacement of
any major building systems or components (e.g., roof, HVAC system) not listed as
part of the Replacements (and not intended to be covered by the Immediate Repair
Escrow Account or TI/LC Reserve Account) which will reach the end of its useful
life within two (2) years of the date of Lender's inspection subject, however,
to the terms set forth in Section 4.01(h) above.


4.06.     TI/LC Reserve Account.






--------------------------------------------------------------------------------





(a) TI/LC Reserve Generally. Amounts in the TVLC Reserve Account are to be used
for the purpose of funding the costs of Tenant Improvements and Leasing
Commissions that are paid by Borrower during the tem1 of the Loan.


(b) Deposits to the TVLC Reserve Account On the Closing Date, Borrower shall
deposit $0.00 (the "Initial TI/LC Deposit") with Lender as an initial deposit to
the TIILC Reserve Account. Subject to the terms set forth in Section 4.01(h)
above, beginning on the first Payment Due Date and on each Payment Due Date
thereafter, Borrower shall pay $0.00 ("Monthly TI/LC Deposit") to Lender as an
additional deposit to the TIILC Reserve Account.


(c) Disbursements from the TI/LC Reserve Account Lender shall make disbursement
from the TI/LC Reserve Account as follows:


(i) Lender shall make disbursements from the TVLC Reserve Account to reimburse
Borrower for Tenant Improvements required under any new Lease or any
modification, renewal or extension of an existing Lease paid by Borrower, in
accordance with the disbursement procedures (including evidence of lien-free
performance) set forth in Article 5 hereof, provided that: (A) the Tenant
Improvements are required under any new Lease or any modification, renewal or
extension of any existing Lease, provided that any such new Lease or
modification, renewal or extension of an existing Lease is entered into in
accordance with the terms and provisions      of Section 9.06; (B) the cost of
such Tenant Improvements is market, reasonable and customary; (C) the Tenant
Improvements     are fully performed in accordance with the standards set forth
in Article 5 hereof and have been accepted without condition by the related
tenant; (D) unless otherwise agreed to by Lender, the related tenant is
occupying the space benefited by the Tenant Improvements and has commenced
paying rent; (E) if required by Lender, the related tenant shall have executed
    and delivered a subordination, non-disturbance agreement and an estoppel
certificate or both all on such forms as is reasonably acceptable to Lender; and
(F) unless otherwise agreed by Lender, the related Lease has an effective rental
rate, net of any concessions, of at least 90% of the proforma rents at the
Property;


(ii) Lender shall make disbursements from the TVLC Reserve Account to reimburse
Borrower for Leasing Commissions paid by Borrower in accordance with the
disbursement procedures set forth in Article
5 hereof provided that: (A) such leasing commissions and "override" leasing
commissions are market, reasonable and customary for properties similar to the
Property and the portion of






--------------------------------------------------------------------------------







the Property leased for which a commission is due and, unless otherwise agreed
by Lender, with respect to a new Lease at the Property do not exceed six percent
(6%) of the total amount of base rent payments under the related Lease and with
respect to renewal Leases with existing Tenants at the Property do not exceed
two percent (2%) of the total amount of the base rent payments under the related
Lease; (B) the amount of such leasing commissions and "override" leasing
commissions are determined pursuant to arms length transactions between Borrower
and each such leasing agent to which a commission is due; (C) the Lease has been
approved by Lender in accordance with this Loan Agreement or, if Lender's
approval is not required, conforms with all requirements set forth in Section
9.06 of this Loan Agreement (D) unless otherwise agreed by Lender, the tenant
under the Lease for which such Leasing Commission is claimed has taken occupancy
of the leased space and commenced paying rent and (E) unless otherwise agreed by
Lender, the related Lease has an effective rental rate, net of any concessions,
of at least 90% of the pro forma rents at the Property.


(d) Deposit Reassessment. Lender may, from time to time, based on Lender's
review of Leases and leasing information relating to the Property, reassess its
estimate of the Monthly TI/LC Deposit and may increase such amount on not less
than thirty (30) days written notice to Borrower if Lender determines that an
increase is necessary to maintain a proper reserve to pay the costs of likely
Tenant Improvements or Leasing Commissions that may arise during the remaining
term of the Loan subject, however, to the terms set forth in Section 4.0l(h)
above.


4.07.     Excess Cash Flow Reserve Account.


(a) Deposits to the Excess Cash Flow Reserve Account. Excess cash flow generated
by the Property shall be deposited into the Excess Cash Flow Reserve Account in
accordance with the provisions of Section 1.04(b) of the Assignment of Leases
and Rents.


(b) Excess Cash Flow Reserve Generally. Amounts in the Excess Cash Flow Reserve
Account shall be held in the Excess Cash Flow Reserve Account as additional
collateral for the Loan.


ARTICLE 5
COMPLETION OF REPAIRS RELATED TO RESERVE ACCOUNTS; CONDITIONS TO RELEASE OF
FUNDS


5.01. Conditions Precedent to Disbursements from Certain Reserve Accounts. The
following provisions apply to each request for disbursement from the Immediate
Repair Escrow Account, the Replacement Reserve Account and the TI/LC Reserve
Account:






--------------------------------------------------------------------------------





(a) Disbursement only for Completed Repairs. Disbursements shall be limited to
Reserve Items that are fully completed and paid for in full by Borrower except
to the extent permitted under Section 5.0l(b) of this Loan Agreement and, in the
case of Leasing Commissions, fully and unconditionally earned and paid in full
by Borrower. At no time shall Lender be obligated to pay amounts to Borrower in
excess of the current balance in the applicable Reserve Account at the time of
disbursement.


(b) Partial Completion. Lender may agree to disburse funds for Reserve Items
prior to completion thereof where (i) the contractor performing such work
requires periodic payments pursuant to the terms of its written contract with
Borrower and Lender has given its prior written approval to such contract, and
(ii) the cost of the portion of the Reserve Item to be completed under such
contract exceeds $10,000.00.


(c) Disbursement Request; Maximum Frequency and Amount. Borrower shall submit to
Lender a Disbursement Request together with such additional information as
Lender may reasonably request in connection with the Disbursement Request at
least ten (10) business days prior to the date on which Borrower requests Lender
to make a disbursement from a Reserve Account. Unless otherwise agreed to by
Lender, Borrower may not submit, and Lender shall not be required to make, more
than one (1) disbursement from each Reserve Account during any calendar month.
No Disbursement Request shall be made for less than
$2,500.00 or the total cost of the Reserve Items, if less.


(d) No Existing Event of Default. Lender may refuse to make any disbursement if
an Event of Default exists as of the date on which Borrower submits the
Disbursement Request or on the date the disbursement is actually to be made.


(e) Responsible Officer Certificate. Lender must receive a certificate, signed
by a Responsible Officer of Borrower (and, at Lender's option, also signed by
Borrower's project architect or engineer if the cost of a single Reserve Item or
the aggregate amount of the Disbursement Request exceeds $50,000.00), which
certifies that:


(i) All information stated in the Disbursement Request is true and correct
in all material respects, each attachment to the Disbursement Request is correct
and complete, and if the attachment is a copy of the original, that it is a true
and an accurate reproduction of the original;



(ii)
Each of the Reserve Items to be funded in connection with the Disbursement
Request was performed in a good and workmanlike manner and in accordance with
all Requirements of Law, and has been paid in full by Borrower;



(iii) The Leasing Commission has been fully and unconditionally earned and paid
in full by Borrower, if the Reserve Item to be funded is a Leasing Commission;






--------------------------------------------------------------------------------





(iv) Subject to Section 5.03, each pmiy that supplied materials, labor or
services has been paid in full (for the portion for which disbursement is sought
in the case of disbursements authorized in accordance with Section 5.01(b)
hereof); and


(v)    In the case of disbursements authorized in accordance with Section
5.01(b) hereof, the materials for which the request are made are on-site at the
Property and properly secured or have been installed in the Property.


(f) Inspection to Confirm Completion. Prior to making any disbursement which
exceeds $50,000.00 in the aggregate or for a single Reserve Item, Lender may
require an inspection ofthe Property, performed at Borrower's expense, to verify
completion thereof.


(g) Absence of Liens. Lender may require that Borrower provide Lender with any
or all of the following: (i) a written lien waiver acceptable to Lender from
each party to be paid who is to receive payment of $10,000.00 or more in
connection with the Disbursement Request; (ii) a search of title to the Property
effective to the date of the disbursement which shows no Liens other than the
Permitted Encumbrances; or (iii) an endorsement to the Title Insurance Policy
which updates the effective date of such policy to the date of the disbursement
and shows no Liens other than the Pem1itted Encumbrances.


(h) Payment of Lender's Expenses. Borrower shall pay all reasonable expenses
incurred by Lender in processing Borrower's Disbursement Request including,
without limitation, any inspection costs (whether performed by Lender or an
independent inspector selected by Lender) and reasonable legal fees and
expenses.


(i) Other Items Lender Deems Necessary. Lender shall have received such other
evidence as Lender reasonably requests in connection with its confirmation that
each Reserve Item to be paid in connection with the Disbursement Request has
been completed or performed in accordance with the terms of this Loan Agreement.


5.02. Waiver of Conditions to Disbursement. No waiver given by Lender of any
condition precedent to disbursement from a Reserve Account shall preclude Lender
from requiring that such condition be satisfied prior to making any other
disbursement from a Reserve Account.


5.03. Direct Payments to Suppliers and Contractors. Lender, at its option, may
make disbursements directly to the supplier or contractor to be paid in
connection with the Disbursement Request. Borrower's execution of this Loan
Agreement constitutes an irrevocable direction and authorization for Lender to
make requested payments directly to the supplier or contractor, notwithstanding
any contrary instructions from Borrower or notice from Borrower of a dispute
with such supplier or contractor. Each disbursement so made by Lender shall
satisfy Lender's obligation under this Loan Agreement. If requested by Borrower
any disbursement to






--------------------------------------------------------------------------------





any one supplier or contractor which is in excess of $10,000.00 may be paid
directly by Lender to such supplier or contractor.


5.04.     Performance of Reserve Items.


(a) Performance of Reserve Items. Borrower agrees to commence each Reserve Item
by its required commencement date stated on the applicable Exhibit to this Loan
Agreement identifying such Reserve Item and to pursue completion diligently of
each Reserve Item on or before its completion date stated on such Exhibit and,
in the absence of a commencement date or completion date being specified, when
necessary in order to keep the Property in good order and repair, in a good and
marketable condition and as necessary to keep any portion thereof from
deteriorating, or in the case of Tenant Improvements, when required under the
Leases. Borrower shall complete each Reserve Item in a good and workmanlike
manner, using only new materials of the same or better quality than that being
replaced. All Reserve Items shall be performed in accordance with, and upon
completion shall comply with, all Requirements of Law (including without
limitation obtaining and maintaining in effect all necessary permits and
governmental approvals) and all applicable insurance requirements.


(b) Contracts. Lender shall have the right, at its option, to approve all
contracts or work orders with materialmen, mechanics, suppliers, subcontractors,
contractors or other parties providing labor or materials in connection with the
Reserve Items which contract contains costs in excess of$10,000.00.


(c) Entry onto Property. Subject to the rights of the tenant set forth in the
Walgreens Lease, in order to perform inspections or, following an Event of
Default, to complete Reserve Items which Borrower has failed to perform,
Borrower hereby grants Lender and its agents the right, from time to time, to
enter onto the Property upon twenty-four (24) hours notice, which may be
telephonic, except that no notice shall be required in an emergency or after an
Event ofDefault.


(d) Lender Remedy for Failure to Perform. In addition to Lender's remedies
following an Event of Default, Borrower acknowledges that Lender shall have the
right (but not the obligation) to complete or perform the Reserve Items for
which amounts have been reserved under this Loan Agreement (or pay the Leasing
Commissions as applicable) and for such purpose, Borrower hereby appoints Lender
its attorney-in-fact with full power of substitution (and which shall be deemed
to be coupled with an interest and irrevocable until the Loan is paid in full
and the Security Instrument is discharged of record, with Borrower hereby
ratifying all that its said attorney shall do by virtue thereof): (i) to
complete or undertake such work in the name of Borrower; (ii) to proceed under
existing contracts or to terminate existing contracts (even where a termination
penalty may be incurred) and employ such contractors, subcontractors, watchmen,
agents, architects and inspectors as Lender determines necessary or desirable
for completion of such work; (iii) to make any additions, changes and
corrections to the scope of the work as Lender deems necessary or desirable for
timely completion; (iv) to pay, settle or compromise all existing bills and
claims which are or may become Liens against the Prope1iy or as may be necessary
or desirable for completion of such work; (v) to execute all






--------------------------------------------------------------------------------









applications and certificates in the nan1e of Borrower which may be required to
obtain permits and approvals for such work or completion of such work; (vi) to
prosecute and defend all actions or proceedings in connection with the repair or
improvements to the Property; and (vii) to do any and every act which Borrower
might do in its own behalf to fulfill the terms of Borrower's obligations under
this Loan Agreement. Amounts expended by Lender which exceed amounts held in the
Reserve Accounts shall be added to the Maximum Loan Amount, shall be immediately
due and payable, and shall bear interest at the Default Rate from the date of
disbursement until paid in full.


ARTICLE 6
LOAN SECURITY AND RELATED OBLIGATIONS


6.01. Security Instrument and Assignment of Rents and Leases. Payment of the
Loan and performance of the Obligations shall be secured, inter alia, by the
Security Instrument and the Assignment of Leases and Rents. Borrower shall
execute at closing the Security Instrument and the Assignment of Leases and
Rents and abide by its obligations thereunder.


6.02. Assignment of Property Management Contract. Borrower and the Property
Manager shall execute at closing the Assignment of the Property Management
Contract and to abide by their respective obligations thereunder.


6.03. Assignment of Operating Agreements. As security for payment of the Loan
and performance by Borrower of all Obligations, Borrower hereby transfers, sets
over and assigns to Lender all of Borrower's right, title and interest in and to
the Operating Agreements, if any, to Lender for security purposes.


6.04. Pledge of Property; Grant of Security Interest. As security for payment of
the Loan and performance by Borrower of all Obligations, Borrower hereby
pledges, assigns, sets over and transfers to Lender, and grants to Lender a
continuing security interest in and to: (a) each of the Reserve Accounts and the
Operating Account, (b) all funds and monies from time to time deposited or held
in each of the Reserve Accounts and the Operating Account, and (c) all interest
accrued, if any, with respect to the Reserve Accounts and the Operating Account;
provided that Lender shall make disbursements from each of the Reserve Accounts
when, as and to the extent required by this Loan Agreement and Borrower may make
withdrawals from the Operating Account in accordance with this Loan Agreement.
The parties agree that each of the Reserve Accounts and the Operating Account is
a "deposit account" within the meaning of Article 9 of the UCC and that this
Loan Agreement also constitutes a "security agreement" within the meaning of
Article 9 of the UCC. Borrower shall not, without Lender's prior written
consent, further pledge, assign, transfer or grant any security interest in any
of the Reserve Accounts, or in the Operating Account nor permit any Lien to
attach thereto, except as may be created in favor of Lender in connection with
the Loan.


6.05. Environmental Indemnity Agreement. Borrower and each Guarantor will be
required to execute at closing the Environmental Indemnity and to abide by their
obligations thereunder.






--------------------------------------------------------------------------------





6.06.     Guaranty of Borrower Sponsors. Each Guarantor will be required to
execute at closing the Guaranty and to abide by its obligations thereunder.


ARTICLE 7
SINGLE PURPOSE ENTITY REQUIREMENTS


7.01.     Commitment to be a Single Purpose Entity. Borrower represents,
warrants and covenants to Lender as follows:


(a)     Borrower is a Single Purpose Entity and will continue to be a Single
Purpose Entity at all times until the Loan has been paid in full.


(b)     SPE Equity Owner is a Single Purpose Entity and will continue to be a
Single Purpose Entity at all times until the Loan has been paid in full.


(c) The Organizational Chart attached to this Loan Agreement is true, complete
and correct.


(d) All of the factual assumptions made in any substantive consolidation opinion
delivered by Borrower's counsel to Lender (if any) are, as of the date of such
opinion, true and correct in all respects.


(e) The "single purpose entity" prov1s10ns included in the organizational
documents of Borrower and SPE Equity Owner shall not, without Lender's prior
written consent, be amended, rescinded or otherwise revoked until the Loan has
been paid in full.


(f) Prior to the withdrawal or the disassociation of the SPE Equity Owner from
Borrower, Borrower shall immediately appoint a new general partner or managing
member whose organizational documents are substantially similar to those of the
original SPE Equity Owner and, if an opinion letter pertaining to substantive
consolidation was required at closing, deliver a new substantive consolidation
opinion letter with respect to the new SPE Equity Owner and its equity owners
which is acceptable in all respects to Lender and to the Rating Agencies if a
Securitization has occurred. (The requirements of this subsection shall not be
construed to permit a Transfer in violation of Article 10.)


7.02.     Definition of Single Purpose Entity.


(a) Borrower Criteria. With respect to Borrower, a "Single Purpose Entity" means
a corporation, limited partnership or limited liability company which, at all
times since its formation and thereafter:


(i) has not and shall not engage in any business or activity, other than with
respect to Borrower, the ownership, operation and maintenance of the Property
and activities incidental thereto;






--------------------------------------------------------------------------------





(ii) has not and shall not, acquire or own any assets other than with respect to
Borrower, the Property and such incidental Personal Property as may be necessary
for the operation of the Property;


(iii) if such entity is (A) a limited liability company (other than a single
member limited liability company which satisfies the requirements of clause (iv)
below), has had and shall have at least one member that satisfies the
requirements of Section 7.02(b) below and such member is its managing member,
and (B) a limited partnership, all of its general partners have satisfied and
shall satisfy the requirements of Section 7.02(b) below;


(iv) if such entity is a single member limited liability company, such entity
shall be (A) formed and organized under Delaware law and otherwise comply with
all other Rating Agency criteria for single member limited liability companies
(including, without limitation, the inclusion of a "springing member" and
delivery of Delaware single member limited liability company opinions acceptable
in all respects to Lender and to the Rating Agencies); and (B) such entity shall
have at least one (1) Independent Director on its board of managers;


(v)     if such entity is a corporation, has had and shall have at least one
(1) Independent Director on its board of directors;


(vi) has and shall preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its formation or organization;
(vii)     has not and shall not merge or consolidate with any other Person;
(viii) has not taken, and shall not take, any action to dissolve, wind-up,
terminate or liquidate in whole or in part; to sell, transfer or
otherwise dispose of all or substantially all of its assets; to change its legal
structure; transfer or permit the direct or indirect transfer of any
partnership, membership or other Equity Interests, as applicable, other than
Permitted Transfers; issue additional partnership, membership or other Equity
Interests, as applicable; or seek to accomplish any of the foregoing;


(ix) shall not, without the unanimous written consent of all Borrower's
partners, members, or shareholders, as applicable, and the written consent of
100% of the members of the board of directors of the SPE Equity Owner or board
of managers in the case of a single member limited liability company, including
without limitation the






--------------------------------------------------------------------------------





Independent Director(s): (A) file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute; (B) seek or consent to the
appointment of a receiver, liquidator or any similar official; or (C) make an
assignment for the benefit of creditors;


(x) has not, and shall not amend or restate its organizational documents if such
change would adversely impact or result in any additional conflicts with the
requirements set forth in this Section
7.02;


(xi)     shall not own any subsidiary or make any investment in, any other
Person;
(xii)     shall not commingle its assets with the assets of any other Person;
(xiii)     has not, and shall not, incur any debt, secured or unsecured, direct
or contingent (including, without limitation, guaranteeing any obligation),
other than the Loan and customary unsecured trade payables incurred in the
ordinary course of owning and operating the Property provided the same are not
evidenced by a promissory note, do not exceed, in the aggregate, at any time a
maximum amount of two percent (2%) of the outstanding principal amount of the
Loan and are paid within sixty (60) days of the date incurred;


(xiv) shall maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person;



(xv) shall only enter into any contract or agreement with any general partner,
member, shareholder, principal or Affiliate of Borrower or Guarantor, or any
general partner, member, principal or Affiliate thereof, upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arm's­ length basis with third parties;


(xvi) shall not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;


(xvii) shall not assume or guaranty the debts of any other Person, hold itself
out to be responsible for the debts of another Person, or otherwise pledge its
assets for the benefit of any other Person or






--------------------------------------------------------------------------------





hold out its credit as being available to satisfy the obligations of any other
Person;


(xviii) shall not make any loans or advances to any other Person;


(xix) shall file its own tax returns as required under federal and state law;


(xx) shall hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name and shall
correct any known misunderstanding regarding its separate identity;


(xxi) shall maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;


(xxii) shall allocate shared expenses (including, without limitation, shared
office space) and use separate stationery, invoices and checks;


(xxiii) shall pay (or cause the Property Manager to pay on behalf of Borrower
from Borrower's funds) its own liabilities (including, without limitation,
salaries of its own employees) from its own funds; and


(xxiv) shall not acquire obligations or securities of its partners, members or
shareholders, as applicable.


(b) SPE Equity Owner Criteria. With respect to SPE Equity Owner, a "Single
Purpose Entity" means a corporation or a Delaware single member limited
liability company which, at all times since its formation and thereafter
complies in its own right with each of the requirements contained in Section
7.02(a)(i)- (xxiv), except that:


(i) with respect to Section 7.02(a)(i) the SPE Equity Owner shall not engage in
any business or activity other than being the sole' managing member or general
partner, as the case may be, of the Borrower and owning its Equity Interest in
Borrower;


(ii) with respect to Section 7.02(a)(ii), the SPE Equity Owner has not and shall
not acquire or own any assets other than its Equity Interest in Borrower; and


(iii) with respect to Section 7.02(a)(xiii) the SPE Equity Owner has not and
shall not incur any debt, secured or unsecured, direct or






--------------------------------------------------------------------------------





contingent     (including,     without     limitation,     guaranteeing     any
obligation).


7.03. Lender's Acknowledgment. Notwithstanding anything to the contrary in this
Loan Agreement, Lender acknowledges that Borrower does not satisfy the following
criteria to be a Single Purpose Entity: the delivery of Delaware single member
limited liability company opinions with respect to the SPE Equity Owner. Lender
reserves the right to require any transferee of the Property approved by Lender
at its sole discretion under Section 10.2 below to comply with and satisfy all
of the Single Purpose Entity criteria set forth in Article 7 hereof (and in any
other provisions of this Loan Agreement).


7.04. Acknowledgment; Conflicts. Borrower and Lender hereby acknowledge that the
provisions set fo1ih in the respective organizational documents of both Borrower
and SPE Equity Owner are, in their current form, consistent with, and do not
violate, the terms of this Article 7; provided, however, that in the event a
conflict arises between the provisions of this Article 7 and of the
organizational documents, the terms of the organizational documents shall govern
and any such conflict shall not be deemed an Event of Default as long as each of
Borrower and SPE Equity Owner continues to operate in compliance with the
provisions currently set forth in its respective organizational documents.


ARTICLE 8
REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants to Lender that, as of the Closing Date:


8.01. Organization; Legal Status. Borrower and each SPE Equity Owner are duly
organized, validly existing and in good standing under the laws of its state of
formation and Borrower; (a) is duly qualified to transact business and is in
good standing in the state where the Property is located; and (b) has all
necessary approvals, governmental and otherwise, and full power and authority to
own, operate and lease the Property and otherwise carry on its business as now
conducted and proposed to be conducted. Borrower's correct legal name is set
forth on the first page of this Loan Agreement. Borrower is a "registered
organization" within the meaning of the UCC and Borrower's organization
identification number issued by its state of organization is correctly stated on
the signature page to this Loan Agreement.


8.02. Power; Authorization; Enforceable Obligations. Borrower has full power,
authority and legal right to execute, deliver and perform its obligations under
the Loan Documents. Borrower has taken all necessary action to authorize the
borrowing of the Loan on the terms and conditions of this Loan Agreement and the
other Loan Documents, and Borrower has taken all necessary action to authorize
the execution and delivery of its performance under the Loan Documents. The
officer or representative of Borrower signing the Loan Documents has been duly
authorized and empowered to do so. The Loan Documents constitute legal, valid
and binding obligations of Borrower, enforceable against Borrower in accordance
with their terms.






--------------------------------------------------------------------------------







8.03. No Legal Conflicts. The borrowing of the Loan and Borrower's execution,
delivery and performance of its obligations under the Loan Documents will not:
(a) violate, conflict with or result in a default (following notice and/or
expiration of the related grace/cure period without cure or both, as applicable)
under any agreement or other instrument to which Bonower is a party or by which
the Property may be bound or affected, or any Requirements of Law (including,
without limitation, usury laws); (b) result in the creation or imposition of any
Lien whatsoever upon any of its assets, except the Liens created by the Loan
Documents; nor (c) require any authorization or consent from, or any filing
with, any Governmental Authority (except for the recordation of the Security
Instrument in the appropriate land records in the state where the Property is
located and UCC filings relating to the security interest created hereby and by
the Security Instrument which are necessary to perfect Lender's security
interest in the Property).


8.04. No Litigation. No action, suit, or proceeding or investigation, judicial,
administrative or otherwise (including, without limitation, any reorganization,
bankruptcy, insolvency or similar proceeding) currently is pending or, to the
best of Borrower's knowledge, threatened or contemplated against or affecting
Borrower, SPE Equity Owner, any Guarantor or the Property that has not been
disclosed by Borrower in writing to Lender and which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.


8.05. Business Purpose of Loan. Borrower will use the proceeds of the Loan
solely for the purpose of carrying on a business or commercial enterprise and
not for personal, family or household purposes.


8.06. Warranty of Title. Borrower has good, marketable and insurable fee simple
title of record to the Property, free and clear of all Liens whatsoever except
for the Permitted Encumbrances. When properly filed in the appropriate recording
or filing office, the UCC financing statements covering all Personal Property
(including, without limitation, the Leases), all in accordance with the tenus
thereof, will in each case be subject only to Permitted Encumbrances. None of
the Permitted Encumbrances, individually or in the aggregate: (a) materially
interferes with the benefits of the security intended to be provided by the
Security Instrument, (b) materially and adversely affects the value of the
Property, or (c) materially and adversely impairs the use and operations of the
Property. Borrower owns or has rights in all collateral given as security for
the Loan, free and clear of any and all Liens except for the Liens created in
favor of Lender in connection with the Loan. Borrower shall forever warrant,
defend and preserve the title and the validity and priority of the Liens created
in favor of Lender in connection with the Loan and shall forever warrant and
defend the same to Lender against the claims of all persons whomsoever.


8.07. Condition of the Property. To the best of Borrower's knowledge,
information and belief, and subject to the information contained in those
certain property condition reports prepared and delivered to Lender in
c01mection with the underwriting of the Loan: (a) the Improvements are
structurally sound, in good repair and free of any material defects in materials
and workmanship and have been constructed and installed in substantial
compliance with the






--------------------------------------------------------------------------------





plans and specifications relating thereto; (b) all major building systems
located within the Improvements (including, without limitation, the heating and
air conditioning systems, the electrical systems, plumbing systems; (c) all
liquid and solid waste disposal, septic and sewer systems) are in good working
order and condition and to the best of Borrower's knowledge, information and
belief, in compliance with all Requirements of Law and (d) the Property is free
from damage caused by fire or other casualty.


8.08. No Condemnation. No Condemnation proceeding has been commenced or, to the
best of Borrower's knowledge, is contemplated with respect to all or any portion
of the Property or for the relocation of roadways providing access to the
Property.


8.09. Requirements of Law. The Property and its present and contemplated use and
occupancy are in material compliance with all Requirements of Law.


8.10. Operating Permits. Borrower, as fee owner and subject to the terms of the
Walgreens Lease to the extent the landlord thereunder is obligated to do so, has
obtained all licenses, permits, registrations, certificates and other approvals,
governmental and otherwise (including, without limitation, zoning, building
code, land use and environmental), necessary for the use, occupancy and
operation of the Property and the conduct of its business thereat, all of which
are in full force and effect as of the date hereof No event or condition
currently exists which could result in the revocation, suspension, or forfeiture
thereof.


8.11. Separate Tax Lot. Except as may be disclosed in the Title Insurance
Policy, the Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of the Property.


8.12. Flood Zone. Except as otherwise disclosed on the survey of the Property
provided to Lender in connection with the Loan, no portion of the Improvements
is located in an area identified by the Federal Emergency Management Agency or
any successor thereto, as an area having special flood hazards.


8.13. Adequate Utilities. To the best of Borrower's knowledge, the Property is
adequate!y served by all utilities required for the current or contemplated use
thereof. All water and sewer systems are provided to the Property by public
utilities, and the Property has accepted or is equipped to accept such utility
services.


8.14. Public Access. To the best of Borrower's knowledge, all public roads and
streets necessary for access to the Property for the current or contemplated use
thereof have been completed, are serviceable and all-weather, and are physically
and legally open for use by the public.


8.15. Boundaries. Except as otherwise disclosed in the Title Insurance Policy
and the survey of the Property delivered to Lender in connection with this Loan,
all of the Improvements lie wholly within the boundaries and building
restriction lines of the Property, and no easements or other encumbrances
affecting the Property (including, without limitation, the Permitted




--------------------------------------------------------------------------------





Encumbrances) encroach upon any of the Improvements. No improvements on adjacent
properties encroach upon the Property.


8.16. Mechanic Liens. To the best of Borrower's knowledge, no mechanics',
materialmen's or similar liens or claims have been, or may be, filed for work,
labor or materials affecting the Property which are or may be Liens prior, equal
or subordinate to the Security Instrument.


8.17. Assessments. To the best of Borrower's knowledge, no unpaid special
assessments for public improvements or assessments otherwise affecting the
Property currently exist (other than assessments for utilities) or, to the best
of Borrower's knowledge, are pending, nor are improvements contemplated to the
Property that may result in any such assessments (other than assessments for
utilities).


8.18. Insurance. In the event Walgreens shall not be in compliance with the
terms of the Walgreens Lease to provide insurance, Borrower shall obtain and
deliver to Lender all insurance policies Lender has required pursuant to Section
9.03 of this Loan Agreement, with all Insurance Premiums prepaid thereunder,
reflecting the insurance coverage, amounts and other requirements set forth in
this Loan Agreement. No claims have been made under any of such insurance
policies, and no party, including Borrower, has done, by act or omission,
anything which would impair the coverage of any of such insurance policies.


8.19. Leases. With respect to the Leases: (a) the Rent Roll certified by
Borrower and dated on or about the Closing Date is true, complete and correct
and the Property is not subject to Leases other than the Leases identified on
such Rent Roll; (b) Borrower has delivered to Lender complete and accurate
copies of all Leases and no verbal or written agreements exist which terminate,
modify or supplement the Leases, except as otherwise disclosed to Lender in
writing and acknowledged by Lender; (c) each Lease, by its terms, is subordinate
to the lien of the Security Instrun1ent or the subject of a separate
subordination agreement subordinating the Lease to the lien of the Security
Instrument; (d) Borrower is the sole owner of the entire lessor's interest in
the Leases and has not assigned, pledged or otherwise transferred the Rents
reserved in the Leases (except to Lender); (e) all of the Leases are bona fide,
arm's-length agreements with tenants unrelated to Borrower; (f) none of the
Rents has been collected for more than one (1) month in advance (and for such
purpose, a security deposit shall not be deemed Rent collected in advance); (g)
all security deposits reflected on the Rent Roll have been collected and are
being held by Borrower in the full amount reported on the Rent Roll; (h) all
work to be performed by Borrower under each Lease has been performed as required
and has been accepted unconditionally by the applicable tenant or alternatively,
if any work is not yet complete, Borrower is not in default of its obligations
thereunder with respect to such work; (i) no offsets or defenses exist in favor
of any tenant to the payment of any portion of the Rents and Borrower has no
monetary obligation to any tenant under any Lease; G) Borrower has not received
notice from any tenant challenging the validity or enforceability of any Lease;
(k) all payments due from tenants under the Leases are current; (1) no tenant
under any Lease is in default thereunder, or is a debtor in any bankruptcy,
reorganization, insolvency or similar proceeding, or has






--------------------------------------------------------------------------------





demonstrated a history of payment problems which suggest financial difficulty;
(m) each Lease contains a right of first refusal to purchase (but no option to
purchase or related provision); provided, however, that such right shall not
apply to Lender in connection with a foreclosure, deed-in-lieu of foreclosure or
any other enforcement action under the Loan Documents, but such right shall
apply to subsequent purchasers of the Property from Lender, and no Lease
contains any other similar provision that is otherwise not subordinate to the
lien of the Security Instrument pursuant to the terms of a subordination
agreement delivered in connection with the closing of the Loan; and (n) no
brokerage commissions, finders fees or similar payment obligations are due and
unpaid by Borrower or any Affiliate of Borrower regarding any Lease which have
not been disclosed in writing to Lender and for which adequate amounts have not
been set aside in the TI/LC Reserve Account.


8.20. Management Agreement. No change in the Property Manager or Property
Management Contract has occurred since the date of the most recent information
submitted to Lender with respect thereto, other than has been disclosed in
writing to Lender.


8.21. Financial Condition. Borrower currently is solvent and has received
reasonably equivalent value for its granting of the Liens in favor of Lender in
connection with the Loan. No change has occurred in the financial condition of
Borrower, SPE Equity Owner, Guarantor, or any of their respective constituent
equity owners, general partners or managing members which would have a Material
Adverse Effect, since the date of the most recent financial statements submitted
to Lender with respect to each such party, other than has been disclosed in
writing to Lender and acknowledged by Lender in writing.


8.22. Taxes. Borrower and SPE Equity Owner have filed all federal, state,
county, municipal, and city income tax returns required to have been filed by
them and have paid all taxes and related liabilities which have become due
pursuant to such returns or pursuant to any assessments received by them.
Borrower does not know of any basis for any additional assessment in respect of
any such taxes and related liabilities for prior years.


8.23.     No Foreign Person. Borrower is not a "foreign person" within the
meaning of
§1445(£)(3) of the Tax Code.


8.24. Federal Regulations. Borrower is not engaged nor will it engage,
principally, or as one of its important activities, in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" within
the respective meanings of each of the quoted terms under Regulation U or
Regulation G.


8.25. Investment Company Act; Other Regulations. Borrower is not an "investment
company" or a company "controlled" by an "investment company" within the meaning
of the Investment Company Act of 1940 and the regulations issued thereunder,
each as amended. Borrower is not subject to regulations under any federal or
state statute or regulation which limits its ability to incur indebtedness.






--------------------------------------------------------------------------------





8.26. ERISA. (a) Borrower is not and will not be an "employee benefit plan," as
defined in §3(3) of ERISA, subject to Title I of ERISA, (b) none of the assets
of Borrower constitutes or will constitute "plan assets" of one or more such
plans within the meaning of 29 C.F.R. §2510.3-101, (c) Borrower is not and will
not be a "governmental plan" within the meaning of §3(3) of ERISA, and (d)
transactions by or with Borrower are not and will not be subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans.


8.27. No Illegal Activity as Source of Funds. No portion of the Property has
been or will be purchased, improved, equipped or furnished with proceeds of any
illegal activity.


8.28. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower, SPE Equity Owner, each Guarantor, the Property
Manager, and to the best of Borrower's knowledge, after having made reasonable
inquiry (a) each Person owning an interest of 20% or more in Borrower, SPE
Equity Owner, a Guarantor, or the Property Manager (if the Property Manager is
an Affiliate of Borrower) and (b) each tenant at the Property: (i) is not
currently identified on OFAC List, and (ii) is not a Person with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States. Borrower
agrees to confirm this representation and warranty in writing on an annual basis
if requested by Lender to do so.


8.29. Brokers and Financial Advisors. Borrower has not dealt with any financial
advisor, broker, underwriter, placement agent or finder in connection with the
transaction contemplated by this Loan Agreement who may be owed a commission or
other compensation which Borrower will not have paid in full as of the Closing
Date.


8.30. Complete Disclosure; No Change in Facts or Circumstances. To the best of
Borrower's knowledge, (a) Borrower has disclosed to Lender all material facts
and has not failed to disclose any material fact that could cause any
representation or warranty made herein to be materially inaccurate, incomplete
or misleading and (b) all information provided in or supplied with the
application for Loan, or in satisfaction of the terms thereof, remains true,
complete and correct in all material respects, and no adverse change in any
condition or fact has occurred that would make any of such information
materially inaccurate, incomplete or misleading.


8.31. Survival. The representations and warranties contained in this Article 8
survive for so long as the Loan remains payable and any Obligation remains to be
performed.


ARTICLE9
BORROWER COVENANTS


9.01. Payment of Debt and Performance of Obligations. Borrower shall fully and
punctually pay the Loan and perform the Obligations when and as required by the
Loan Documents. Borrower may not prepay the Loan except in strict accordance
with this Loan Agreement.






--------------------------------------------------------------------------------





9.02.     Payment of Taxes and Other Lienable Charges.


(a) Payment Obligation. In the event Walgreens shall not be in compliance with
the terms of the Walgreens Lease obligating Walgreens to unde1iake the payment
of Taxes and Other Charges assessed or imposed against the Property, Borrower
shall promptly and fully pay or cause to be paid by their due date all Taxes and
Other Charges now or hereafter assessed or charged against the Property as they
become due and payable. Borrower shall promptly cause to be paid and discharged
any Lien which may be or become a Lien against the Property (including, without
limitation, mechanics' or materialmen's liens). Except to the extent sums
sufficient to pay Taxes or Other Charges have been deposited with Lender in
accordance with this Loan Agreement, Borrower shall furnish to Lender, upon
request, evidence satisfactory to Lender that all Taxes and Other Charges have
been paid and are not delinquent.


(b) Right to Contest. In the event Walgreens shall not be in compliance with the
tenns of the Walgreens Lease obligating Walgreens to undertake the payment of
Taxes and Other Charges assessed or imposed against the Prope1iy, after prior
written notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith
with due diligence, the amount or validity or application in whole or in part of
any of the Taxes or Other Charges, provided that: (i) no Event of Default
exists; (ii) such proceeding suspends the collection of such Taxes or Other
Charges and the Property will not be in danger of being sold for such unpaid
Taxes or Other Charges, or Borrower has paid all of such Taxes or Other Charges
under protest; (iii) such proceeding is permitted under and is conducted in
accordance with the provisions of any other instrument to which Borrower or the
Property is subject and does not constitute a default thereunder; (iv) if
Borrower has not paid the disputed amounts in full under protest, Borrower shall
deposit with Lender cash (or other security as may be approved, in writing, by
Lender) in an amount Lender deems sufficient to insure the payment of any such
Taxes or Other Charges together with interest and penalties thereon, if any,
provided that after a Securitization, one hundred twenty-five percent (125%) of
the contested amount (plus anticipated penalty and interest) shall be deposited
with Lender; (v) Borrower furnishes to Lender all other items reasonably
requested by Lender; and (vi) upon a final determination thereof, Borrower
promptly pays the amount of any such Taxes or Other Charges, together with all
costs, interest and penalties which may be payable in connection therewith.
Lender may pay over any security held by Lender pursuant to this Section to the
claimant entitled thereto at any time when, in Lender's judgment, the
entitlement of such claimant is established, and, to the extent the security
posted by Borrower with Lender is insufficient to pay the full amount due
(including, without limitation, any penalties or interest thereon), Borrower
shall be liable for the deficiency. If Lender pays the deficiency (which Lender
shall not be obligated to do), the amount paid by Lender shall be added to
principal, shall bear interest at the Default Rate until paid in full and
payment of such amounts shall be secured by the Security Instrument and other
collateral given to secure the Loan.


9.03.     Insurance.






--------------------------------------------------------------------------------







(a) Insurance Required During the Loan Term. Borrower, at Borrower's expense,
shall obtain and maintain, or cause to be obtained and maintained during the
tenn of the Loan such insurance coverage (including, without limitation, type,
minimum coverage amount, maximum deductible and acceptable exclusions) for
Borrower and the Property as Lender deems reasonably necessary considering,
among other things, the location and occupancy of the Property and all uses of
the Property. Lender reserves the right to periodically review the insurance
coverage Lender has required (types, minimum coverage amounts and maximum
deductibles) and to increase or otherwise change the required coverage should
Lender deem an increase or change to be reasonably necessary under then existing
circumstances. Without limiting Lender's rights hereunder in any respect, it
shall be deemed reasonable for Lender to require no less coverage than the
coverage Lender required to be in place on the Closing Date. Subject to the
foregoing, Lender shall require the following insurance coverage to be effective
during the term of the Loan, coverage amounts and deductibles to be acceptable
to Lender:


(i) Property Insurance. Casualty insurance must be maintained for the
Improvements and all Personal Property insuring against any peril now or
hereafter included within the classification "all risks of physical loss" and in
an amount at all times sufficient to prevent Borrower or Lender from becoming a
co-insurer within the terms of the applicable policies but in any event at all
times equal to the full replacement cost (as reasonably determined and adjusted
from time to time by Lender) of the Improvements and Personal Prope1iy (without
taking into account any depreciation and exclusive of excavations, footings and
foundations, landscaping and paving), without any exclusions for windstorms.
Where any part of the Improvements constitutes a legal non-conforming use or
structure under the Requirements of Law, such insurance must include "Ordinance
of Law Coverage," with "Time Element," "Loss to the Undamaged Portion of the
Building," "Demolition Cost" and "Increased Cost of Construction" endorsements,
in the amount of coverage requested by Lender. The policy must name Lender as an
insured mortgagee under a standard mortgagee clause. The deductible shall not
exceed $10,000.00.


(ii) Insurance against Acts of Terrorism. The insurance coverage provided under
Section 9.03(a) in effect as of the Closing Date and during the Loan term must
also insure against loss or damage resulting from acts of terrorism or
comparable coverage acceptable to Lender in its discretion. The deductible shall
not exceed
$10,000.00.


(iii) Boiler and Machinery Insurance. Broad form boiler and machinery insurance
(without exclusion for explosion) and systems breakdown coverage must be
maintained, covering all






--------------------------------------------------------------------------------





steam boilers, pipes, turbines, engines or other pressure vessels, electrical
machinery, HVAC equipment, refrigeration equipment and other similar mechanical
equipment located in, on or about the Property in such amount per accident equal
to the full replacement cost thereof (as reasonably determined and adjusted from
time to time by Lender) and also providing coverage against loss of occupancy or
use arising from any breakdown thereof. The policy must name Lender as an
insured under a standard joint loss clause and provide that all proceeds are to
be paid to Lender.


(iv) Flood Insurance. Flood insurance must be maintained if any portion of the
Improvements is located in an area identified by the Federal Emergency
Management Agency or any successor thereto as a 100-year flood zone or special
hazard area. The required coverage amount shall be the maximum allowable per
building under the then-current guidelines published by the Federal Emergency
Management Agency or any successor thereto. Such coverage may need to be
purchased through excess carriers if the required coverage exceeds the maximum
insurance available for the Property under the then-current guidelines published
by the Federal Emergency Management Agency or any successor thereto. The policy
must name Lender as an insured mortgagee under a standard mortgagee clause.


(v) Business Interruption. Business interruption insurance must be maintained in
an amount sufficient to provide the lost rental income for the Property for a
period of not less than 1 year from the date of Casualty, with a 6 month
extended period of indemnity (but a minimum of 18 months with a 6 month extended
period of indemnity at all times during which the outstanding principal balance
of the Note is greater than $25,000,000.00). For purposes of this coverage,
"rental income" means the sum of (A) the total, then ascertainable Rents payable
under the Leases and (B) the total ascertainable amount of all other payments to
be received by Borrower from third parties which are the legal obligation of the
tenants, reduced to the extent such amounts would not be received because of
operating expenses not incurred during the period that any portion of the
Property cannot be occupied as a result of the Casualty. The policy must name
Lender as a loss payee and provide that all proceeds are to be paid to Lender.


(vi) Liability Insurance. Commercial general liability insurance coverage must
be maintained, covering bodily injury or death and property damage, including
all legal liability to the extent insurable






--------------------------------------------------------------------------------







and all court costs, legal fees and expenses, arising out of, or connected with,
the possession, use, leasing, operation, maintenance or condition of the
Property in such amounts generally required by institutional lenders for
properties comparable to the Property but in no event for a combined single
limit of less than $2,000,000 aggregate and $1,000,000 per occurrence. In
addition to the required Commercial General Liability insurance, Borrower shall
maintain an Umbrella and Excess Liability Policy for an amount equal to a
minimum of
$10,000,000.00. The required coverage must provide for claims to
be made on an occurrence basis. The policies must name Lender as an additional
insured.


(vii) Workers' Compensation Insurance. Workers' compensation insurance must be
maintained with respect to all employees of Borrower employed at the Property,
in compliance with the laws of the state in which the Property is located.


(viii) Earthquake Insurance. If the Property is located in seismic zone 3 or
seismic zone 4, as defined by the Federal Emergency Management Agency,
earthquake insurance must be maintained in form, amount and with deductibles
satisfactory to Lender.


(ix) Other Coverage. Without limiting Lender's rights under this Section
9.03(a), Lender may also require Borrower to maintain builder's risk insurance
during any period of construction, renovation or alteration of the Improvements,
motor vehicles liability insurance in connection with all owned or non-owned
motor vehicles used in connection with the management or maintenance of the
Property, "dram shop" or similar coverage if alcoholic beverages are sold at the
Property, fidelity bond coverage for employees handling Rents and other income
from the Property, environmental insurance, sinkhole coverage and other
insurance with respect to the Property or on any replacements or substitutions
thereof or additions thereto against other insurable hazards or casualties which
at the time are commonly insured against in the case of property similarly
situated, due regard being given to the height and type of buildings, their
construction, location, use and occupancy.


(b) Qualified Insurers; Lender's Consent. All insurance must be issued under
valid and enforceable policies of insurance acceptable to Lender and issued by
one or more domestic primary insurers authorized to issue insurance in the state
in which the Property is located. Each insurer must have a minimum investment
grade rating of "A" or better (but a






--------------------------------------------------------------------------------





minimum of "A+ or better" at all times during which the outstanding principal
balance of the Loan is $25,000,000.00 or more) from S & P and/or equivalent
ratings from one or more Rating Agencies acceptable to Lender. Lender's approval
of insurance coverage at any time is not a representation or warranty concerning
the sufficiency of any coverage or the solvency of any insurer, and Lender shall
not be responsible for, nor incur any liability for, the insolvency of the
insurer or other failure of the insurer to perform.


(c) Policy Requirements. All policies must be for a term of not less than a year
and name Lender as a beneficiary of such coverage as provided in this Section
9.03 or otherwise identified by Lender. Each policy must also contain: (i) an
endorsement or provision that permits recovery by Lender notwithstanding the
negligent or willful acts or omission of Borrower; (ii) a waiver of subrogation
endorsement as to Lender to the extent available at commercially reasonable
rates; (iii) a provision that prohibits cancellation or termination before the
expiration date, denial of coverage upon renewal, or material modification
without at least thirty (30) days prior written notice to Lender in each
instance; and (iv) effective waivers by the insurer of all claims for Insurance
Premiums against Lender. Borrower shall be permitted to obtain the required
insurance coverage under a blanket policy covering the Property and other
properties and assets not part of the Property, provided that such blanket
policy must specify the portion of the total coverage that is allocated to the
Property and any sub-limit in such blanket policy which is applicable to the
Property and shall otherwise comply in all respects with the requirements of
this Section 9.03. Lender may approve higher deductibles and such other policy
modifications that are reasonable under the circumstances for such blanket
policies.


(d)     Evidence of Insurance.


Borrower must deliver to Lender on or before the Closing Date either (i) the
original of each insurance policy required hereunder; (ii) a copy of each
original policy certified by the insurance agent to be a true, correct and
complete copy of the original; (iii) the insurance binder (Acord Form 25S
provided by the insurance carrier) (as well as proof of payment of the premium
for the first year); (iv) a certificate of insurance (Acord Form 28 provided by
the insurance agent or, where form Acord Form 28 is not available, a certificate
of insurance confirms the same rights as are confirmed by form Acord Form 28);
(v) an original letter from the insurance carrier on the primary layer, signed
by an officer of such carrier, attaching the form of insurance policy pursuant
to which coverage will be provided (and, if applicable, an original letter from
each insurance carrier on the excess layers, signed by an officer of each such
carrier, agreeing that it is bound to the form of insurance policy delivered by
the primary carrier (i.e., agreeing to "follow fonn" to the primary carrier);
and provided each such letter must (A) set forth the date by which the policy
will be delivered to the Lender, which must not be more than sixty (60) days
following the Closing Date and (B) include as attachments all mortgagee/loss
payee/additional insured endorsements. Evidence of the required coverage for the
first year of the Loan (as well as proof of payment of the first year's premium)
must be delivered to Lender on or before the Closing Date and thereafter not
less than thirty (30) days prior to the expiration date of each policy.






--------------------------------------------------------------------------------





(e) Lender's Right to Obtain Insurance for Borrower. If Borrower fails to
deliver to Lender the evidence of insurance coverage required by this Loan
Agreement and does not cure such deficiency within ten (10) days after Lender's
notice of nondelivery, an Event of Default shall be deemed to have occurred
(without further cure period or notice) and Lender may procure such insurance at
Borrower's expense, without prejudice to Lender's rights upon an Event of
Default. All amounts advanced by Lender to procure the required insurance shall
be added to principal, secured by the Security Instrument and bear interest at
the Default Rate. Lender shall not be responsible for, nor incur any liability
for the insolvency of the insurer or other failure of the insurer to perform,
even though Lender has caused the insurance to be placed with the insurer after
Borrower's failure to furnish such insurance.


Notwithstanding anything to the contrary contained in this Section 9.03,
Borrower and Lender acknowledge that Walgreens shall maintain insurance for the
Property in accordance with the terms set forth in the Walgreens Lease. Lender
hereby approves the insurance currently maintained by Walgreens and acknowledges
that same shall constitute full compliance with the terms of Section 9.03 of
this Loan Agreement. If at any time during the term of the Loan Walgreens shall
breach any obligation to maintain the insurance or any coverage required under
the Walgreens Lease, then Borrower shall immediately obtain the insurance
coverage required under this Section 9.03 and provide Lender with the evidence
of same required under Section
9.03(d) hereof.


9.04. Obligations upon Condemnation or Casualty. If the Property, or any portion
thereof, shall be damaged or destroyed by a Casualty or become subject to any
Condemnation, the following shall apply:


(a) Generally. Borrower shall promptly notify Lender, in writing, of any actual
or threatened Condemnation or of any Casualty that damages or renders unusable
the Property or any part thereof and, except as otherwise provided below, shall
promptly and diligently pursue Borrower's claim for a Condemnation award or
insurance proceeds, as applicable. Borrower shall not make any agreement in lieu
of Condemnation or accept any Condemnation award of $250,000 or more without
Lender's prior written consent. Borrower shall not accept any settlement of
insurance proceeds of $250,000 or more with respect to a Casualty without
Lender's prior written consent. If requested by Lender, Borrower agrees to
provide copies to Lender of all notices or filings made or received by Borrower
in connection with the Casualty or Condemnation or with respect to collection of
the insurance proceeds or Condemnation award, as applicable. Notwithstanding
that a Casualty or Condemnation has occurred, or that rights to a Condemnation
award or insurance proceeds are pending, Borrower shall continue to pay the Loan
at the time and in the manner provided in this Loan Agreement.


(b) Lender Right to Pursue Claim. Borrower hereby grants Lender the authority,
at Lender's option, either: (i) to settle and adjust any claim arising with
respect to the Casualty or Condemnation without Borrower's consent, or (ii) to
allow Borrower to settle and adjust such claim; provided that, in either case,
the insurance proceeds or Condemnation award, as applicable, is paid directly to
Lender. Borrower hereby appoints Lender its attorney-in-fact






--------------------------------------------------------------------------------





with full power of substitution (and which shall be deemed to be coupled with an
interest and irrevocable until the Loan is paid and the Security Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof) to endorse any agreements, instruments or drafts
received in connection with a Casualty or Condemnation. If any portion of the
insurance proceeds or Condemnation award, as applicable, should be paid directly
to Borrower, Borrower shall be deemed to hold such amounts in trust for Lender
and shall promptly remit such amounts to Lender. If the Property is sold,
through foreclosure or otherwise, prior to the receipt of the Condemnation
award, Let1der shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the proceeds of
such sale in an amount sufficient to pay the Loan in full. All expenses incurred
by Lender in the settlement and collection of amounts paid with respect to a
Casualty or Condemnation (including, without limitation, reasonable legal fees
and expenses) shall be deducted and reimbursed to Lender from the insurance
proceeds or Condemnation award, as applicable, prior to any other application
thereof. The insurance proceeds or Condemnation award paid or payable on account
of a Casualty or Condemnation, as applicable (including all business
interruption insurance proceeds paid as a result of such Casualty or
Condemnation), less expenses to be reimbursed to Lender hereunder, is referred
to herein as the "Restoration Proceeds."


(c) Application of Restoration Proceeds; Restoration Obligations. Except as
specifically hereafter provided in subsection (d) below, Lender may, in its sole
discretion, either (i) apply the Restoration Proceeds to payment of the Loan,
whether or not then due and payable, or (ii) hold and release the Restoration
Proceeds to Borrower (A) for the costs of Restoration undertaken by Borrower in
accordance with this Loan Agreement and (B) to cover any shortfall in Operating
Income as a result of such Casualty or Condemnation that is necessary to pay in
full the debt service payments due from Borrower on each Payment Due Date and
other Operating Expenses falling due during the period until Restoration is
completed; provided, however, that Lender shall have no obligation to release
Restoration Proceeds to fund amounts contemplated by clause (B) unless (1)
Lender is satisfied that Restoration Proceeds are sufficient to pay in full the
estimated cost to complete Restoration and (2) all Operating Expenses to be
funded with Restoration Proceeds are approved by Lender. If Lender applies
Restoration Proceeds to payment of the Loan and the Loan is still outstanding,
interest will continue to accrue and be due on the unpaid principal at the
Applicable Interest Rate. If Lender makes the Restoration Proceeds available to
Borrower for Restoration, Borrower shall diligently pursue Restoration so as to
restore the Property to at least equal value and substantially the same
character as existed immediately prior to such Casualty or Condemnation. All
plans and specifications for the Restoration and all contractors, subcontractors
and materialmen to be engaged in the Restoration, as well as the contracts under
which they have been engaged, shall be subject to Lender's prior review and
approval. Lender may engage, at Borrower's expense, an independent engineer or
inspector to assist Lender in its review of the approvals requested of Lender in
connection with the Restoration and to periodically inspect the Restoration in
progress and upon substantial completion.






--------------------------------------------------------------------------------









(d)     Condition to Release of Restoration Proceeds for Restoration.     Lender
agrees to make the Restoration Proceeds available to Borrower for Restoration as
long as:


(i) The Restoration Proceeds recovered are less than the outstanding principal
balance ofthe Loan.


(ii)     No Event of Default exists.


(iii) Borrower demonstrates to Lender's satisfaction that the Restoration
Proceeds are sufficient to pay in full the estimated cost to complete
Restoration and any shortfalls in Operating Income as a result of such Casualty
or Condemnation that are anticipated until Restoration is substantially
completed, or, if the Restoration Proceeds are determined by Lender to be
insufficient to pay such costs in full, Borrower deposits with Lender, in cash
or by a cash equivalent acceptable to Lender, the additional amount estimated by
Lender to be necessary to pay the full cost of Restoration ("Restoration
Deficiency Deposit").


(iv) The Casualty or Condemnation has not occurred in the eighteen (18) months
prior to the Maturity Date (without taking into consideration any unexercised
extension).


(v) Restoration can be completed not later than the earlier of (A) twelve (12)
months from the date the Casualty or Condemnation occurred, (B) the earliest
date by which completion is required under any Major Lease, (C) the earliest
date by which completion is required under the Requirements of Law to preserve
the right to rebuild the Improvements as they existed prior to the Casualty or
Condemnation or (D) the expiration of Borrower's business interruption
insurance.


(vi) If a Condemnation has occurred, less than 10% of the Land is taken and the
land taken is along the perimeter or periphery of the Land, and no portion of
the Improvements are taken.


(vii) If a Casualty has occurred, less than 25% of the total floor area of the
Improvements is damaged or rendered unusable by the Casualty and Borrower
demonstrates to Lender's satisfaction that a reasonable means of access exists
to the Property and within the Improvements unaffected by the Casualty.


(viii) Borrower demonstrates to Lender's satisfaction that the tenants under
Major Leases will continue occupancy of the Property without rent abatement
following Restoration and that, upon






--------------------------------------------------------------------------------







completion of Restoration, the net cash flow of the Property will be restored to
a level sufficient to cover all Operating Expenses of the Property, including,
without limitation, supporting a Debt Service Coverage Ratio at least equal to,
or greater than, the greater of (A) the Debt Service Coverage Ratio existing as
of the Closing Date, or (B) the Debt Service Coverage Ratio which existed as of
the date immediately preceding such Casualty or Condemnation.


(ix)
The Property and its use after completion of Restoration will be in compliance
with, and permitted under, all Requirements of Law.



(e) Disbursement Procedure; Holdback. If the Restoration Proceeds will be made
available by Lender to Borrower for Restoration and the estimated cost of
Restoration approved by Lender (together with all other amounts then held by
Borrower pursuant to this Subsection (e)) is less than $250,000, Lender shall
disburse the entire amount of the Restoration Proceeds to Borrower, and Borrower
hereby covenants and agrees to use the Restoration Proceeds solely for
Restoration performed in accordance with this Loan Agreement. If, however, the
estimated cost of Restoration approved by Lender (together with all other
amounts then held by Borrower pursuant to this Subsection (e)) is more than
$250,000, Lender may retain the Restoration Proceeds in a non-interest bearing
escrow account and make periodic disbursements to Borrower as follows:


(i)     Disbursements for Restoration.


(A) Lender will disburse Restoration Proceeds for the costs of Restoration to,
or as directed by, Borrower from time to time during the course of the
Restoration, upon receipt of evidence reasonably satisfactory to Lender that (1)
all materials installed and work and labor performed in connection with the
Restoration have been paid in full (except to the extent that they are to be
paid out of the requested disbursement), and (2) there exist no notices of
pendency, stop orders, mechanics' or materialmen's liens or notices of intention
to file same, or any other Liens of any nature whatsoever on the Property
arising out of the Restoration which have not either been fully bonded and
discharged of record or, in the alternative, fully insured to Lender's
reasonable satisfaction by the title company insuring the Lien of the Security
Instrument.


(B)     Lender may limit disbursements to not more than one (1) per month.
(C)     Lender may hold-back from each requested disbursement an amount equal to
the greater of (1) ten percent (10%) of the requested disbursement or (2) the
amount which Borrower is permitted to withhold under its contract with the
contractor or supplier to be paid with the proceeds of such disbursement (either
a "Restoration Holdback"). Amounts held as the Restoration Holdback shall be
disbursed once: (1) Lender receives satisfactory evidence that Restoration has
been fully completed in accordance with all Requirements of Law; (2) Lender
receives satisfactory evidence that all Restoration costs have




--------------------------------------------------------------------------------





been paid in full or will be fully paid from the remaining Restoration Proceeds
and the Restoration Holdback; and (3) Lender receives, at Lender's option, a
search of title to the Property, effective as of the date on which the
Restoration Holdback is to be disbursed, showing no Liens other than the
Permitted Encumbrances or an endorsement to its Title Insurance Policy which
updates the effective date of such policy to the date on which the Restoration
Holdback is to be disbursed and which shows no Liens since the date of
recordation of the Security Instrument (other than the Permitted Encumbrances).


(D) Notwithstanding subsection (C) above, Lender may release from the
Restoration Holdback payments to a contractor or supplier if: (1) Lender
receives satisfactory evidence that such contractor has satisfactorily completed
its contract with Borrower; (2) such contractor or supplier delivers to Lender
an acceptable written waiver of its mechanic's lien, in recordable form; and (3)
Borrower provides written consent from the surety company, if any, which has
issued a payment or performance bond with respect to such contractor or
supplier.


(ii) Disbursements for Shortfalls in Operating Income. Provided that Lender
determines that the Restoration Proceeds are sufficient to pay in full the
estimated cost to complete Restoration, Lender will disburse Restoration
Proceeds not reserved for Restoration to pay the shortfall in Operating Income
necessary to pay (A) first, the debt service payments due from Borrower on each
Payment Due Date falling due from the date of the Casualty or Condemnation
through the date on which Restoration is substantially completed and (B) then,
any Operating Expenses approved by Lender. Lender may require satisfactory
evidence that Operating Expenses to be paid have been incurred and may issue
payments directly to the Person entitled to the payment claimed as an Operating
Expense.


(iii) Restoration Proceeds Deemed Insufficient. If, in Lender's judgment, at any
time during Restoration, the undisbursed portion of the Restoration Proceeds
shall not be sufficient to pay the costs remaining for Restoration to be
completed or to pay any shortfall in Operating Income needed to pay in full
Borrower's debt service payments on the Loan and Operating Expenses anticipated
to be incurred during the period of Restoration, Borrower shall deposit the
deficiency with Lender, in cash or by a cash equivalent acceptable to Lender
(also called a "Restoration Deficiency Deposit"), within ten (10) days after
Lender's notice of such deficiency, and no further disbursement of the
Restoration Proceeds will be made until such funds are deposited. Amounts held
by Lender as the Restoration Deficiency Deposit shall be disbursed in accordance
with this Section 9.04.






--------------------------------------------------------------------------------





(iv) Consequence of Event of Default. Lender shall not be obligated to disburse
Restoration Proceeds or amounts from the Restoration Holdback when an Event of
Default exists, and upon the occurrence of an Event of Default, any undisbursed
portion of the Restoration     Proceeds (including the Restoration Deficiency
Deposit and the Restoration Holdback) may, at Lender's option, be applied
against the Loan, whether or not then due or accelerated, in such order and
mam1er as Lender determines.


(v) Surplus Restoration Proceeds After Restoration Completion. Any Restoration
Proceeds remaining after full payment of Restoration costs and unpaid expenses
due to Lender for which Lender is permitted reimbursement under this Section
9.04 shall be released to Borrower provided no Event of Default exists, and
Borrower delivers evidence satisfactory to Lender that (A) Restoration has been
fully completed in accordance with all Requirements of Law and (B) the Property
is free and clear of all Liens which may be asserted with respect to the
Restoration.


Notwithstanding anything to the contrary contained in this Section 9.04,
Borrower and Lender acknowledge that in the event of an inconsistency between
the terms herein and the terms of the Walgreens Lease regarding the subject
matters of this Section 9.04, the Walgreens Lease, to the extent in effect,
shall govern and control.


9.05. Inspections and Right of Entry. Lender and its agents may enter the
Property upon prior notice to Borrower (notice to be given unless an Event of
Default or an emergency exists, as determined by Lender in good faith) to
inspect the Property and Borrower's books and records relating to the Property.
In making such entry and inspection, Lender agrees to use reasonable efforts to
minimize disturbance to Borrower and tenants of the Property. Lender and its
agents shall have access, at all reasonable times, to the Property, including,
without limitation, all contracts, plans and specifications, pem1its, licenses
and approvals required or obtained in connection with the Property.


9.06.     Leases and Rents.


(a) Right to Enter into New Leases. Borrower may enter into new Leases for space
at the Prope1iy and renew or extend existing Leases without Lender's prior
written consent provided that each such Lease: (i) is not a Major Lease; (ii)
provides for rental rates and terms comparable to existing local market rates
and terms (taking into account the type and quality of the tenant) as of the
date such Lease is executed (unless in the case of a renewal or extension, the
rent payable during such renewal term, or a formula or other method to compute
such rent, has been specified in the original Lease); (iii) is an arms-length
transaction with a tenant that is not an Affiliate of Borrower; (iv) will not
have a Material Adverse Effect on the value of the Property taken as a whole;
(v) is subordinate to the Security Instrument (other than with respect to
residential leases) or (vi) is extended pursuant to the Walgreens Lease. All
proposed Leases






--------------------------------------------------------------------------------





that do not satisfy the requirements set forth in this Section require Lender's
prior written approval at Borrower's expense (including reasonable legal fees
and expenses). Borrower shall promptly deliver to Lender a copy of each Lease
(other than a residential lease) entered into after the Closing Date, together
with written certification from a Responsible Officer which confirms that (x)
the copy delivered is a true, complete and correct copy of such Lease and (y)
Borrower has satisfied all conditions of this Section. Lender's acceptance of
Borrower's certification or a copy of any Lease shall not be deemed a waiver of
the requirements of this Section if the Lease is not in compliance herewith.


(b) Leasing Decisions. Provided no Event of Default exists, so long as the Lease
is not a Major Lease (or as a result of any of the following actions to be taken
would become a Major Lease) and except as otherwise provided in this Subsection,
Borrower may, without Lender's prior written consent: (i) amend or supplement
any Lease or waive any term thereof (including, without limitation, shortening
the lease term, reducing rents, granting rent abatements, or accepting a
surrender of all or any portion of the leased space); (ii) cancel or terminate
any Lease; (iii) consent to a tenant's assignment of its Lease or subleasing of
space; or (iv) amend, .supplement, waive or terminate any Lease Guaranty;
provided that none of the foregoing actions (taking into account tl1e pla1n1ed
alternative use of the affected space in the case of termination, rent
reduction, surrender of space or shortening of term) will have a Material
Adverse Effect on the value of the Property taken as a whole and such Lease, as
amended, supplemented or waived, is otherwise in compliance with the
requirements of Section 9.06(a) hereof. Tem1ination of a Lease (other than a
Major Lease) with a tenant who is in default beyond applicable notice and
grace/cure periods shall not be considered an action which has a Material
Adverse Effect on the value of the Property taken as a whole. Any action with
respect to any Lease that does not satisfy the requirements set forth in this
Section 9.06 requires Lender's prior written approval at Borrower's expense
(including reasonable legal fees). Borrower shall promptly deliver to Lender a
copy of all instruments documenting the action taken, together with written
certification from a Responsible Officer that (x) the copies delivered are true,
complete and correct copies of the materials represented thereby and (y)
Borrower has satisfied all conditions of this Section 9.06. Lender's acceptance
of Borrower's certification or a copy of such Lease materials shall not be
deemed a waiver of the requirements of this Section
9.06 if the action taken is not in compliance herewith.


(c) Observance of Lessor Obligations. Borrower (i) shall observe and perform all
obligations imposed upon the lessor under the Leases and shall not do or permit
to be done anything to impair the value of any of the Leases as security for the
Loan; (ii) upon Lender's request, shall promptly send copies to Lender of all
notices of default which Borrower shall send or receive (or may have sent or
received) under any non-residential Lease; (iii) shall enforce in a commercially
reasonable ma1n1er all of the material terms, covenants and conditions contained
in the Leases to be observed or performed by the tenant; (iv) shall not collect
any Rents more than one (1) month in advance (and for this purpose a security
deposit shall not be deemed rent collected in advance); and (v) shall not
execute any assignment or pledge of the lessor's interest in any of the Leases
or the Rents (other than in co1n1ection with the Loan).






--------------------------------------------------------------------------------







9.07. Use of Property. Borrower shall not allow changes in the use of the
Property without Lender's prior written consent. Borrower shall not initiate,
join in, or consent to any change in any private restrictive covenant or zoning
or land use ordinance limiting or defining the uses which may be made of the
Prope1iy. If use of all or any portion of the Property is or shall become a
nonconforming use, Bo1rower will not cause or permit the nonconforming use to be
discontinued or the nonconfonning portion of the Property to be abandoned
without Lender's prior written consent.


9.08. Maintenance of Property. In the event Walgreens shall not be in compliance
with the terms of the Walgreens Lease obligating Walgreens to undertake the
following obligations, Borrower shall maintain the Property in a good and safe
condition and repair. No portion of the Property shall be removed, demolished or
materially altered (except for normal repair or replacement) without Lender's
prior written consent. Borrower shall promptly repair or replace any portion of
the Property which may become damaged, worn or dilapidated.


9.09. Waste. In the event Walgreens shall not be in compliance with the terms of
the Walgreens Lease obligating Walgreens to undertake the following obligations,
Borrower shall not commit or suffer any material, physical waste of the Property
or do or permit to be done thereon anything that may in any way impair the value
of the Property or invalidate the insurance coverage required hereunder to be
maintained by Borrower. Borrower will not, without Lender's prior written
consent, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Property,
regardless of the depth thereof or the method of mining or extraction thereof.


9.10.     Compliance with Laws.


(a) Obligation to Perform. Borrower shall promptly and materially comply with
all Requirements of Law now or hereafter affecting the Property. Borrower shall
notify Lender promptly of Borrower's knowledge or receipt of any notice related
to a material violation of any Requirements of Law or of the commencement of any
proceedings or investigations which relate to compliance with Requirements of
Law. At Lender's request, Borrower shall provide Lender with copies of all
notices, reports or other documents relating to any litigation or governmental
investigation relating to Borrower or the Property.


(b) Right to Contest. After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the Requirements of Law
affecting the Property or alleged violation thereof, provided that: (i) no Event
of Default exists; (ii) such proceeding shall be permitted under and be
conducted in accordance with the Requirements of Law; (iii) the Property will
not be in danger of being sold, forfeited, terminated, cancelled or lost; (iv)
non-compliance with such Requirement of Law shall not impose any civil, criminal
or environmental liability on Lender or Borrower; (v) Borrower deposits with
Lender cash (or other security acceptable to Lender) in such amount as Lender
deems sufficient to cover loss or damage that may result from Borrower's failure
to prevail in such contest, provided that after a Securitization, one hundred
twenty-five percent (125%) of the amount estimated by Lender is deposited; (vi)
Borrower






--------------------------------------------------------------------------------



furnishes to Lender all other items reasonably requested by Lender; and (vii)
upon a final determination thereof, Borrower promptly complies with the
obligations determined to be applicable.


9.11.     Financial Reports, Books and Records.


(a) Delivery of Financial Statements. Borrower shall keep adequate books and
records of account with respect to its financial condition and the operation of
the Property, in accordance with GAAP consistently applied (or such other method
which is reasonably acceptable to Lender; Lender acknowledges the financial
statements received for Guarantors and Borrower's Affiliates in connection with
Closing are in a form reasonably acceptable to Lender), and shall furnish the
following to Lender, each prepared in such detail as reasonably required by
Lender and certified by a Responsible Officer to be true, complete and correct:


(i) as soon as available, but in any event within thirty (30) days after the end
of each fiscal quarter, a quarterly Rent Roll providing the required information
as of the end of such fiscal quarter;


(ii) as soon as available, but in any event within thirty (30) days after the
end of each fiscal quarter, a quarterly operating statement for the Property
detailing the operating income received, operating expenses    incurred, the
cost of all Immediate Repairs, Replacements    and Tenant Improvements and
Leasing Commissions performed or paid during such quarter, and the Debt Service
Coverage Ratio as of the end of such fiscal quarter;


(iii) as soon as available, but in any event within ninety (90) days after the
close of Borrower's fiscal year, (A) an annual Rent Roll, presented on an annual
basis consistent with the quarterly Rent Rolls described above; (B) an annual
operating statement for the Property presented on an annual basis consistent
with the quarterly operating statements described above; (C) an annual balance
sheet and profit and loss statement for Borrower; and (D) a statement of change
of financial position of Borrower, setting forth in comparative form the figures
for the previous fiscal year;


(iv) as soon as available, but in any event at least thirty (30) days prior to
the start of each calendar year, an annual operating budget for the Property
presented on a monthly basis consistent with the information required in the
quarterly operating statement described above which budget shall be subject to
Lender's approval (each such budget as approved, the "Approved Budget");


(v) upon Lender's request, monthly Rent Roll and operating statements for the
Property; and




--------------------------------------------------------------------------------





(vi) such other financial information or property management information
(including, without limitation, copies of Borrower's state and federal tax
returns, if applicable, information on tenants under Leases to the extent such
information is available to Borrower, copies of bank account statements from
financial institutions where funds owned or controlled by Borrower are
maintained, and an accounting of security deposits) as may reasonably be
required by Lender from time to time.


(b) Lender Audit Rights. Lender and its agents have the right, upon prior
written notice to Borrower (notice to be given unless an Event of Default
exists), to examine the records, books and other papers which reflect upon
Borrower's financial condition or pertain to the income, expense and management
of the Property and to make copies and abstracts from such materials. Lender
also shall have the right, from time to time (but, in the absence of an Event of
Default existing, not more than annually) and upon prior notice to Borrower
(notice to be given unless an Event of Default exists), to have an independent
audit conducted of any of Borrower's financial information. Lender shall pay the
cost of such audit unless Lender performed the audit following the occurrence of
an Event of Default or if the results of Lender's audit disclose an error by
more than ten percent (10%), in which case (and in addition to Lender's other
remedies) Borrower shall pay the cost incurred by Lender with respect to such
audit upon Lender's demand. Upon Borrower's failure to pay such amounts, and in
addition to Lender's remedies for Borrower's failure to perform, the unpaid
amounts shall be added to principal, shall bear interest at the Default Rate
until paid in full, and payment of such amounts shall be secured by the Security
Instrument and other collateral given to secure the Loan.


(c) Financial Reports From Guarantors and SPE Equity Owner. Borrower shall cause
each Guarantor and, at Lender's request, the SPE Equity Owner, to provide to
Lender (i) within ninety (90) days after the close of such party's fiscal year,
such party's balance sheet and profit and loss statement (or if such party is an
individual, within ninety (90) days after the close of each calendar year, such
party's personal financial statements) in form reasonably satisfactory to Lender
and certified by such party to be accurate and complete; and (ii) such
additional financial information as Lender may reasonably require from time to
time and in such detail as reasonably required by Lender, which shall not
include federal or state tax return; provided, however, that (A) no Event of
Default shall have occurred and be continuing and (B) Guarantor, within ten (10)
business days following written request by Lender therefore, delivers a
certified statement indicating there has been no material adverse change in
Guarantor's financial condition as of the Closing Date, the financial reporting
requirements set forth above with respect to Guarantor shall be waived.


(d) Reporting Subsequent to Securitization. Notwithstanding the foregoing, after
a Securitization, Borrower shall only be required to furnish the following to
Lender: (i) copies of all financial information provided to Borrower by
Walgreens; and (ii) upon Lender's request, confirmation whether Walgreens is
open for business at the Property and is paying all Operating Expenses relating
to the Property.






--------------------------------------------------------------------------------





9.12. Performance of Other Agreements. Borrower shall observe and perform in a
timely manner each and every obligation to be observed or performed by Borrower
pursuant to the terms of any agreement or recorded instrument affecting or
pertaining to the Property or used in connection with the operation of the
Property (including, without limitation, the Operating Agreements). Without
limiting the foregoing, Borrower shall (a) give prompt notice to Lender of any
notice received by Borrower with respect to any of the Operating Agreements
which alleges a default or nonperformance by Borrower thereunder, together with
a complete copy of any such notice; (b) enforce, short of termination,
performance of the Operating Agreements to be performed or observed, and (c) not
terminate or amend, or waive compliance with, any of the Operating Agreements
without Lender's prior written consent, except as may be (i) permitted pursuant
to the respective terms thereof or (ii) absent the existence of an Event of
Default, done in the ordinary course of business. If the absence of an Operating
Agreement that has terminated will have a Material Adverse Effect on the value
of the Property, Borrower agrees to enter into a new Operating Agreement in
replacement ·of the terminated Operating Agreement, containing tenns and
conditions no less favorable to Borrower than the terminated Operating
Agreement. Borrower shall notify Lender if Borrower does not replace the
terminated Operating Agreement.


9.13. Existence; Change of Name; Location as a Registered Organization. Borrower
shall continuously maintain (a) its existence and shall not dissolve or permit
its dissolution, and (b) its rights and franchises to do business in the state
where the Property is located. Borrower shall not change Borrower's name, legal
entity, or its location as a registered organization within the meaning of the
UCC, without notifying Lender of such change in writing at least thirty (30)
days prior to its effective date. The notification requirements set forth in
this Section 9.13 are in addition to, and not in limitation of, the requirements
of Article 7. Borrower shall pay all costs and expenses incurred by Lender
(including, without limitation, reasonable legal fees) in connection with any
change described herein.


9.14.     Property Management.


(a) Borrower shall cause the Property Manager to manage the Property in a
commercially reasonable manner. Borrower shall not remove or replace the
Property Manager (which, with respect to a Property Manager which is an
Affiliate of Borrower, shall be deemed to occur upon a change of Control of the
Property Manager) or modify or waive any material terms of the Property
Management Contract without Lender's prior written consent and, ifrequested by
Lender, a Rating Confirmation. Upon replacement of the Property Manager,
Borrower shall, and shall cause the new manager of the Property to, execute an
Assignment of Property Management Contract in fonn and substance similar to the
Assignment of Property Management Contract executed by the Property Manager.
Borrower shall comply with all obligations of Borrower under the Assigmnent of
Property Management Contract. The property management fee and all other fees
payable under the Property Management Contract shall not exceed 3% of gross
revenues.


(b) Termination of Property Manager. Following the occurrence of an Event of
Default, Borrower agrees, that, Lender may deliver written notice to Borrower
and Property






--------------------------------------------------------------------------------





Manager tem1inating the Property Management Contract, which notice shall specify
in reasonable detail the grounds for Lender's determination. If Lender
reasonably determines that the conditions specified in Lender's notice are not
remedied to Lender's reasonable satisfaction by Borrower or Property Manager
within thirty (30) days from receipt of such notice or if Borrower or Property
Manager has failed to diligently undertake correcting such conditions within
such thirty (30) day period. Lender may direct Borrower to terminate the
Property Management Contract and to replace Prope1iy Manager with a management
company acceptable to Lender.


9.15. ERISA. Borrower shall not engage in any transaction which would cause any
obligation or action taken or to be taken hereunder by Borrower (or the exercise
by Lender of any of its rights under any of the Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA. Borrower agrees to deliver to Lender such
certifications or other evidence throughout the term of the Loan as requested by
Lender in its sole discretion to confirm compliance with Borrower's obligations
under this Section 9.15 or to confirm that Borrower's representations and
warranties regarding ERISA remain true.


9.16. Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower shall comply with all Requirements of Law relating to
money laundering, anti-terrorism, trade embargoes and economic sanctions, now or
hereafter in effect. Without limiting the foregoing, Borrower shall not take any
action, or permit any action to be taken, that would cause Borrower's
representations and warranties in Section 8.28 of this Loan Agreement to become
untrue or inaccurate at any time during the term of the Loan. Borrower shall
notify Lender promptly of Borrower's actual knowledge that tl1e representations
and warranties in Section 8.28 of this Loan Agreement may no longer be accurate
or that any other violation of the foregoing Requirements of Law has occurred or
is being investigated by Governmental Authorities. In connection with such an
event, Borrower shall comply with all Requirements of Law and directives of
Governmental Authorities and, at Lender's request, provide to Lender copies of
all notices, reports and other communications exchanged with, or received from,
Governmental Authorities relating to such event. Borrower shall also reimburse
Lender for any expense incurred by Lender in evaluating the effect of such an
event on the Loan and Lender's interest in the collateral for the Loan, in
obtaining any necessary license from Governmental Authorities as may be
necessary for Lender to enforce its rights under the Loan Documents, and in
complying with all Requirements of Law applicable to Lender as the result of the
existence of such an event and for any penalties or fines imposed upon Lender as
a result thereof.


ARTICLE 10
NO TRANSFERS OR ENCUMBRANCES; DUE ON SALE


10.01. Prohibition Against Transfers. Borrower shall not permit any Transfer to
be undertaken or cause any Transfer to occur other than a Permitted Transfer.
Any Transfer made in violation of this Loan Agreement shall be void.






--------------------------------------------------------------------------------







10.02. Lender Approval. Lender's decision to approve any Transfer proposed by
Borrower shall be made in Lender's sole discretion and Lender shall not be
obligated to approve any Transfer. Borrower agrees to supply all information
Lender may request to evaluate a Transfer, including, without limitation,
information regarding the proposed transferee's ownership structure, financial
condition and management experience for comparable properties. Borrower
acknowledges that Lender may impose conditions to its approval of a Transfer,
including, without limitation, (a) no Event of Default, or an event which with
the giving of notice or lapse of time or both could become an Event of Default,
has occurred and is continuing, (b) approval of the proposed transferee's
ownership structure, financial condition and management experience for
comparable properties, (c) payment of an assumption fee (i) equal to one half of
one percent (0.5%) of the outstanding principal balance of the Loan for the
first such Transfer and (ii) equal to one percent (1%) of the outstanding
principal balance of the Loan for each subsequent transfer, (d) approving
substitute guarantors, (e) assumption in writing (acceptable to Lender in its
sole discretion) by the transferee and a guarantor (which guarantor must be
acceptable to Lender in its sole discretion) of all obligations of the
transferor and Guarantor under the Loan Documents and execution and delivery of
such other documentation as may be required by Lender and the Rating Agencies,
(f) delivery of a new substantive consolidation opinion, a tax opinion and other
applicable opinions as required by Lender and the Rating Agencies, (g) adjusting
amounts required for the Reserve Accounts, and (h) obtaining Rating
Confirmations if a Securitization has occurred. Borrower agrees to pay all of
Lender's expenses incurred in connection with reviewing and documenting a
Transfer (including, without limitation, the costs of obtaining Rating
Confirmations ifrequired), which amounts must be paid by Borrower whether or not
the proposed Transfer is approved. Upon Borrower's failure to pay such amounts,
and in addition to Lender's remedies for Borrower's failure to perform, the
unpaid amounts shall be added to principal, shall bear interest at the Default
Rate until paid in full, and payment of such amounts shall be secured by the
Security Instrument and other collateral given to secure the Loan.


10.03. Borrower Right to Partial Defeasance and Release for Allocated Maximum
Loan
Amount.


(a) Right to Release. After the Lock-out Period Expiration Date, Borrower shall
have the right, from time to time, to partially defease the Loan and obtain a
partial release ("Partial Release") of a Release Property from the Security
Instrument, Assignment of Leases and Rents and related UCC financing statements
upon satisfaction of the conditions to a Release set forth in Section 2.05(b).
Borrower must provide not less than thirty (30) days prior written notice to
Lender requesting a Partial Release and identifying the Release Property and
date upon which it desires to have the Release Property released ("Partial
Release Date"). Lender's agreement to a Partial Release shall be subject to the
following conditions, which must be satisfied to Lender's reasonable
satisfaction:


(i) No Event of Default shall have occurred and be continuing at the time
Borrower requests a Partial Release or on the Partial Release Date.






--------------------------------------------------------------------------------



(ii) On or before the Partial Release Date, Borrower shall arrange to partially
defease the Loan, in accordance with Section 2.05(b), in an amount equal to one
hundred twenty-five percent (125%) of the Partial Release Price allocated to the
Release Property under this Loan Agreement.


(iii) As of the Partial Release Date, and after giving effect to the Partial
Release to occur on such date the Loan to Value Ratio for the remaining Property
is no more than eighty percent (80%), as determined by Lender in accordance with
Lender's then standard and customary underwriting criteria and requirements for
similarly situated properties and loans.


(iv) Borrower has delivered to Lender forms of all documents necessary to
release the Release Property from the liens created by the Security Instrument,
Assignment of Rents and Leases and related UCC financing statements, each in
appropriate form required by the state in which the Release Property is located
and otherwise satisfactory to Lender in all respects.


(v) Borrower has delivered a Compliance Certificate along with a certificate
from a Responsible Officer ce1iifying that the requirements set forth in this
Section 10.03 have been satisfied in all material respects.



(vi) Borrower has paid all amounts then due and unpaid under the Loan Documents
through (and including) amounts due on the Release Date and in connection with
the Partial Release.


(vii) As of the Partial Release Date, and, after giving effect to the Partial
Release to occur on such date, the Debt Service Coverage Ratio for the remaining
Property is at least 1.10:1.00, as determined by Lender.


(viii) Lender shall have received a copy of a deed conveying all of the
Borrower's right, title and interest in and to the Release Property to an entity
other than Borrower and any SPE Equity Owner and a letter from Borrower
countersigned by a title insurance company acknowledging receipt of such deed
and agreeing to record such deed in the real estate records of the appropriate
recording office in which the Release Property is located.


(b) Reimbursement of Lender Expenses. Borrower agrees to pay all of Lender's
expenses incurred in connection with reviewing and documenting such Partial
Release (including, without limitation, the costs of obtaining Rating
Confirmations if required by




--------------------------------------------------------------------------------



Lender), which amounts must be paid by Borrower whether or not the proposed
Partial Release is approved or executed. Upon Borrower' s failure to pay such
amounts, and in addition to Lender's remedies for Borrower's failure to perform,
the unpaid amounts shall be added to principal, shall bear interest at the
Default Rate until paid in full and payment of such amounts shall be secured by
the Security Instrument and other collateral given to secure the Loan.


(c) Liens of Security Instrument Otherwise Unaffected. No Partial Release
granted by Lender shall, in any way, impair or affect the lien or priority of
the Security Instrument relating to the portion of the Property not included in
the Partial Release or improve the position of any subordinate lienholder with
respect thereto, except to the extent that the obligations hereunder shall have
been reduced by the actual monetary consideration, if any, received by Lender
for such Partial Release. The Security Instrument shall continue as a Lien and
security interest on the portion of the Property not included in a Partial
Release.


10.04. Other Releases of the Mortgaged Property. In addition to the rights
granted to Borrower under Section 10.03 with respect to the Release Properties,
Lender may release any other portion of the Property for such consideration and
upon such conditions as Lender may require without, as to the remainder of the
Property, in any way impairing or affecting the Lien or priority of the Security
Instrun1ent or improving the position of any subordinate lienholder with respect
thereto, except to the extent that the obligations hereunder shall have been
reduced by the actual monetary consideration, if any, received by Lender for
such release, and Lender may accept by assignment, pledge or otherwise any other
property in place thereof as Lender may require without being accountable for so
doing to any other lienholder. Notwithstanding anything to the contrary herein,
Borrower shall have no right to request and Lender shall have no obligation to
grant its consent to any release pursuant this Section 10.04.


10.05. OFAC Compliance; Substantive Consolidation Opinion. Notwithstanding
anything to the contrary contained in this Article 10 (but without any Transfer
deemed permitted solely by this Section 10.05), (a) no transfer (whether or not
such transfer shall constitute a Transfer) shall be made to any Person on the
OFAC List and (b) in the event any transfer (whether or not such transfer shall
constitute a Transfer) results in any Person owning in excess of forty-nine
percent (49%) of the ownership interest in Borrower or any SPE Equity Owner (if
such Person has not owned at least forty-nine percent (49%) of the ownership
interest in Borrower or any SPE Equity Owner, as applicable, prior to such
transfer), Borrower shall, prior to such transfer, deliver a new substantive
consolidation opinion letter with respect to the new equity owners which is
acceptable in all respects to Lender and to the Rating Agencies if a
Securitization has occurred.


ARTICLE 11
EVENTS OF DEFAULT; REMEDIES


11.01. Events of Default. The occurrence of any one or more of the following
events shall, at Lender's option, constitute an "Event of Default" hereunder:






--------------------------------------------------------------------------------







(a) If any payment of principal and interest (or interest if the Loan is
interest- only) is not paid in full on or before the fifth (5th) day from and
including the Payment Due Date on which such payment is due (e.g., if the
Payment Due Date is the 1st day of month, an Event of Default occurs if the
payment is not received on or before the fifth (5th) day of the month);


(b)     If any monthly payment required to be made to a Reserve Account is not
paid in full on or before the fifth (5t) day from and including the Payment Due
Date on which such payment is due;


(c) If unpaid principal, accrued but unpaid interest and all other amounts
outstanding under the Loan Documents are not paid in full on or before the
Maturity Date;


(d)     If an "Event of Default" as that term is defined under any other Loan
Document has occurred;


(e)    If the Prohibited Prepayment Fee is not paid in full when required;


(f) If any representation or warranty made by Borrower, SPE Equity Owner or any
Guarantor herein, in the Guaranty, in the Environmental Indemnity or in any
other Loan Document, or in any certificate, report, financial statement or other
instrument or document furnished to Lender in connection herewith or hereafter,
or in connection with any request for consent by Lender made during the term of
the Loan shall have been known by the Person making it to be false or misleading
in any material respect as of the date made;


(g) If Borrower, SPE Equity Owner or any Guarantor shall (i) make an assignment
for the benefit of creditors; (ii) generally not be paying its debts as they
become due; or (iii) admit in writing its inability to pay its debts as they
become due;


(h) If (i) Borrower, SPE Equity Owner or any Guarantor shall commence any case,
proceeding or other action under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors (A) seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against Borrower, SPE Equity Owner or any
Guarantor any case, proceeding or other action of a nature referred to in clause
(i) above by any party other than Lender which (A) results in the entry of an
order for relief or any such adjudication or appointment, or (B) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or (iii)
there shall be commenced against Borrower, SPE Equity Owner or any Guarantor any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of any order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within ninety (90) days from the entry thereof; or (iv) Borrower, SPE Equity
Owner or any Guarantor shall take any action in






--------------------------------------------------------------------------------



furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above;

(i)     If any Guarantor repudiates or revokes the Guaranty or Environmental
Indemnity;


G) If any judgment for monetary damages is entered against Borrower, SPE Equity
Owner or any Guarantor which, (i) in Lender's sole judgment, has a Material
Adverse Effect and (ii) (A) is not covered to Lender's reasonable satisfaction
by collectible insurance proceeds, or (B) Borrower does not fully satisfy within
ten (10) business days after it is entered;


(k) If Borrower or SPE Equity Owner violates or fails to comply with any
provision of Article 7 of this Loan Agreement (captioned: Single Purpose Entity
Requirements); provided, however, that such violation or failure shall not
constitute an Event of Default if (i) such violation or failure is inadvertent,
immaterial and non-recurring and (ii) such violation or failure is curable,
Borrower shall promptly cure such breach within thirty (30) days;


(1) If Borrower materially violates or fails to comply with any of the
provisions of Section 9.03 (captioned: Insurance), Section 9.06 (captioned:
Leases and Rents), or Section 9.13 (captioned: Existence, Change of Name or
Location as a Registered Organization);


(m)     If a Transfer (other than a Permitted Transfer) shall occur without
Lender's prior written consent or in violation of the terms of Lender's consent;


(n) If Borrower abandons or ceases work on any Immediate Repair, Replacement or
Tenant Improvement for a period of more than twenty (20) consecutive days,
unless such cessation results from causes beyond the reasonable control of
Borrower and Borrower is diligently pursuing reinstitution of such work;


(o) If a Lien other than a Permitted Encumbrance is filed against the Property,
unless such Lien is promptly contested in good faith by Borrower as permitted in
accordance with Section 9.02(b);


(p) If any of the assumptions contained in the substantive consolidation
opinion, if any, delivered to Lender in connection with the Loan, or in any
update thereof or in any additional substantive consolidation opinion delivered
subsequent to the closing of the Loan, is or shall become untrue in any material
respect;


(q) Except for the specific defaults set forth in this Section 11.01, if any
other default occurs hereunder or under any other Loan Document which is not
cured (i) in the case of any default which can be cured by the payment of a sum
of money, within five (5) days after written notice from Lender to Borrower, or
(ii) in the case of any other default, within thirty (30) days after written
notice from Lender to Borrower; provided that if a default under clause (ii)
cannot reasonably be cured within such thirty (30) day period and Borrower has
responsibly commenced to cure such default promptly upon notice thereof from
Lender and thereafter






--------------------------------------------------------------------------------





diligently proceeds to cure same, such thirty (30) day period shall be extended
for so long as it shall require Borrower, in the exercise of due diligence, to
cure such default, but in no event shall the entire cure period be more than
ninety (90) days.


11.02. Remedies. If an Event of Default occurs, Lender may, at its option, and
without prior notice or demand, do and hereby is authorized and empowered by
Borrower so to do, any or all of the following:


(a) Acceleration. Lender may declare the entire unpaid principal balance of the
Loan to be immediately due and payable. If such acceleration takes place prior
to the Open Date, an amount equal to the Prohibited Prepayment Fee shall be
added to the balance of the Debt.


(b) Recovery of Unpaid Sums. Lender may, from time to time, take legal action to
recover any sums as the same become due, without regard to whether or not the
Loan shall be accelerated and without prejudice to Lender's right thereafter to
accelerate the Loan or exercise any other remedy, if such sums remain
uncollected.


(c) Foreclosure. Lender may institute proceedings, judicial or otherwise, for
the complete or partial foreclosure of the Security Instrument or the complete
or partial sale of the Property under power of sale or under any applicable
provision of law. In connection with any such proceeding, Lender may sell the
Property as an entirety or in parcels or units and at such times and place (at
one or more sales) and upon such tem1s as it may deem expedient unless
prohibited by law from so acting.


(d) Receiver. Lender may apply for the appointment of a receiver, trustee,
liquidator or conservator of the Property, without regard for the adequacy of
the security for the Debt or a showing of insolvency, fraud or mismanagement on
the part of Borrower. Any receiver or other party so appointed has all powers
permitted by law which may be necessary or usual in such cases for the
protection, possession, control, management and operation of the Property.
Borrower hereby consents, to the extent permitted under applicable law, to the
appointment of a receiver or trustee of the Property upon Lender's request if an
Event of Default has occurred. At Lender's option, such receiver or trustee
shall serve without any requirement of posting a bond.


(e) Recovery of Possession. Subject to the rights of tenants under existing
Leases, Lender may enter into or upon the Property, either personally or by its
agents, and dispossess and exclude Borrower and its agents and servants
therefrom (without liability for trespass, damages or otherwise), and take
possession of all books, records and accounts relating to the Property, and
Borrower agrees to surrender possession of the Property and all other Property,
including without limitation, all documents, books, records and accounts
relating to the Property, to Lender upon demand. As a mortgagee-in-possession of
the Property, Lender shall have all rights and remedies permitted by law or in
equity to a mortgagee-in-possession, including, without limitation, the right to
charge Borrower the fair and reasonable rental value for Borrower's use and
occupation of any part of the Property that may be occupied or used by Borrower
and the right to exercise all rights and powers of Borrower with respect to the






--------------------------------------------------------------------------------





Property, whether in the name of Borrower or otherwise (including, without
limitation, the right to make, cancel, enforce or modify Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents of the
Property).


(f) UCC Remedies. Lender may exercise with respect to the Property, each right,
power or remedy granted to a secured party under the UCC, including, without
limitation, (i) the right to take possession of the Property and to take such
other measures as Lender deems necessary for the care, protection and
preservation of the Property, and (ii) the right to require that Borrower, at
its expense, assemble the Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Property sent to Borrower in
accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute reasonable notice to Borrower. Lender shall not have
any obligation to clean-up or otherwise prepare the Property for sale.


(g) Apply Funds in Reserve Accounts. Lender may apply any funds then deposited
in any or all of the Reserve Accounts and or otherwise held in escrow or reserve
by Lender under the Loan Documents (including without limitation Restoration
Proceeds) as a credit to the Loan, in such priority and proportion as Lender
deems appropriate.


(h) Insurance Policies. Lender may surrender any or all insurance policies
maintained as required by this Loan Agreement, collect the unearned Insurance
Premiums and apply such sums as a credit on the Loan, in such priority and
proportion as Lender deems appropriate. Borrower hereby appoints Lender its
attorney-in-fact with full power of substitution (and which shall be deemed to
be coupled with an interest and irrevocable until the Loan is paid and the
Security Instrument is discharged of record, with Borrower hereby ratifying all
that its said attorney shall do by virtue thereof) to surrender such insurance
policies and collect such Insurance Premiums.


(i)     Intentionally Omitted.


(j) Protection of Lender's Security and Right to Cure. Lender may, without
releasing Borrower from any obligation hereunder or waiving the Event of
Default, perform the obligation which Borrower failed to perform in such manner
and to such extent as Lender deems necessary to protect and preserve the
Property and Lender's interest therein, including without limitation (i)
appearing in, defending or bringing any action or proceeding with respect to the
Property, in Borrower's name or otherwise; (ii) making repairs to the Property
or completing improvements or repairs in progress; (iii) hiring and paying legal
counsel, accountants, inspectors or consultants; and (iv) paying amounts which
Borrower failed to pay. Amounts disbursed by Lender shall be added to the Loan,
shall be immediately due and payable, and shall bear interest at the Default
Rate from the date of disbursement until paid in full.


(k) Violation of Laws. If the Property is not in compliance with all
Requirements of Law, Lender may impose additional requirements upon Borrower in
connection with such Event of Default including, without limitation, monetary
reserves or financial equivalents.






--------------------------------------------------------------------------------





11.03. Cumulative Remedies; No Waiver; Other Security. Lender's remedies under
this Loan Agreement are cumulative (whether set forth in this Article 11 or in
any other section of this Loan Agreement) with those in the other Loan Documents
and otherwise permitted by law or in equity and may be exercised independently,
concurrently or successively in Lender's sole discretion and as often as
occasion therefor shall arise. Lender's delay or failure to accelerate the Loan
or exercise any other remedy upon the occurrence of an Event of Default shall
not be deemed a waiver of such right as remedy. No partial exercise by Lender of
any right or remedy will preclude further exercise thereof. Notice or demand
given to Bonower in any instance will not entitle Borrower to notice or demand
in similar or other circumstances (except where notice is expressly required by
this Loan Agreement to be given) nor constitute Lender's waiver of its right to
take any future action in any circumstance without notice or demand. Lender may
release security for the Loan, may release any party liable therefor, may grant
extensions, renewals or forbearances with respect thereto, may accept a partial
or past due payment or grant other indulgences, or may apply any other security
held by it to payment of the Loan, in each case without prejudice to its rights
under the Loan Documents and without such action being deemed an accord and
satisfaction or a reinstatement of the Loan. Lender will not be deemed as a
consequence of its delay or failure to act, or any forbearance granted, to have
waived or be estopped from exercising any of its rights or remedies.


11.04. Enforcement Costs. Borrower shall pay, on written demand by Lender all
costs incurred by Lender in (a) collecting any amount payable under the Loan
Documents, or (b) enforcing its rights under the Loan Documents, in each case
whether or not legal proceedings are commenced or whether legal action is
pursued to fma1 judgment. Such fees and expenses include, without limitation,
reasonable fees for attorneys, paralegals, law clerks and other hired
professionals, a reasonable assessment of the cost of services performed by
Lender's default management staff, court fees, costs incurred in connection with
pre-trial, trial and appellate level proceedings, including discovery, and costs
incurred in post-judgment collection efforts or in any bankruptcy proceeding.
Amounts incurred by Lender shall be added to principal, shall be immediately due
and payable, shall bear interest at the Default Rate from the date of
disbursement until paid in full, if not paid in full within five (5) days after
Lender's written demand for payment, and such amounts shall be secured by the
Security Instrument and other collateral given to secure the Loan.


11.05. Application of Proceeds. The proceeds from disposition of the Property
shall be applied by Lender as a credit to the Loan and to recovery or
reimbursement of the costs of enforcement (contemplated by Section 11.04 above)
in such priority and proportion as Lender determines appropriate.


11.06. Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets.


(a) Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Property and in reliance upon the
aggregate of the Property taken together being of greater value as collateral
security than the sum of each Individual Property taken separately. Borrower
agrees that the Security Instruments are and will






--------------------------------------------------------------------------------





be cross-collateralized and cross-defaulted with each other so that (i) an Event
of Default under any of the Security Instrun1ents shall constitute an Event of
Default under each of the other Security Instruments which secure the Note; (ii)
an Event of Default under the Note or this Loan Agreement shall constitute an
Event of Default under each Security Instrument; (iii) each Security Instrument
shall constitute security for the Note as if a single blanket lien were placed
on all of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.


(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower's partners and others with interests in Borrower, and of the
Property, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Security Instruments, any equitable right
otherwise available to Borrower which would require the separate sale of the
Property or require Lender to exhaust its remedies against any Individual
Property or any combination of the Property before proceeding against any other
Individual Property or combination of Property; and further in the event of such
foreclosure Borrower does hereby expressly consent to and authorize, at the
option of Lender, the foreclosure and sale either separately or together of any
combination of the Property.


ARTICLE 12
NONRECOURSE- LIMITATIONS ON PERSONAL LIABILITY


12.01. Nonrecourse Obligation. Except as otherwise provided in this Article 12
or expressly stated in any of the other Loan Documents, Lender shall enforce the
liability of Borrower to perform and observe the obligations contained in this
Loan Agreement and in each other Loan Document only against the Property and
other collateral given by Borrower as security for payment of the Loan and
performance of Borrower's obligations under the Loan Documents and not against
Borrower or any of Borrower's principals, directors, officers or employees.
Notwithstanding the foregoing, this Article 12 is not applicable to the
Environmental Indemnity or to any Guaranty executed in connection herewith.


12.02. Full Personal Liability. Section 12.01 above shall BECOME NULL AND VOID
and the Loan FULLY RECOURSE to Borrower if: (a) the Property or any part thereof
becomes an asset in a voluntary bankruptcy or other insolvency proceeding; (b)
Borrower or SPE Equity Owner commences a bankruptcy or other insolvency
proceeding; (c) an involuntary bankruptcy or other insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use






--------------------------------------------------------------------------------





commercially reasonable efforts to dismiss such proceeding (provided, however
that the foregoing clause shall not be deemed to require Borrower or SPE Equity
Owner to incur any monetary cost in order to obtain such dismissal) or has
consented to such proceeding; (d) if Borrower, any SPE Equity Owner, any
Guarantor or any Affiliate or agent of (x) Borrower, (y) any SPE Equity Owner or
(z) any Guarantor has acted in concert with, colluded or conspired with any
party to cause the filing of any involuntary bankruptcy or other insolvency
proceeding; or (e) a Data Delivery Failure occurs and is not cured within thirty
(30) days after Lender's written notice thereof, which notice shall be a second
notice given after the expiration of the notice required under the definition of
Data Delivery Failure.


12.03. Personal Liability for Certain Losses. Section 12.01 above SHALL NOT
APPLY and Borrower shall be PERSONALLY LIABLE for all actual losses or expenses
incurred by Lender arising out of, or attributable to, any of the following:


(a) Fraud or material misrepresentation or failure to disclose a material fact
by Borrower, any SPE Equity Owner, any Guarantor or any Affiliate or agent of
Borrower, any SPE Equity Owner or any Guarantor in connection with (i) the
application for the Loan or the execution and delivery of the Loan Documents or
making of the Loan, (ii) any financial statement or any other material
certificate, report or document required to be furnished by Borrower to Lender
herewith or hereafter, or (iii) any request for Lender's consent made during the
term of the Loan;


(b)    A violation of any provision of Article 10 (captioned: No Transfers or
Encumbrances; Due On Sale);


(c) A material failure by Borrower or the SPE Equity Owner to comply with any
provision of Article 7 (captioned: Single Purpose Entity Requirements) or
Section 9.13 (captioned: Existence, Change of Name or Location as a Registered
Organization) of the Loan Agreement;


(d) Misapplication or misappropriation by Borrower, any SPE Equity Owner, any
Guarantor or any Affiliate or agent of Borrower, any SPE Equity Owner or any
Guarantor of (i) insurance proceeds or condemnation awards payable to Lender in
accordance with the Loan Agreement; (ii) Rent received by Borrower, (iii) Rent
paid in advance by tenants under the Leases; (iv) tenant security deposits or
other refundable deposits held by or on behalf of Borrower in connection with
Leases; or (v) any funds disbursed or advanced by Lender for Reserve Items
pursuant to the provisions of this Loan Agreement.


(e) Fees or commissions paid by Borrower, after the occurrence and during the
continuance of an Event of Default, to any Guarantor, any Affiliate, or any
principal of Borrower, any Guarantor or Affiliate, in violation of the Loan
Documents;


(f) Damage to or loss of all or any part of the Property as a result of
material, physical waste, gross negligence or willful misconduct by Borrower or
its agents;






--------------------------------------------------------------------------------





(g)    Criminal acts of Borrower, any principal of Borrower, or any Affiliate
resulting in the seizure, forfeiture or loss of all or any part of the Property;
and


(h)    Removal by Borrower of all or any portion of the Personal Property in
violation of the Loan Agreement.


Lender acknowledges that Borrower shall incur no personal liability hereunder to
the extent Lender incurs any actual losses or expenses arising out of, or
attributable to, the circumstances described in clauses (a) through (h) in this
Section 12.03 which were caused solely as by acts or omissions of Walgreens, as
tenant under the Walgreens Lease or the agents of Walgreens.


12.04. No Impairment. Nothing contained in this Article 12 shall impair, release
or otherwise adversely affect: (a) any lien, assignment or security interest
created by the Loan Documents; (b) any indemnity, personal guaranty, master
lease or similar instrument now or hereafter made in connection with the Loan
(including, without limitation, the Environmental Indemnity and Guaranty); (c)
Lender's right to have a receiver or trustee appointed for the Property; (d)
Lender's right to name Borrower as a defendant in any foreclosure action or
judicial sale under the Security Instrument or other Loan Documents or in any
action for specific performance or otherwise to enable Lender to enforce
obligations under the Loan Documents or to realize upon Lender's interest in any
collateral given to Lender as security for the Loan; or (e) Lender's right to a
judgment on the Note against Borrower if necessary to (i) enforce any guaranty
or indemnity provided in connection with the Note, (ii) preserve or enforce its
rights or remedies against any Individual Property or(iii) obtain any insurance
proceeds or Condemnation awards to which Lender would otherwise be entitled
under this Loan Agreement; provided, however, that any judgment obtained against
Borrower shall, except to the extent otherwise expressly provided in this
Article 12, be enforceable against Borrower only to the extent of Borrower's
interest in the Property and other collateral securing payment of the Loan and
performance of Borrower's obligations under the Loan Documents.


12.05. No Waiver of Certain Rights. Nothing contained in this Article 12 shall
be deemed a waiver of any right which Lender may have under the Bankruptcy Code
or applicable law to protect and pursue its rights under the Loan Documents
including, without limitation, its rights under Sections 506(a) or any other
provision of the Bankruptcy Code to file a claim for the full amount of the Loan
or to require that the collateral continues to secure all of the indebtedness
owing to Lender under Loan Documents.


ARTICLE 13
INDEMNIFICATION


13.01. Indemnification Against Claims. Borrower shall indemnify, defend, release
and hold harmless Lender and each of the other Indemnified Parties from and
against any and all Losses directly or indirectly arising out of, or in any way
relating to, or as a result of (a) accident, injury to or death of Persons, or
loss of, or damage to, property occurring in, on or with respect to the Property
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas,






--------------------------------------------------------------------------------





streets or ways or otherwise arising with respect to the use of the Property;
(b) failure of the Property to be in compliance with any Requirements of Law;
(c) breach or default of Borrower's representations or obligations under
Sections 8.27, 8.28 or 9.16 of this Loan Agreement; (d) any and all claims and
demands whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge the lessor's
agreements contained in any Lease; (e) breach or default under the ERISA
obligations set forth in Sections
8.26 and 9.15 of this Loan Agreement (including, without limitation, legal fees
and costs
incurred in the investigations, defense and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender's sole discretion); or (f) any claim, litigation,
investigation or proceeding commenced or threatened relating to any of the
foregoing, whether or not Indemnified Party is a party thereto; provided,
however, any such indemnity shall not apply to any Indemnified Party to the
extent any such Losses arise from Indemnified Party's gross negligence or
willful misconduct (collectively,
"Indemnified Claims").


13.02. Duty to Defend. If an Indemnified Party claims indemnification under this
Loan Agreement, the Indemnified Party shall promptly notify Borrower of the
Indemnified Claim. After notice by any Indemnified Party, Borrower shall defend
such Indemnified Party against such Indemnified Claim (if requested by any
Indemnified Party, in the name of the Indemnified Party) by attorneys and other
professionals reasonably approved, in writing, by the Indemnified Party.
Notwithstanding the foregoing, any Indemnified Party may, in its sole discretion
and at the expense of Borrower, engage its own attorneys and other professionals
to defend or assist it if such Indemnified Party determines that the defense as
conducted by Borrower is not proceeding or being conducted in a satisfactory
manner or that a conflict of interest exists between any of the parties
represented by Borrower's counsel in such action or proceeding. Within five (5)
business days of Indemnified Party's demand, Borrower shall pay or, in the sole
discretion of the Indemnified Party, reimburse, the Indemnified Party for the
payment of Indemnified Party's costs and expenses (including, without
limitation, reasonable attorney fees, engineer fees, environmental consultant
fees, laboratory fees and the fees of other professionals in connection
therewith) in connection with the Indemnified Claim. Payment not made timely
shall bear interest at the Default Rate until paid in full and payment of such
amounts shall be secured by the Security Instrument and other collateral given
to secure the Loan.


ARTICLE 14
SUBROGATION; NO USURY VIOLATIONS


14.01. Subrogation. If the Loan is used to pay, satisfy, discharge, extend or
renew any indebtedness secured by a pre-existing mortgage, deed of trust or
other Lien encumbering the Property, then to the extent of funds so used, Lender
shall automatically, and without further action on its part, be subrogated to
all rights, including lien priority, held by the holder of the indebtedness
secured by such prior Lien, whether or not the prior Lien is released, and such
former rights are not waived but rather are continued in full force and effect
in favor of Lender






--------------------------------------------------------------------------------





and are merged with the Liens created in favor of Lender as security for payment
of the Loan and performance of the Obligations.


14.02. No Usury. At no time is Borrower required to pay interest on the Loan or
on any other payment due hereunder or under any of the other Loan Documents (or
to make any other payment deemed by law or by a court of competent jurisdiction
to be interest) at a rate which would subject Lender either to civil or criminal
liability as a result of being in excess of the maximum interest rate which
Borrower is permitted by applicable law to pay. If interest (or such other
amount deemed to be interest) paid or payable by Borrower is deemed to exceed
such maximum rate, then the amount to be paid immediately shall be reduced to
such maximum rate and thereafter computed at such maximum rate. All previous
payments in excess of such maximum rate shall be deemed to have been payments of
principal (in inverse order of maturity) and not on account of interest due
hereunder. For purposes of determining whether any applicable usury law has been
violated, all payments deemed by law or a court of competent jurisdiction to be
interest shall, to the extent permitted by applicable law, be deemed to be
amortized, prorated, allocated and spread over the full term of the Loan in such
manner so that interest is computed at a rate throughout the full term of the
Loan which does not exceed the maximum lawful rate of interest.


ARTICLE 15
SALE OR SECURITIZATION OF LOAN


15.01. Splitting the Note. Lender has the right from time to time to sever the
Note into one or more separate promissory notes in such denominations as Lender
determines in its sole discretion (including the creation of a mezzanine loan
secured by a collateral assignment of the Equity Interests in Borrower and SPE
Equity Owner), which promissory notes may be included in separate sales or
securitizations undertaken by Lender. In conjunction with any such action,
Lender may redefine the interest rate and amortization schedule; providing,
however: (a) if Lender redefines the interest rate, the initial weighted average
of the interest rates contained in the severed promissory notes taken in the
aggregate shall equal the Applicable Interest Rate, and (b) if Lender redefines
the amortization schedule, the amortization of the severed promissory notes
taken in the aggregate shall, require no more amortization to be paid under the
Loan than as required under this Loan Agreement and the Note at the time such
action was taken by Lender (adjusted, if applicable, to account for an
amortization schedule of thirty (30) years with the first five (5) years
interest only) and (c) the principal balance of the components of the Note
immediately after the effective date of such modification equals the principal
balance of the Loan immediately prior to such modification. Subject to the
foregoing, each severed promissory note, and the Loan evidenced thereby, shall
be upon all of the terms and provisions contained in this Loan Agreement and the
Loan Documents which continue in full force and effect, except that Lender may
allocate specific collateral given for the Loan as security for performance of
specific promissory notes, in each case with or without cross default
provisions. Borrower, at Borrower's expense, agrees to cooperate with all
reasonable requests of Lender to accomplish the foregoing, including, without
limitation, execution and prompt delivery to Lender of a severance agreement and
such other documents as Lender shall reasonably require, which shall all be
subject to the






--------------------------------------------------------------------------------





reasonable approval of Borrower's counsel. Borrower hereby appoints Lender its
attorney-in­ fact with full power of substitution (and which shall be deemed to
be coupled with an interest and irrevocable until the Loan is paid and the
Security Instrument is discharged of record, with Borrower hereby ratifying all
that its said attorney shall do in accordance with the terms hereof by virtue
thereof) to make and execute all documents necessary or desirable to effect the
aforesaid severance; provided, however, Lender shall not make or execute any
such documents under such power until five (5) days after written notice has
been given to Borrower by Lender of Lender's intent to exercise its rights under
such power. Borrower's failure to deliver any of the documents requested by
Lender that Borrower is required to deliver hereunder for a period of ten (10)
business days after such notice by Lender shall, at Lender's option, constitute
an Event of Default hereunder. Notwithstanding the foregoing, (i) Borrower's
payment obligations shall at all times be the same as if the entire Loan was
evidenced by one promissory note at the Applicable Interest Rate; (ii) subject
to the limitation set forth in Section 15.02, Lender's costs incurred in
connection with any splitting of the Note shall be shared equally between
Borrower and Lender; and (iii) in the event new promissory notes evidencing the
Loan are prepared and executed in connection with such a splitting of the Note,
Lender shall promptly return the original Note to the Borrower. Nothing in this
Section 15.01 shall result in an economic change in the transaction, impose any
legal obligations on Borrower or restrict Borrower in any material way.


15.02. Lender's Rights to Sell or Securitize. Borrower acknowledges that Lender,
and each successor to Lender's interest, may (without prior notice to Borrower
or Borrower's prior consent), sell or grant participations in the Loan (or any
part thereof), sell or subcontract the servicing rights related to the Loan,
Securitize the Loan or include the Loan as part of a Securitization and, in
connection therewith, assign Lender's rights hereunder to a securitization
trustee. Borrower, at its expense, but subject to the limitation set forth in
the next to last sentence of this Section 15.02 agrees to cooperate with all
reasonable requests of Lender in connection with any of the foregoing including,
without limitation, executing any financing statements or other documents deemed
necessary by Lender or its transferee to create, perfect or preserve the rights
and interest to be acquired by such transferee, provide any updated financial
information with appropriate verification through auditors letters, revised
organizational documents and counsel opinions consistent with those delivered by
Borrower in connection with the origination of the Loan, execute amendments to
the Loan Documents (which Loan Documents, as modified, will be subject to the
same limitations set forth in Section 15.01), an agreement (A) certifying that
Borrower has examined such sections specified by Lender of any Disclosure
Document specified by Lender and that each section of such Disclosure Document,
as it relates to Borrower, SPE Equity Owner, Guarantor, or the Property, does
not as of the date of such Disclosure Document contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading; provided, however, such obligation does not create any
obligation on the part of Borrower to update the effective date of any
representations made by Borrower in com1ection with the origination of the Loan,
providing a mortgagor estoppel certificate and such other information about
Borrower, SPE Equity Owner, any Guarantor or the Property as Lender may
reasonably require for Lender's offering materials. Notwithstanding






--------------------------------------------------------------------------------





anything to the contrary in this Section 15.01 or this Section 15.02, Lender
shall not require that (i) Borrower incur more than $5,000.00 in out of pocket
expenses or (ii) Borrower make any representations or warranties; provided,
however, Borrower shall deliver to Lender and/or any Rating Agency a certificate
executed by the manager of Borrower certifying as to the accuracy in all
material respects, as of the closing date of the Securitization, of all
representations made by Borrower in the Loan Documents as of the origination of
the Loan or, if such representations are no longer accurate, certifying as to
what modifications to the representations would be required to make such
representations accurate in all material respects as of the closing date of the
Securitization. Borrower shall promptly notify Lender at such time that its
legal expenses have exceeded $5,000.00.






15.03. Dissemination of Information. Borrower acknowledges that Lender may
provide to third parties with an existing or prospective interest in the
servicing, enforcement, evaluation, performance, ownership, purchase,
participation or Securitization of the Loan, including, without limitation, any
Rating Agency and any entity maintaining databases on the underwriting and
performance of commercial mortgage loans, any and all information which Lender
now has or may hereafter acquire relating to the Loan, the Property, Borrower,
SPE Equity Owner or any Guarantor, as Lender determines necessary or desirable
and that such information may be included in disclosure documents in connection
with a Securitization or syndication of participation interests, including,
without limitation, a prospectus, prospectus supplement, offering memorandum,
private placement memorandum or similar document (each, a "Disclosure Document")
and also may be included in any filing with the Securities and Exchange
Commission pursuant to the Securities Act or the Securities Exchange Act. To the
fullest extent permitted under applicable law, Borrower irrevocably waives all
rights, if any, to prohibit such disclosure, including, without limitation, any
right of privacy.


15.04. Reserves Accounts. If the Loan is made a part of a Securitization,
Borrower acknowledges that all funds held by Lender in the Reserve Accounts in
accordance with this Loan Agreement or the other Loan Documents shall be
deposited in "eligible accounts'' at "eligible institutions" or invested in
"permitted investments" as then defined and required by the Rating Agencies, and
this Loan Agreement will automatically be amended to so provide.


15.05. Securitization Indemnification. Borrower agrees to provide in connection
with each Disclosure Document, an indemnification certificate: (a) certifying
that certain designated sections of any such Disclosure Document (as specified
for Borrower's review by Lender) have carefully been examined, and that, to the
best of such indemnitor's knowledge, such sections do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading; provided, however, such obligation does not create
any obligation on the part of Borrower to update the effective date of any
representation made by Borrower in connection with the origination of the Loan;
(b) indemnifying Lender (and for purposes of this Section 15.05, Lender shall
include its officers and directors) and the Affiliate of Lender that (i) has
filed the registration statement, if any, relating to the Securitization and/or
(ii) which is






--------------------------------------------------------------------------------





acting as issuer, depositor, sponsor and/or a similar capacity with respect to
the Securitization (any Person described in (i) or (ii), an "Issuer Person"),
and each director and officer of any Issuer Person, and each Person or entity
who controls any Issuer Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act (collectively,
"Issuer Group"), and each Person which is acting as an underwriter, manager,
placement agent, initial purchaser or similar capacity with respect to the
Securitization, each of its directors and officers and each Person who controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act which is acting as an underwriter,
manager, placement agent, initial purchaser or similar capacity with respect to
the Securitization, each of its directors and officers and each Person who
controls any such Person within the meaning of Section 15 of the Securities Act
and Section 20 of the Securities Exchange Act (collectively, "Underwriter
Group") for any Losses to which Lender, the Issuer Group or the Underwriter
Group may become subject insofar as the Losses arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in such section (and required to be certified by Borrower as described above and
provided that Borrower and Guarantor have been given an opportunity to examine
and approve such sections) or arise out of are based upon the omission or
alleged omission to state therein a material fact required to be stated in such
sections necessary in order to make the statements in such sections (and
required to be certified by Borrower as described above and provided that
Borrower and Guarantor have been given an opportunity to examine and approve
such sections) or in light of the circumstances under which they were made, not
misleading (collectively, "Securities Liabilities"); and (c) agreeing to
reimburse Lender, the Issuer Group and the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Issuer Group and the
Underwriter Group in investigating or defending the Securities Liabilities;
provided, however, that indemnitor will be liable under clauses (b) or (c) above
only to the extent that such Securities Liabilities arise out of, or are based
upon, any such untrue statement or omission made therein in reliance upon, and
in conformity with, information furnished to Lender or any member of the Issuer
Group or Underwriter Group by or on behalf of Borrower or a Guarantor in
connection with the preparation of such sections of the Disclosure Documents
(and required to be certified by Borrower as described above and provided that
Borrower and Guarantor have been given an opportunity to examine and approve
such sections) or in connection with the underwriting of the Loan, including,
without limitation, financial statements of Borrower, SPE Equity Owner or any
Guarantor, and operating statements; provided, however, Borrower indemnification
and reimbursement obligations set forth in this Section 15.05 (x) shall not
apply to the extent any Securities Liabilities arise as a result of Lender
inaccurately transcribing written information provided by the Borrower and (y)
with respect to any information contained in a Disclosure Document that is
derived in part from information provided by Borrower and/or Guarantor and in
part from information provided by others shall be limited to any untrue
statement or alleged untrue statement therein or omission therefrom that results
from an error in any information provided by Borrower and/or Guarantor which
Borrower and Guarantor have been given an opportunity to examine and approve.
This indemnity is in addition to any liability which Borrower may otherwise have
and shall be effective whether or not an indemnification certificate described
in (a) above is provided and shall be applicable based on information previously






--------------------------------------------------------------------------------





provided by or on behalf of Borrower or a Guarantor if the indemnification
certificate is not provided.


15.06. Additional Financial Information for Large Loans.


(a) If requested by Lender in connection with a public Securitization in which
the Loan constitutes at least ten percent (10%) of the assets of the
Securitization (a "Large Loan"), Borrower, at Lender's expense, shall provide
Lender with all financial statements and other financial, statistical or
operating information, to the extent required pursuant to Regulation S-X of the
Securities Act or any other Requirements of Law in connection with any
Disclosure Document or Securities Filing. All financial statements provided by
Borrower pursuant to this Section shall be prepared in accordance with GAAP and
shall meet the requirements of Regulation S-X and other applicable Requirements
of Law. All financial statements reporting for a full operating year (i) shall
be audited by the independent accountants in accordance with generally accepted
auditing standards, Regulation S-X and all other applicable Requirements of Law,
(ii) shall be accompanied by the manually executed report of the independent
accountants thereon, which report shall meet the requirements of Regulation S-X
and all other applicable Requirements of Law, and (iii) shall be accompanied by
a manually executed written consent of the independent accountants, acceptable
to Lender, that authorizes the inclusion of such financial statements in any
Disclosure Document or Securities Filing and permits the use of the name of such
independent accountants and reference to such independent accountants as
"experts" in any Disclosure Document and Securities Filing, all of which shall
be provided, at Lender's expense, at the same time as the related financial
statements are required to be provided. All other financial statements shall be
certified by the manager of Borrower, which certification shall state that such
financial statements meet the requirements set forth in the first sentence of
this paragraph.


(b) If requested by Lender in connection with a Large Loan, Borrower shall
provide Lender, promptly upon request, with any other or additional financial
statements or financial, statistical or operating information as Lender
determines to be required pursuant to Regulation S-X or other legal requirements
in connection with any Disclosure Document or any filing under or pursuant to
the Securities Exchange Act in connection with or relating to a Securitization.


ARTICLE 16
BORROW FURTHER ACTS AND ASSURANCES PAYMENT OF SECURITY RECORDING CHARGES


16.01. Further Acts. Without regard to Borrower's obligation to cooperate in
certain matters set forth in Article 15, Borrower, at Borrower's expense (unless
otherwise provided for herein), agrees to take such further actions and execute
such further documents as Lender reasonably may request to carry out the intent
of the Loan Documents or to establish and protect the rights and remedies
created or intended to be created in favor of Lender under the Loan Documents or
to protect the value of the Property and Lender's security interest or liens
therein. Borrower agrees to pay all filing, registration or recording fees or
taxes, and all expenses






--------------------------------------------------------------------------------







incident to the preparation, execution, acknowledgment, or filing/recording of
the Security Instrument, the Assignment of Leases and Rents, financing
statements or any such instrument of further assurance, except where prohibited
by law so to do.


16.02. Replacement Documents. Upon receipt of an affidavit from an officer of
Lender as to the loss, theft, destruction or mutilation of the Note or any other
Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such document, Borrower will
issue a replacement original in lieu thereof in the same original principal
amount and otherwise on the same terms and conditions as the original.


16.03. Borrower Estoppel Certificates.


(a) Borrower Information. Borrower, within ten (10) days of Lender's written
request (provided that such requests shall be limited to no more than one (1)
time per calendar year unless an Event of Default shall have occurred), shall
furnish to Lender or Lender's designee a statement, duly acknowledged and
certified by a Responsible Officer, setting forth: (i) the Maximum Loan Amount
and the amount of principal advanced as of the certificate date; (ii) the unpaid
principal amount of the Loan; (iii) the calculation of the rate of interest
accruing on the Loan, including the then Applicable Interest Rate; (iv) the
Payment Due Date and the Maturity Date; (v) the date installments of interest
and/or principal were last paid; (vi) that, except as provided in such
statement, no defaults or events exists which would be an Event of Default with
the giving of any applicable notice or the expiration of any applicable grace or
cure period or both; (vii) that the Loan Documents are valid, legal and binding
obligations and have not been modified or, if modified, giving the particulars
of such modification; (viii) whether any offsets or defenses exist against
Borrower's obligation to pay the Loan and perform the Obligations and, if any
are alleged to exist, a detailed description thereof; (ix) that all Leases are
in full force and effect, and for Leases other than residential Leases, have not
been modified or if modified, setting forth all modifications; (x) a current
Rent Roll for the Property, (xi) the date to which Rents under the Leases have
been paid; (xii) whether or not, to the best knowledge of Borrower, any of the
tenants under the Leases are in default under the Leases, and, if any of the
tenants are in default, setting forth the specific nature of all such defaults;
and (xiii) such other matters reasonably requested by Lender and reasonably
related to the Leases or the Property.


(b) Tenant Estoppels. Borrower shall deliver to Lender (at Lender's expense any
time following the Closing Date provided no Event of Default shall have
occurred) and promptly upon Lender's written request (but in any event no later
than forty-five (45) days following Lender's request), duly executed estoppel
certificates from tenants identified by Lender attesting to such facts regarding
a Major Lease as Lender may require, including, without limitation: (i) that the
Lease is in full force and effect with no defaults thereunder on the part of any
party, and no event exists that would be an event of default thereunder with
giving of any applicable notice or the expiration of any applicable grace or
cure period or both; (ii), that none of the Rents has been paid more than one
month in advance, except as a security deposit; and (iii) that the tenant claims
no defense or offset against the full and timely performance of its obligations
under the Lease. For purposes of this Section 16.03, the form of estoppel letter






--------------------------------------------------------------------------------







required by the Walgreens Lease shall be an acceptable form, and may, during the
first year of the Walgreens Lease, be subject to any remaining punchlist items.


(c) Lender Statement of Loan Information. After written request by Borrower not
more than twice annually, Lender shall furnish Borrower a statement setting
forth: (i) the original Maximum Loan Amount and the amount of principal advanced
by Lender as of the certificate date; (ii) the unpaid principal amount of the
Loan; (iii) the rate of interest accruing on the Loan, including the then
Applicable Interest Rate; and (iv) the balance of amounts held in the Reserve
Accounts, if any.


16.04. Recording Costs. Borrower will pay all transfer taxes, filing,
registration, recording or similar fees, and all expenses incident to the
preparation, execution, acknowledgment, recording, filing and/or release or
discharge of the Note, the Security Instrument and each of the other Loan
Documents, and all modifications, extensions, consolidations, or restatements of
the same, except where prohibited by law so to do.


16.05. Publicity. Borrower acknowledges and agrees that Lender may use basic
transaction information (including, without limitation, the name of the Borrower
and the address of the Property) publicly in press releases or other marketing
material, but shall not disclose any personal financial information regarding
any principals of Borrower or Guarantor.


ARTICLE 17
LENDER CONSENT


17.01. No Joint Venture; No Third Party Beneficiaries. Borrower and Lender
intend that the relationships created hereunder and under each of the other Loan
Documents are solely those of borrower and lender. Nothing herein or in any of
the other Loan Documents is intended to create, nor shall it be construed as
creating anything but a debtor-creditor relationship between Borrower and Lender
nor shall they be deemed to confer on anyone other than Lender, and its
successors and assigns, any right to insist upon or to enforce the performance
or observance of any of the obligations contained herein or therein.


17.02. Lender Approval. Wherever pursuant to a Loan Document (a) Lender
exercises any right to approve or disapprove or to grant or withhold consent;
(b) any arrangement or term is to be satisfactory to Lender;· (c) a waiver is
requested from Lender, or (d) any other decision is to be made by Lender, all
shall be made in Lender's sole discretion, unless expressly provided otherwise
in such Loan Document. By approving or granting consent, accepting performance
from Borrower, or releasing funds from a Reserve Account, Lender shall not be
deemed to have warranted or affirmed the sufficiency, completeness, legality or
effectiveness of the subject matter or of Borrower's compliance with
Requirements of Laws. Notwithstanding any provision under the Loan Documents
which provide Lender the opportunity to approve or disapprove any action or
decision by Borrower, Lender is not undertaking the performance of any
obligation of Borrower under any of the Loan Documents or any of the other
documents and agreements in connection with this transaction (including, without
limitation, the Leases).






--------------------------------------------------------------------------------





17.03. Performance at Borrower's Expense. Borrower acknowledges and agrees that
in connection with each request by Borrower to: (a) modify or waive any
provision of the Loan Documents; (b) release or substitute Property; (c) obtain
Lender's approval or consent whenever required by the Loan Documents including,
without limitation, review of a Transfer request, matters affecting a Major
Lease, improvements or alterations to the Property, and easements or other
additions to Permitted Encumbrances; or (d) provide a subordination,
non-disturbance and attornment agreement, Lender reserves the right to collect a
review or processing fee from Borrower based on a reasonable estimate of the
administrative costs which Lender will incur to connection therewith. Borrower
agrees to pay such fee along with all reasonable legal fees and expenses
incurred by Lender and the fees required for a Rating Confirmation or approval
from the trustee if the Loan has been Securitized, as applicable, irrespective
of whether the matter is approved, denied or withdrawn. Any an1ounts payable by
Borrower herem1der, shall be deemed a part of the Loan, shall be secured by this
Loan Agreement and shall bear interest at the Default Rate if not fully paid
within ten (10) days of written demand for payment.


17.04. Non-Reliance. Borrower agrees that, except as specifically provided in
the Loan Documents, any diligence or investigation performed by or on behalf of
Lender in underwriting or servicing the Loan (including, without limitation,
information obtained about the Property the Borrower or its equity investors or
affiliates) does not in any respect limit or excuse any of Borrower's
representations, warranties, covenants or agreements set forth in this Loan
Agreement or any of the other Loan Documents. The fact that Lender has performed
diligence does not affect Lender's ability or right to rely fully upon the
representations, warranties, covenants and agreements made by Borrower in the
Loan Documents or to pursue any available remedy for a breach thereof. If Lender
delivers or has delivered to Borrower (or to Borrower's agents, equity investors
or representatives) any information obtained or developed by Lender relating to
the Loan, the Property or Borrower, Borrower acknowledges and agrees that such
information has been delivered for informational purposes only and Lender has no
liability of responsibility to Borrower with respect to such information,
including, without limitation, the completeness or accuracy of any such
information. No due diligence consultant engaged by Lender is or shall be deemed
an agent of Lender.


ARTICLE 18
MISCELLANEOUS PROVISIONS


18.01. Notices. All notices and other communications under this Loan Agreement
are to be in writing and addressed to each party as set forth below. Default or
demand notices shall be deemed to have been duly given upon the earlier of: (a)
actual receipt; (b) one (1) business day after having been timely deposited for
overnight delivery, fee prepaid, with a reputable overnight courier service,
having a reliable tracking system; or (c) three (3) business days after having
been deposited in any post office or mail depository regularly maintained by the
U.S. Postal Service and sent by certified mail, postage prepaid, return receipt
requested, and in the case of clause (b) and (c) irrespective of whether
delivery is accepted. A new address for notice may be established by written
notice to the other; provided, however, that no change of address will be
effective until written notice thereof actually is received by the party to whom
such address






--------------------------------------------------------------------------------





change is sent. Notice to outside counsel or parties other than the named
Borrower and Lender, now or hereafter designated by a party as entitled to
notice, are for convenience only and are not required for notice to a party to
be effective in accordance with this section. Notice addresses are as follows:


Address for Lender:     Capmark Bank
6955 Union Park Center- Suite 330
Midvale, Utah 84047
Attention: President
Fax: 801-567-2681 with required copies to:
Capmark Finance Inc.
116 Welsh Road
Horsham, PA 19044
Attention: Commercial Loan Servicing
Fax: 215-328-3478


Address for Borrower:     Wood 1031 LLC
7439 Middlebelt Road, Suite 2
West Bloomfield, MI 48322
Attn: Norbert A. Zuckerman
Fax: 248-737-2401 and     Borrower's counsel
Jaffe Raitt Heuer & Weiss, P.C.
Suite 2500
27777 Franklin Road
Southfield, MI 48034-8214
Attn.: Noam Y. Raz, Esq. or Arthur A. Weiss, Esq. Fax: 248-351-3082


18.02. Entire Agreement; Modifications; Time of Essence. This Loan Agreement,
together with the other Loan Documents, contain the entire agreement between
Borrower and Lender relating to the Loan and supersede and replace all prior
discussions, representations, communications and agreements (oral or written).
If the terms of any of the Loan Documents are in conflict, this Loan Agreement
shall control over all of the other Loan Documents unless otherwise expressly
provided in such other Loan Document. No Loan Document shall be modified,
supplemented or terminated, nor any provision thereof waived, except by a
written instrument signed by the party against whom enforcement thereof is
sought, and then only to the extent expressly set forth in such writing. Time is
of the essence with respect to all of Borrower's obligations under the Loan
Documents.






--------------------------------------------------------------------------------





18.03. Binding Effect; Joint and Several Obligations. This Loan Agreement and
each of the other Loan Documents shall be binding upon and inure to the benefit
of Borrower and Lender and their respective successors and assigns, whether by
voluntary action of the parties or by operation of law. (The foregoing does not
modify any conditions regulating Transfers.) If Borrower consists of more than
one party, each shall be jointly and severally liable to perform the obligations
of Borrower 'under the Loan Documents.


18.04. Duplicate Originals; Counterparts. This Loan Agreement and each of the
other Loan Documents may be executed in any number of duplicate originals, and
each duplicate original shall be deemed to be an original. This Loan Agreement
and each of the other Loan Documents (and each duplicate original) also may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together constitute a fully executed agreement even
though all signatures do not appear on the same document.


18.05. Unenforceable Provisions. Any provision of this Loan Agreement or any
other Loan Documents which is determined by a court of competent jurisdiction or
government body to be invalid, unenforceable or illegal shall be ineffective
only to the extent of such holding and shall not affect the validity,
enforceability or legality of any other provision, nor shall such determination
apply in any circumstance or to any party not controlled by such determination.


18.06. Governing Law. This Loan Agreement and each of the other Loan Documents,
other than the Security Instrument and the Assignment of Leases, shall be
interpreted and enforced according to the laws of the State of Michigan (without
giving effect to rules regarding conflict oflaws).


18.07. Consent to Jurisdiction. Borrower hereby consents and submits to the
exclusive jurisdiction and venue of any state or federal court sitting in the
county and state where the Property is located with respect to any legal action
or proceeding arising with respect to the Loan Documents and waives all
objections which it may have to such jurisdiction and venue. Nothing herein
shall, however, preclude or prevent Lender from bringing actions against
Borrower in any other jurisdiction as may be necessary to enforce or realize
upon the security for the Loan provided in any of the Loan Documents.


18.08. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH WAIVE THEIR RESPECTIVE
RIGHT, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AGREE NOT TO ELECT A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS LOAN AGREEMENT, ANY OTHER
LOAN DOCUMENT, OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER.


ARTICLE 19
LIST OF DEFINED TERMS


19.01. Definitions. The following words and phrases shall have the meaning
specified below.






--------------------------------------------------------------------------------





"Affiliate" of any Person means (a) any other Person which, directly or
indirectly, is in Control of, is Controlled by or is under common Control with,
such Person; (b) any other Person who is a director or officer of (i) such
Person, (ii) any subsidiary of such Person, or (iii) any Person described in
clause (a) above; or (c) any corporation, limited liability company or
partnership which has as a director any Person described in clause (b) above.


"Applicable Interest Rate" has the meaning set forth in Section 2.02(b) of this
Loan Agreement.


"Approved Budget" has the meaning set forth in Section 9.11(a)(iv) of this Loan
Agreement.


"Assignment of Leases and Rents" means the Assignment of Leases and Rents dated
as of the Closing Date from Borrower, as assignor, to Lender, as assignee,
assigning to Lender all of Borrower's right, title and interest in and to the
Leases and the Rents with respect to the Property.


"Assignment of Property Management Contract" means an Assignment of Property
Management Contract and Subordination of Management Fees dated as of the Closing
Date from Borrower, as assignor, to Lender, as assignee, and acknowledged by
Property Manager or as applicable, any other Assignment of Property Management
Contract executed pursuant to Section 9.14.


"Bankruptcy Code" means the Bankruptcy Reform Act of 1978 codified as 11
U.S.C. §101 et seq., and the regulations issued thereunder, both as hereafter
modified from time to time.


"Borrower" has the meaning set forth in the introductory paragraph of this Loan
Agreement.


"Business Day'' or "business day" means any day other than a Saturday, a Sunday,
or days when Federal Banks located in the State of NewYork, State of Michigan,
State of Illinois or Commonwealth of Pennsylvania are closed for a legal holiday
or by government directive.


"Capital Expenditures" means any hard or soft costs spent to add, improve or
expand property, plant and equipment assets (including, without limitation, the
Replacements contemplated under the Loan) and/or amounts budgeted for the future
for the same purposes.


"Cash Flow Available for Debt Service" means, for a specified period, (a) the
Operating Income less (b) Operating Expenses as determined by Lender using the
underwriting standards for the closing of the Loan.








--------------------------------------------------------------------------------





"Casualty" means the occurrence of damage or destruction to the Property, or any
part thereof, by fire, flood, vandalism, windstorm, hurricane, earthquake, acts
of terrorism or any other casualty.


"Closing Date" means the date of this Loan Agreement.


"Compliance Certificate" means a compliance certificate substantially in the
form of Exhibit A hereto, signed by a Responsible Officer of Borrower.


"Condemnation" means the taking by any Governmental Authority of the Property or
any part thereof through eminent domain or otherwise (including, without
limitation, any transfer made in lieu of or in anticipation of the exercise of
such taking).


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person whether
through ownership of voting securities, beneficial interests, by contract or
otherwise. The definition is to be construed to apply equally to variations of
the word "Control" including "Controlled," "Controlling" or "Controlled by."


"Data Delivery Failure" means, without reference to any cure period under
Article 11, each instance that any of the following occur: (a) failure to
deliver any of the reports, information, statements or other materials required
under Section 9.11 within ten (10) business days after written notice from
Lender, (b) failure to provide the Compliance Certificate within ten (10)
business days after written notice from Lender, or (c) failure to permit Lender
or its representatives to inspect or copy books and records within two (2)
business days of Lender's written request.


"Debt" means the aggregate of all principal and interest payments that accrue or
are due and payable in accordance with the Loan Agreement, together with any
other amounts due under the Loan Documents. The terms "Debt" and "Loan" have the
same meaning whenever used in the Loan Documents.


"Debt Service Coverage Ratio" means, as to a specific period, the ratio of (a)
the Cash Flow Available for Debt Service, to (b) the principal and interest that
would be due and payable under the Note based on the then current Applicable
Interest Rate.


"Default Rate" has the meaning set forth in Section 2.04(e) of this Loan
Agreement.

"Defeasance" has the meaning set forth in Section 2.05(b)(i) of this Loan
Agreement
"Defeasance Collateral" has the meaning set forth in Section 2.05(b)(iii) of
this
Loan Agreement










--------------------------------------------------------------------------------





"Defeasance Pledge Agreement" has the meaning set forth in Section 2.05(b)(ii)
of this Loan Agreement.

"Defeased Note" has the meaning set forth in Section 2.05(b)(v) of this Loan
Agreement.


"Disbursement Request" means a written request substantially in the form of
Exhibit B from Borrower delivered to Lender, signed by a Responsible Officer of
Borrower and requesting Lender to disburse funds from a Reserve Account. Each
Disbursement Request shall describe in reasonable detail the use of the funds
requested by the Disbursement Request and shall have attached to it, as
applicable: (a) the original invoices for all items or materials purchased or
services performed which are to be funded by the Disbursement Request, and (b)
copies of all pem1its, licenses and approvals, if any, by any Governmental
Authority confirming completion of the Reserve Items. If an original invoice is
not available, Borrower shall be required to evidence, to Lender's satisfaction,
the amounts expended for which reimbursement is requested.

"Disclosure Documents" has the meaning set forth in Section 15.03 of this Loan
Agreement.


"Environmental Indemnity" means the Environmental Indemnity Agreement dated as
of the Closing Date from Borrower and the other "Indemnitors" named therein to
Lender.


"Equity Interests" means (a) partnership interests (whether general or limited)
in an entity which is a partnership; (b) membership interests in an entity which
is a limited liability company; or (c) the shares or stock interests in an
entity which is a corporation or (d) beneficial interests in a trust.


"ERISA" means the Employee Retirement Income Security Act of 1974, and the
regulations issued thereunder, all as amended or restated from time to time.


"Event of Default" means any of the events specified in Section 11.01 of this
Loan Agreement.


"Excess Cash Flow Reserve Account" means an account held by Lender, or Lender's
designee, in which the excess cash flow deposited in accordance with the
provisions of Section 4.07 oft his Loan Agreement will be held, which shall not
constitute a trust fund.

"FRB Release" has the meaning set forth in Section 2.05(d) of this Loan
Agreement.


"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time.






--------------------------------------------------------------------------------



"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any Person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government.


"Guarantor" means the Person, Norbert A. Zuckerman, individually or collectively
as the context requires, who is executing the Guaranty as guarantor and the
Environmental Indemnity as indemnitor. If more than one, Guarantors are jointly
and severally liable for their obligations under such agreements.


"Guaranty" means the Guaranty (Exceptions to Nonrecourse Liability) dated as of
the Closing Date from Guarantor to Lender.


"Immediate Repair Deposit" has the meaning set forth in Section 4.04(b) of this
Loan Agreement, subject to adjustment as set forth in Section 4.04(d).


"Immediate Repair Escrow Account" means an account held by Lender, or Lender's
designee, in which the Immediate Repair Deposit will be held, which shall not
constitute a trust fund.


"Immediate Repairs" means the repairs or improvements to the Property identified
on Exhibit C hereto.


"Improvements" has the meaning set forth in the Security Instrument.


"Indemnified Claim" means the basis for the Indemnified Party's claim for
indemnification under Article 13 hereof.


"Indemnified Parties" means Lender, together with its successors and assigns,
which shall include, without limitation, any owner or prior owner or holder of
the Note, any servicer of the Loan, any investor, or holder of a full or partial
interest in the Loan, any receiver or other fiduciary appointed in a foreclosure
or other proceeding under any Requirements of Law
regarding creditors' rights, any officers, directors, shareholders, partners,
members, employees, agents, servants, representatives, contractors,
subcontractors, Affiliates of any and all of the foregoing, in all cases whether
during the term of the Loan or as part of, or following, a foreclosure of the
Security Instrument.


"Independent Director" means an individual who shall not have been at the time
of such individual's initial appointment, and may not have been at any time
during the preceding five years, and shall not be at any time while serving as
an Independent Director of the SPE Equity Owner or Borrower if a single member
limited liability company or, if applicable, either (a) a shareholder of, or an
officer, director, partner or employee of, Borrower or SPE Equity Owner or any
of their respective shareholders, partners, members, subsidiaries or Affiliates,
(b) a customer of, or supplier to, Borrower or SPE Equity Owner or any of their
respective shareholders, partners, members, subsidiaries or Affiliates, (c) a
person or other entity Controlling or under common Control with any such
shareholder, officer, director, partner,






--------------------------------------------------------------------------------





member, employee, supplier or customer, or (d) a member of the immediate family
of any such shareholder, officer, director, partner, member, employee, supplier
or customer.


"Index" has the meaning set forth in Section 2.05(d).


"Individual Property" means each of the properties described in Exhibit G.


"Initial TI/LC Deposit" has the meaning set forth in Section 4.06.


"Insurance Premium Escrow Account" means an account held by Lender, or Lender's
designee, in which Borrower's initial deposit for Insurance Premiums paid on the
Closing Date and the Monthly Insurance Deposits will be held.


"Insurance Premiums" means the premiums for the insurance Borrower is required
to provide pursuant to Section 9.03 of this Loan Agreement.


"Investment Grade Rating" means a credit rating of either BBB- from
S&P or a credit rating ofBaa3 from Moody's.
"Issuer Group" has the meaning set forth in Section 15.05 of this Loan
Agreement.


"Issuer Person" has the meaning set forth in Section 15.05 of this Loan
Agreement
.
"Land" has the meaning set forth in the Security Instrument.

"Large Loan" has the meaning set forth in Section 15.05 of this Loan Agreement.


"Lease" has the meaning set forth in the Security Instrument.


"Lease Guaranty" has the meaning set forth in the Security Instrument.


"Leasing Commissions" means leasing commissions incurred by Borrower in
connection with the leasing of any Individual Property or any portion thereof
(including any so­ called "override" leasing commissions which may be due to any
leasing or rental agent engaged by Borrower for the Property if an agent other
than such agent also is entitled to a leasing commission, but excluding
commissions due any principal, member, general partner or shareholder of
Borrower or any Affiliate of Borrower).


"Lender" has the meaning in the introductory paragraph of this Loan Agreement.


"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without








--------------------------------------------------------------------------------





limitation, any conditional sale or other title retention agreement, the filing
of any financing statement under the UCC or comparable law of any jurisdiction
in respect of any of the foregoing and a mechanics' or materialmen's lien).


"Loan" means the aggregate of all principal and interest payments that accrue or
are due and payable in accordance with the Loan Agreement, together with any
other amounts due under the Loan Documents. The terms "Loan" and "Debt" have the
same meaning whenever
used in the Loan Documents.


"Loan Agreement" means this Loan Agreement.


"Loan Documents" means, collectively, this Loan Agreement, the Note, the
Security Instrument, the Assignment of Leases and Rents, the Assignment of
Property Management Contract, the Environmental Indemnity, the Guaranty, and any
and all other documents and agreements executed in connection with the Loan, as
each such agreement may be modified, supplemented, consolidated, extended,
restated or reinstated from time to time.


"Loan to Value Ratio" means with respect to the specified period, the ratio
obtained by dividing (a) the Maximum Loan Amount, .by (b) either, as selected in
Lender's discretion, the "as-is" or "as-stabilized" value of the Property as set
forth in the appraisal
. obtained by Lender in connection with its underwriting of the Loan or any
update thereto, whichever is most recent; provided however, that should the
Operating Income or market rents for the Property as underwritten by Lender
change by ten percent (10%) or more during the period in question, Lender may
obtain a new appraisal at Borrower's expense.


"Lock-out Period Expiration Date" has the meaning set forth in Section 2.05(b)
hereof.
"Losses" means any and all claims, suits, liabilities (including, without
limitation, strict liabilities and liabilities under federal and state
securities laws), actions, proceedings, obligations, debts, damages, losses,
costs, expenses, fines, penalties, charges, fees, judgments, awards, and amounts
paid in settlement of whatever kind or nature (including without limitation
reasonable legal fees and other costs of defense).


"Major Lease" means any Lease.


"Material Adverse Effect" means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event, act, condition
circumstances, whether or not related, in Lender's reasonable judgment, will
result in a material adverse change in, or a materially adverse effect upon (a)
the business, operations, prospects or financial condition of Borrower or
Guarantor; (b) the ability of Borrower or Guarantor to perform its obligations
under any Loan Document to which it is a party; (c) the value or condition of
the Property; (d) compliance of the Property with any Requirements of Law; (e)
the validity, priority or enforceability of any Loan Document or the liens,
rights (including, without limitation, recourse against the Property) or
remedies of Lender hereunder or thereunder; or (f) the occupancy rate of the
Property.






--------------------------------------------------------------------------------





"Maturity Date" has the meaning set forth in Section 2.03(c) of this Loan
Agreement.
"Maximum Loan Amount" means the maximum principal amount ofThirty­ Three Million
Eight Hundred Fifty Thousand and 00/100 Dollars ($33,850,000.00), in lawful
money of the United States of America, to be advanced to Borrower pursuant to
this Loan Agreement. Reference in the Loan Agreement to "Maximum Loan Amount"
mean the maximum principal amount, irrespective of actual principal amount
outstanding or actually advanced to Borrower during the term of the Loan.


"Monthly Insurance Deposit" means, with respect to the specified period, an
amount equal to one-twelfth (1112) of the Insurance Premiums that Lender
estimates will be payable during the next ensuing twelve (12) months, subject to
adjustment as set forth in Section
4.03(d) of this Loan Agreement.


"Monthly Replacement Reserve Deposit" has the meaning set forth in Section
4.05(b) of this Loan Agreement, subject to adjustment as set forth in Section
4.05(d).


"Monthly Tax Deposit" means, with respect to the specified period, an amount
equal to one-twelfth (1/12) of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months, subject to adjustment as set forth
in Section 4.02(d) of this Loan Agreement.


"Monthly TI/LC Deposit" has the meaning set forth in Section 4.06(b) of this
Loan Agreement, subject to adjustment as set forth in Section 4.06(d).


"Moody's'' means Moody's Investors Service, Inc. and any successor thereto.


" Note" means the Promissory Note dated as of the Closing Date from Borrower to
the order of Lender in the original principal amount equal to the Maximum Loan
Amount.


" Obligations" means the Loan, and all other obligations and liabilities of the
Borrower to Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with the Loan the Loan Documents, whether on account of
principal, interest, fees, indemnities, costs, expenses (including, without
limitation, all reasonable fees and disbursements of legal counsel) or
otherwise.


"OFAC List" means the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury
Department, Office of Foreign Assets Control pursuant to any Requirements of
Law, including,







--------------------------------------------------------------------------------



without limitation, trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States. The OFAC List
is accessible through the internet website wwtreas.gov/ofac/t11sdn.pdf

"Open Date" has the meaning set forth in Section 2.05(a) of this Loan Agreement.


"Operating Account" means that certain bank account or those certain bank
accounts in the name of or for the benefit of Borrower now or hereafter
established and maintained in connection with the management of the Property
during the term of the Loan.


"Operating Agreements" has the meaning set forth in the Security Instrument.


"Operating Expenses" means all cash expenses actually incurred by or charged to
Borrower (appropriately pro-rated for any expenses that, although actually
incurred in a particular period, also relate to other periods), with respect to
the ownership, operation, leasing and management of the Property in the ordinary
course of business, determined in accordance with GAAP, and adjusted by Lender
in accordance with Lender's customary underwriting procedures and policies then
in effect which Operating Expenses are also adjusted to include any underwritten
reserves for Replacements, Tenant Improvements and Leasing Commissions and any
other underwritten reserves as determined by Lender whether or not required to
be reserved. Operating Expenses shall specifically exclude (1) costs of Tenant
Improvements and Leasing Commissions, (2) capital expenditures, (3)
depreciation, (4) payments made in connection with the payment of the
outstanding principal balance of the Loan, (5) costs of Restoration following
a Casualty or Condemnation, (6) funds disbursed from any Reserve Account, and
(7) any other non-cash items.


"Operating Income" means all gross cash income, revenues and consideration
received or paid to or for the account or benefit of Borrower resulting from or
attributable to the operation or leasing of the Property determined in
accordance with GAAP and adjusted by Lender in accordance with Lender's
customary underwriting procedures and policies then in
effect but excluding any income or revenues from a sale, refinancing, Casualty
or Condemnation, payment of rents more than one (1) month in advance, lease
termination payments, or payments from any other events not related to the
ordinary course of operations of the Property.


"Organizational Chart" means the chart attached hereto as Exhibit D which shows
all persons or entities having an ownership interest in Borrower and in the SPE
Equity Owner.


"Other Charges" means all ground rents, maintenance charges, impositions (other
than Taxes) and similar charges (including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property), now or hereafter assessed or imposed against the Property, or any
part thereof, together with any penalties thereon.









--------------------------------------------------------------------------------




"Partial Release" has the meaning set forth in Section 10.03 of this Loan
Agreement.




         "Partial Release Date" has the meaning set forth in Section 10.03 of
this Loan Agreement.


"Partial Release Price" means the portion of the Maximum Loan Amount allocated
to the following portions of the Property as set forth below:


Release Property
Partial Release Price


Delavan, WI


$3,728,498.00


Houma, LA


$4,022,018.00


Kokomo, IN


$3,173,190.00


Lubbock, TX


$4,125,146.00


Salisbury, NC


$3,776,096.00


San Antonio, TX


$7,536,325.00


Sulphur, LA


$3,553,972.00


Whiteville, NC


$3,934,755.00



"Payment Due Date" has the meaning set forth in Section 2.03(b) of this Loan
Agreement. It is the date that a regularly scheduled payment of principal and
interest (or interest if the loan payments are interest-only) is due.


"Permitted Encumbrances" means only those exceptions shown in the Title
Insurance Policy and each other Lien which has been approved in writing by
Lender.


"Permitted Transfer'' means each of the following:


(a) Transfers of Equity Interests which, in the aggregate over the term of the
Loan (i) do not exceed forty-nine percent (49%) of the total interests in
Borrower or in SPE Equity Owner, as applicable; (ii) do not result in any Person
holding an Equity Interest in Borrower or SPE Equity Owner, as applicable, which
exceeds forty-nine percent (49%) of the total Equity Interests in Borrower or in
SPE Equity Owner, as applicable; and (iii) do not result in a change of Control.


(b)     Transfers with respect to any Person whose stocks or certificates are
traded on a nationally recognized stock exchange.









--------------------------------------------------------------------------------





(c)     Transfers which have been approved by Lender in accordance with
Section 10.02 of this Loan Agreement.


(d)     Permitted Encumbrances.


(e) All Transfers of worn out or obsolete furnishings, fixtures or equipment
that are promptly replaced with property of equivalent value and functionality.


(f) All Major Leases which have been approved by Lender in accordance with this
Loan Agreement.


(g) All Leases which are not Major Leases and which have been approved by the
Lender pursuant to Section 9.06 or that do not require Lender's approval
pursuant to Section
9.06.


(h) Notwithstanding subparagraph (a) above, (i) Transfers by devise or by
operation of law upon the death of a member, partner or stockholder of Borrower,
any Guarantor or any member or partner thereof, or (ii) sale, transfer or
hypothecation of a membership, partnership or shareholder interest in Borrower,
whichever the case may be, by a current member, partner or shareholder, as
applicable, to an entity under substantially identical control, an immediate
family member (i.e., partners, spouses, siblings, children or grandchildren) or
such member, partner or shareholder, or to a trust or other estate planning
vehicle for the benefit of an immediate family member of such member, general
partner or shareholder; such Transfers which are Permitted Transfers under this
subparagraph (h) shall not be subject to any fees other than the reimbursement
of Lender's reasonable out-of-pocket fees and expenses incurred in connection
therewith.


"Person" means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.


"Personal Property" has the meaning set forth in the Security Instrument.


"Prohibited Prepavment" has the meaning set forth in Section 2.05(d) of this
Loan Agreement.


"Prohibited Prepayment Fee" has the meaning set forth in Section 2.05(d) of this
Loan Agreement.


"Property" means collectively, all Individual Properties securing the Loan, as
described on Exhibit G attached hereto, or one or more of the Individual
Properties, as the context requires..






--------------------------------------------------------------------------------





"Property Management Contract" means the agreement dated as ofMarch 1,
2007, between Borrower and Property Manager which provides for the management of
the
Property for Borrower by Property Manager.



"Property Manager" means NZ1031 Manager LLC, a Michigan limited liability
company.


"PV" has the meaning set forth in Section 2.05 (d).


"Rating Agencies" means Fitch, Inc., Moody's and S & P, or any successor entity
of the foregoing, or any other nationally recognized statistical rating
organization to the extent that any ofthe foregoing have been or will be engaged
by Lender or its designees in connection with or in anticipation of
Securitization or any other sale or grant of participation interest in the Loan
(or any part thereof).


"Rating Confirmation" means a written confirmation from each of the Rating
Agencies (unless otherwise agreed by Lender) that an action shall not result in
a downgrade, withdrawal or qualification of any securities issued in connection
with a Securitization.


" Release" has the meaning set forth in Section 2.05(b) of this Loan Agreement.


"Release Date" means (a) in case of a Defeasance pursuant to Section 2.05(b), a
date on which the Defeasance Collateral is to be delivered, or (b) in case of a
prepayment pursuant to Section 2.05(c), a date (such date being a Payment Due
Date) on which the Yield Maintenance Premium is to be delivered.


"Release Instruments" means all documents necessary to release the Property or
in the case of a partial Defeasance, the Release Property, from the liens
created by the Security Instrument and related UCC financing statements.


"Release Property" means each portion of the Property identified as "Release
Property" above in the definition of Partial Release Price.


"Rent Roll" means a written statement from Borrower, substantially in the form
attached hereto as Exhibit E, detailing the names of all tenants of the
Property, the portion of Property occupied by each tenant, the base rent and any
other charges payable under each Lease, the term of each Lease, the beginning
date and expiration date of each Lease, whether any tenant is in default under
its Lease (and detailing the nature of such default), and any other information
as is reasonably required by Lender, all certified by a Responsible Officer to
be true, correct and complete.


" Rents" has the meaning set forth in the Security Instrument.






--------------------------------------------------------------------------------





"Replacement Reserve Account" means an account held by Lender, or Lender's
designee, in which the Monthly Replacement Reserve Deposits will be held, which
shall not constitute a trust fund.


"Replacements" means the scheduled repairs and replacements to the Property
identified on Exhibit F hereto.


"Requirements of Law" means (a) the organizational documents of an entity, and
(b) any law, regulation, ordinance, code, decree, treaty, ruling or
determination of an arbitrator, court or other Governmental Authority, or any
Executive Order issued by the President of the United States, in each case
applicable to or binding upon such Person or to
which such Person, any of its property or the conduct of its business is subject
including, without limitation, laws, ordinances and regulations pertaining to
the zoning, occupancy and subdivision of real property.


"Reserve Accounts" means, individually and collectively, as the context
requires, the Tax Escrow Account, the Insurance Premiums Escrow Account, the
Immediate Repair Escrow Account, the Replacement Reserve Account and the TI/LC
Reserve Account.


"Reserve Item" means, individually and collectively, as the context requires,
the
Immediate Repairs, the Replacements, the Tenant Improvements and the Leasing
Commissions.


"Responsible Officer" means, as to any Person, an individual who is a managing
member, a general partner, the chief executive officer, the president or any
vice president of such Person or, with respect to financial matters, the chief
financial officer or treasurer of such Person or any other officer authorized by
such Person to deliver documents with respect to financial matters pursuant to
this Loan Agreement.


"Restoration" means the repairs, replacements, improvements, or rebuilding of or
to the Property following a Casualty or Condemnation.


"Restoration Deficiency Deposit" has the meaning set forth in Section 9.04(d) of
this Loan Agreement. All amounts deposited by Borrower with Lender as the
Restoration Deficiency Deposit shall become a part of the Restoration Proceeds
and disbursed by Lender for Restoration on the same conditions applicable to
disbursement of Restoration Proceeds and, until so disbursed, are pledged to
Lender as security for the Loan and Obligations.


"Restoration Holdback" has the meaning set forth in Section 9.04(e) of this
Loan Agreement.


"Restoration Proceeds" has the meaning set forth in Section 9.04(b) of this
Loan Agreement.


"S & P" means Standard & Poor's Ratings Services, a division of The McGraw­ Hill
Companies, Inc., and any successor thereto.






--------------------------------------------------------------------------------





"Securities Act" means the Securities Act of 1933 and any successor statute
thereto and the related regulations issued thereunder, all as amended from time
to time.


"Securities Exchange Act" means the Securities Exchange Act of 1934, and any
successor statute thereto and the related regulations issued thereunder, all as
amended from time to time.
"Securities Liabilities" has the meaning provided in Section 15.05 of this Loan
Agreement.


"Securitization" or "Securitize'' means the sale of the Loan, by itself or as
part of pool with other loans, in a transaction whereby mortgage pass-through
certificates or other securities evidencing a beneficial interest, backed by the
Loan or such pool of loans, will be sold as a rated or unrated public offering
or private placement.


"Security Instrument" means individually or collectively, as the context
requires, each Mortgage, Assignment of Rents and Leases, Security Agreement and
Fixture Filing; or Deed of Trust, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; or Deed to Secure Debt, Assignment of Rents and
Leases, Security Agreement and
Fixture Filing as applicable, encumbering the Property and executed by Borrower
to Lender or to
a trustee for the benefit of Lender, as the case may be, to secure Borrower's
payment of the Loan and performance of the Obligations.

"Single Purpose Entity" has the meaning set forth in Section 7.02 of this Loan
Agreement.


"SPE Equity Owner" means Wood 1031 Mezz Two LLC, a Delaware limited liability
company.


"Standard Lease Form" means, as applicable, the standard form oflease agreement
used by Borrower for the rental of commercial units at the Property and the
standard form of lease agreement used by Borrower for the rental of residential
units at the Property, in each case in the fonn certified to Lender as of the
Closing Date or subsequently approved by Lender in writing.

"Successor Borrower" has the meaning set forth in Section 2.05(b) of this Loan
Agreement.


"Tax Code" means the Internal Revenue Code of 1986 and the related Treasury
Department regulations issued thereunder, including temporary regulations, all
as amended from time to time.








--------------------------------------------------------------------------------





"Tax Escrow Account" means an account held by Lender, or Lender's designee, in
which Borrower's initial deposit for Taxes made on the Closing Date and the
Monthly Tax Deposits will be held, which shall not constitute a trust fund.


"Taxes" means all real estate taxes, government assessments or impositions,
lienable water charges, lienable sewer rents, assessments due under owner
association documents, ground rents, vault charges and license fees for the use
of vault chutes and all other charges (other than the Other Charges), now or
hereafter levied or assessed against the Land and Improvements.


"Tenant Improvements" means improvements made to the Property to prepare the
same for tenant occupancy in connection with each Lease and made by Borrower in
conformity with the terms of the related Lease and this Loan Agreement.


"TI/LC Reserve Account" means an account held by Lender, or Lender's designee,
in which the Initial TI/LC Deposit and the Monthly TIILC Deposits will be held,
which shall not constitute a trust fund.


"Title Insurance Policy" means the mortgagee title insurance policy obtained by
Lender in connection with the Loan, and, until the issuance of such policy, the
commitment for title insurance as marked-up as of the Closing Date, in either
case in form and substance (with such endorsements and affirmative coverages) as
is satisfactory to Lender, insuring that the Security Instrument constitutes a
perfected first Lien against the Property in the Maximum Loan Amount, subject
only to Permitted Encumbrances.


"Transfer" means any action other than a Permitted Transfer by which either (a)
the legal or beneficial ownership of the Equity Interests in Borrower or in SPE
Equity Owner or (b) the legal or equitable title to the Property, or any part
thereof, or (c) the cash flow from the Property or any portion thereof, are
sold, assigned, transferred, hypothecated, pledged or otherwise encumbered or
disposed of, in each case (a), (b) or (c) whether undertaken, directly or
indirectly, or occurring by operation of law or otherwise, including, without
limitation, each of the following actions:


(i) the sale, conveyance, assignment, grant of an option with respect to,
mortgage, deed in trust, pledge, grant of a security interest in, or any other
transfer, as security or otherwise, of the Property or with respect to the
Leases or Rents (or any thereof);


(ii) the grant of an easement across the Property (other than minor easements
not having a Material Adverse Effect) or any other agreement granting rights in
or restricting the use or development of the Property (including, without
limitation, air rights);


(iii) an installment sale wherein Borrower agrees to sell the Prope1iy for a
price to be paid in installments;






--------------------------------------------------------------------------------









(iv) an agreement by Borrower leasing all or a substantial part of the Property
for other than actual occupancy by a space tenant thereunder; or


(v) the issuance of additional partnership, membership or other equity
interests, as applicable.


" UCC" means the Uniform Commercial Code in effect in the State where the
Prope1iy is located, as from time to time amended or restated. For purposes of
the UCC's application to the Reserve Accounts, the parties agree that the
Reserve Accounts shall be deemed located in the state where the Property is
located.


"Undefeased Note" has the meaning set forth in Section 2.05(b)(v) of this Loan
Agreement.

"Underwriter Group" has the meaning provided in Section 15.05 of this Loan
Agreement.

"Waiver Criteria" has the meaning provided in Section 4.0l(h) of this Loan
Agreement.

"Walgreens" has the meaning provided in Section4.02(h)(ii) of this Loan
Agreement.

"Walgreens Leases" has the meaning provided in Section 4.02(h)(ii) of this Loan
Agreement.
"Yield Maintenance Premium" has the meaning set forth in Section 2.05 (d).




[Remainder of page is blank; signatures appear on next page.]








--------------------------------------------------------------------------------













IN WITNESS WHEREOF, Lender and Borrower hereby sign, seal and deliver this Loan
Agreement. By signing below on behalf of Borrower, SPE Equity Owner also
consents, in its individual capacity, to the obligations of SPE Equity Owner set
forth in Sections 7 .02(b), 8.21,
9. 11(c) and Article 15 of this Loan Agreement.




BORROWER:


WOOD 1031 LLC, a Michigan limited liability company




By: Wood 1031 Mezz Two, LLC, A Delaware
limited liability company, its Manger




                                
By: /s/ NORBERT A. ZUKERMAN
     Norbert A. Zukerman, Manger    




Borrower's Tax ID Number: 20-8568411
Borrower's State Organizational ID No.: D l293L






{Signatures continue on following page]






























































#1155891     Loan Agreement (Walgreens Pool I)




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





                        










LENDER:
                                    
CAPMARK BANK, a Utah industrial bank
                                


By:/s/KEITH E. ARMSTONG
Name: Keith E. Armstrong
     Title: Limited Signer














Attachments:


Exhibit A    Compliance Certificate Form
Exhibit B    Disbursement Request Form
Exhibit C    Immediate Repairs
Exhibit D     Organizational Chart
Exhibit E     Rent Roll
Exhibit F    Replacements
Exhibit G    Individual Property
 

































 






